 

Exhibit 10.1

 

Execution Version

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

AMONG

 

SASOL CHEMICALS (USA) LLC,

 

LOUISIANA INTEGRATED POLYETHYLENE JV LLC,

 

LYONDELLBASELL LC OFFTAKE LLC

 

AND, SOLELY FOR PURPOSES OF SECTION 2.07,

 

LYONDELL CHEMICAL COMPANY

 

AND, SOLELY FOR PURPOSES OF SECTION 6.05,

 

SASOL LIMITED

 

OCTOBER 1, 2020

 

 



1

 

 

TABLE OF CONTENTS

 

Page

 

Article I. DEFINITIONS AND CONSTRUCTION 1 Section 1.01   Definitions 1
Section 1.02   Louisiana Definitions 19 Section 1.03   Rules of Construction 19
    Article II. PURCHASE AND SALE; CLOSING 20 Section 2.01   Purchase and Sale
20 Section 2.02   Purchase Price 21 Section 2.03   Adjustments to Purchase
Price; Inventory Adjustments 21 Section 2.04   Closing 24 Section 2.05   Closing
Deliveries by the Existing Member and the Company to the New Member 25
Section 2.06   Closing Deliveries by the New Member 26 Section 2.07   New Member
Guaranty 26 Section 2.08   Withholding 27     Article III. REPRESENTATIONS AND
WARRANTIES RELATED TO the Company 27 Section 3.01   Organization; Good Standing
27 Section 3.02   Authority 27 Section 3.03   No Conflicts; Consents and
Approvals 28 Section 3.04   Membership Interests 28 Section 3.05   Financial
Statements 29 Section 3.06   Compliance with Applicable Laws 30
Section 3.07   Permits 30 Section 3.08   Litigation; Orders 30
Section 3.09   Insurance 31 Section 3.10   Ownership of the Assets 31
Section 3.11   Real Property 31 Section 3.12   Environmental Matters 32
Section 3.13   Taxes 33 Section 3.14   Material Contracts 35
Section 3.15   Customers and Suppliers 37 Section 3.16   Affiliate Relationships
38 Section 3.17   Business Benefit Plans 38 Section 3.18   Labor Relations 40
Section 3.19   Intellectual Property 41 Section 3.20   Trade Control Laws;
Anti-Corruption 42 Section 3.21   Sufficiency of the Assets 43
Section 3.22   Absence of Certain Changes 44 Section 3.23   Broker’s Commissions
44 Section 3.24   No Prior Activities 44

 



i

 

 

Article IV. REPRESENTATIONS AND WARRANTIES OF THE EXISTING MEMBER 45
Section 4.01   Organization; Good Standing 45 Section 4.02   Authority 45
Section 4.03   No Conflicts; Consents and Approvals 45
Section 4.04   Litigation; Orders 46 Section 4.05   Ownership of the Membership
Interests 46 Section 4.06   No Bankruptcy 47 Section 4.07   No Broker Fees 47  
  Article V. REPRESENTATIONS AND WARRANTIES OF THE NEW MEMBER 47
Section 5.01   Organization 47 Section 5.02   Authority 47 Section 5.03   No
Conflicts; Consents and Approvals 47 Section 5.04   Litigation; Orders 48
Section 5.05   Acquisition as Investment 48 Section 5.06   Financial Resources;
Solvency 48 Section 5.07   No Broker Fees 49     Article VI. COVENANTS 49
Section 6.01   Interim Period Operations 49 Section 6.02   Access of the New
Member 54 Section 6.03   Regulatory and Other Approvals from Governmental
Authorities 55 Section 6.04   Reorganization 57 Section 6.05   Shareholders
Meeting 58 Section 6.06   Consents 59 Section 6.07   Treatment of Shared
Contracts 59 Section 6.08   Sasol Guaranties 60 Section 6.09   R&W Insurance
Policy 61 Section 6.10   Casualty and Condemnation 61 Section 6.11   Repair of
Assets 62 Section 6.12   Misallocated Transfers 64 Section 6.13   Books and
Records 65 Section 6.14   Delivery of Material Contracts 65
Section 6.15   Audited Financial Statements 65 Section 6.16   Termination of
Affiliate Agreements 66 Section 6.17   Change of Operatorship 66
Section 6.18   Public Announcements 66 Section 6.19   Confidentiality 66
Section 6.20   Non-Solicitation of Alternative Transactions 67
Section 6.21   Definitive Ancillary Agreements 67 Section 6.22   Further
Assurances 67 Section 6.23   Real Estate Matters 68 Section 6.24   Release 70
Section 6.25   Amendment of Schedules 70

 



ii

 

 

Article VII. NEW MEMBER’S CONDITIONS TO CLOSING 71
Section 7.01   Representations and Warranties 71 Section 7.02   Performance 71
Section 7.03   Officer’s Certificate 71 Section 7.04   Orders and Laws 71
Section 7.05   Reorganization 71 Section 7.06   Agreements in Effect 71
Section 7.07   Consents 71 Section 7.08   Delivery of Material Contracts 72
Section 7.09   No Liens 72 Section 7.10   No MAE 72 Section 7.11   No Bankruptcy
72 Section 7.12   Shareholder Approval 72 Section 7.13   Competition Law
Approvals 72 Section 7.14   Deliveries 72     Article VIII. EXISTING MEMBER’S
CONDITIONS TO CLOSING 72 Section 8.01   Representations and Warranties 72
Section 8.02   Performance 73 Section 8.03   Officer’s Certificate 73
Section 8.04   Orders and Laws 73 Section 8.05   Consents 73
Section 8.06   Agreements in Effect 73 Section 8.07   Shareholder Approval 73
Section 8.08   Competition Law Approvals 73 Section 8.09   Deliveries 73    
Article IX. TAX MATTERS 73 Section 9.01   Tax Matters 73 Section 9.02   Tax
Treatment 75 Section 9.03   Allocation 75     Article X. TERMINATION 76
Section 10.01   Right of Termination 76 Section 10.02   Effect of Termination 77
    Article XI. INDEMNIFICATION 79 Section 11.01   Survival 79
Section 11.02   Indemnification by the Existing Member 79
Section 11.03   Indemnification by the New Member 79 Section 11.04   Claim
Procedures 80 Section 11.05   Third-Party Claims 80 Section 11.06   Limitations
and Other Indemnity Claim Matters 82 Section 11.07   Exclusive Remedy 85
Section 11.08   Waiver of Other Representations 85

 



iii

 

 

Article XII. MISCELLANEOUS 86 Section 12.01   Notices 86 Section 12.02   Entire
Agreement 89 Section 12.03   Expenses 89 Section 12.04   Disclosure Schedule 89
Section 12.05   Waiver 89 Section 12.06   Amendment 89 Section 12.07   No
Third-Party Beneficiary 89 Section 12.08   Priority of Agreements 89
Section 12.09   Assignment; Binding Effect 89 Section 12.10   Invalid Provisions
90 Section 12.11   Counterparts 90 Section 12.12   Governing Law; Jurisdiction;
Jury Trial Waiver 90 Section 12.13   Specific Performance 91
Section 12.14   Non-Recourse 92 Section 12.15   Legal Representation 92
Section 12.16   Integrated Agreements 93

 

SCHEDULES

 

Schedule A LCCP Close Out Report Schedule B Process and Maintenance Inventory
Schedule C Product Inventory Schedule D Sasol Guaranties Schedule E Asset Repair
Loss Value Schedule F Asset Repair Escrow Release Value

 

Disclosure Schedule

 

EXHIBITS

 

Exhibit A Business Separation Agreement Exhibit B A&R LLC Agreement Exhibit C
Employee Matters Agreement Exhibit D Ground Lease Agreement Exhibit E Membership
Interest Assignment Exhibit F Operating Services Agreement Exhibit G Marketing
Agreement Exhibit H Reciprocal Servitude Agreement Term Sheet Exhibit I Services
Agreements Term Sheets Exhibit J Shared Permit Agreement Term Sheet Exhibit K
Hexene Supply Agreement Term Sheet Exhibit L Tolling Agreement Term Sheet
Exhibit M Transition Services Agreement Term Sheet Exhibit N Certificate of
Non-Foreign Status Exhibit O Form of Act of Conveyance

 



iv

 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Membership Interest Purchase Agreement, dated as of October 1, 2020 (the
“Execution Date”), is entered into by and among Sasol Chemicals (USA) LLC, a
Delaware limited liability company (the “Existing Member”), Louisiana Integrated
PolyEthylene JV LLC, a Delaware limited liability company (the “Company”),
LyondellBasell LC Offtake LLC, a Delaware limited liability company (the “New
Member”), and, solely for purposes of Section 2.07, Lyondell Chemical Company, a
Delaware corporation (the “New Member Guarantor”), and, solely for purposes of
Section 6.05, Sasol Limited, a corporation organized and existing under the laws
of the Republic of South Africa (“Sasol Limited”). Each of the Existing Member,
the Company and the New Member is referred to herein individually, as a “Party,”
and collectively, as the “Parties.”

 

RECITALS

 

WHEREAS, the Existing Member owns all of the issued and outstanding membership
interests of the Company (such membership interests, collectively, the
“Membership Interests”);

 

WHEREAS, pursuant to that certain Business Separation Agreement by and between
the Existing Member, the New Member and the Company, dated as of the Execution
Date and attached hereto as Exhibit A hereto (the “Business Separation
Agreement”), the Existing Member, in accordance with the Reorganization, will
contribute or cause to be contributed to the Company the Assets immediately
prior to the Closing;

 

WHEREAS, on and subject to the terms and conditions set forth in this Agreement,
the New Member desires to acquire from the Existing Member, and the Existing
Member desires to sell to the New Member, fifty percent (50%) of the aggregate
Membership Interests (the “New Member Interests”) in consideration for payment
by the New Member of the New Member Closing Payment Amount to the Existing
Member; and

 

WHEREAS, immediately following the Closing, the Membership Interests will be
owned fifty percent (50%) by the Existing Member and fifty percent (50%) by the
New Member.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties, and, solely for
purposes of Section 2.07, the New Member Guarantor, and, solely for purposes of
Section 6.05, Sasol Limited, agree as follows:

 

Article I.
DEFINITIONS AND CONSTRUCTION

 

Section 1.01        Definitions. Subject to Section 1.02, as used in this
Agreement, the following capitalized terms have the meanings set forth below:

 

“1933 Act” means the Securities Act of 1933, as amended.

 



1

 

 

“A&R LLC Agreement” means that certain Amended and Restated Limited Liability
Company Agreement of the Company, to be entered into in connection with the
Closing, in substantially the form attached hereto as Exhibit B.

 

“Action” means any action, claim, suit, complaint, audit, investigation,
inquiry, arbitration, or proceeding by or before any court or other Governmental
Authority or arbitrator.

 

“Affiliate” with respect to any Person, means any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person.

 

“Agreement” means this Membership Interest Purchase Agreement, including all
exhibits and schedules hereto (including the Disclosure Schedule), as the same
may be amended, modified or supplemented from time to time in accordance with
its terms.

 

“Allocation” has the meaning given to it in Section 9.03.

 

“Alternative Transaction” has the meaning given to it in Section 6.20.

 

“Alternative Transaction Arrangement” has the meaning given to it in
Section 10.02(c).

 

“Alternative Transaction Fee” has the meaning given to it in Section 10.02(c).

 

“Anti-Corruption Laws” means all U.S. and non-U.S. Laws relating to the
prevention of corruption, bribery, and money laundering, including the U.S.
Foreign Corrupt Practices Act of 1977, as amended, and the UK Bribery Act of
2010.

 

“Asset Loss Value” has the meaning given to it in Section 6.11(b).

 

“Asset Repair Escrow Account” means an interest bearing escrow account
established pursuant to the terms of the Escrow Agreement.

 

“Asset Repair Escrow Release Date” has the meaning given to it in
Section 6.11(c).

 

“Asset Repair Report” has the meaning given to it in Section 6.11(b).

 

“Asset Repair Work List” has the meaning given to it in Section 6.11(b).

 

“Asset Repairs” has the meaning given to it in Section 6.11(a).

 

“Asset Taxes” means all ad valorem, real property, personal property, sales, use
and all other Taxes and similar obligations, in each case, assessed against or
with respect to the Assets or based upon or measured by the acquisition,
ownership and operation of the Assets, but not including Income Taxes and
Transfer Taxes.

 

“Assets” means the Transferred Assets.

 

“Audited Financial Statements” has the meaning given to it in Section 6.15.

 



2

 

 

“Available Employee” has the meaning given to it in the Employee Matters
Agreement.

 

“Balance Sheet” means the unaudited extracts of the Assets and liabilities of
the Business as of the Balance Sheet Date.

 

“Balance Sheet Date” means June 30, 2020.

 

“Benefit Plan” means any (a) “employee benefit plan,” as such term is defined in
Section 3(3) of ERISA (whether or not the plan is subject to ERISA), (b)
incentive compensation, stock option, equity or equity-based, bonus or deferred
compensation plan or arrangement, (c) employment, consulting, severance,
retention, or change in control plan, arrangement or policy, (d) vacation
practice or other paid time off program and (e) each other benefit, fringe
benefit, or compensation plan, program, Contract, agreement, arrangement, policy
or commitment.

 

“Binder Agreement” has the meaning given to it in Section 6.09(a).

 

“Business” means the Transferred Business.

 

“Business Benefit Plans” has the meaning given to it in Section 3.17(a).

 

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of Texas are authorized or obligated to close by Law.

 

“Business Employee” has the meaning given to it in the Employee Matters
Agreement.

 

“Business Permits” has the meaning given to it in Section 3.07(b).

 

“Business Separation Agreement” has the meaning given to it in the recitals.

 

“Casualty Loss” has the meaning given to it in Section 6.10.

 

“Claim” has the meaning given to it in Section 11.04(a).

 

“Claim Notice” has the meaning given to it in Section 11.04(a).

 

“Closing” has the meaning given to it in Section 2.04.

 

“Closing Date” means the date on which the Closing occurs.

 

“Closing Indebtedness” means fifty percent (50%) of all Indebtedness of the
Company as of the Effective Time, provided, however, that the calculation of
Closing Indebtedness shall exclude all of the Indebtedness to the extent set
forth or described on Section 1.01(a) of the Disclosure Schedule up to an
aggregate amount equal to the sum of (a) the aggregate amount attributable to
the Company as set forth on Section 1.01(a) of the Disclosure Schedule plus (b)
any interest accrued from the date hereof until the Effective Time in accordance
with the agreements listed or described on Section 1.01(a) of the Disclosure
Schedule, as such agreements are in effect as of the date hereof and without
modification thereto.

 



3

 

 

“Closing Process and Maintenance Inventory” means the Process and Maintenance
Inventory that the Existing Member shall convey, transfer, assign and deliver to
the Company at the Closing pursuant to and in accordance with Section 6.04 and
the Business Separation Agreement.

 

“Closing Process and Maintenance Inventory Amount” has the meaning given to it
in Section 2.03(b).

 

“Closing Product Inventory” means the Product Inventory that the Existing Member
shall convey, transfer, assign and deliver to the New Member at the Closing
pursuant to and in accordance with Section 6.04 and the Business Separation
Agreement.

 

“Closing Product Inventory Amount” has the meaning given to it in
Section 2.03(b).

 

“Closing Statement” has the meaning given to it in Section 2.03(a).

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Collective Bargaining Agreement” has the meaning given to it in
Section 3.14(a)(xvi).

 

“Companies Act” means the Companies Act of the Republic of South Africa No. 71
of 2008, as amended.

 

“Company” has the meaning given to it in the preamble.

 

“Competition Laws” means Laws that are designed or intended to prohibit,
restrict or regulate actions, including transactions, acquisitions and mergers,
having the purpose or effect of creating or strengthening a dominant position,
monopolization, lessening of competition or restraint of trade, including the
HSR Act, the Clayton Antitrust Act of 1914, the Sherman Act of 1890, the Federal
Trade Commission Act of 1914 and any other federal, state, or antitrust,
competition or merger control foreign Laws.

 

“Completed Asset” has the meaning given to it in Section 6.11(c).

 

“Confidential Information” has the meaning given to it in Section 6.19.

 

“Confidentiality Agreement” means that certain Confidentiality Agreement between
Sasol Limited and Lyondell Chemical Company, dated April 16, 2020.

 

“Consent Request Notice” has the meaning given to it in Section 6.06.

 

“Consents” means any of the following: Permits, consents, approvals, exemptions,
waivers, clearances, waiting period expirations or terminations or
authorizations.

 

“Contract” means any written or oral agreement, contract, lease, license,
commitment, undertaking or other instrument.

 

“Contracting Parties” has the meaning given to it in Section 12.14.

 



4

 

 

“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct, or cause
the direction of, the management and policies of a Person, whether through the
ownership of voting securities or other ownership interests, by Contract or
otherwise.

 

“Cutoff Date” has the meaning given to it in Section 11.06(a).

 

“Dedicated Employee” has the meaning given to it in the Employee Matters
Agreement.

 

“Definitive Ancillary Agreements” has the meaning given to it in Section 6.21.

 

“Disclosure Schedule” means the disclosure schedule prepared by the Parties and
attached to this Agreement.

 

“Dispute Notice” has the meaning given to it in Section 2.03(c).

 

“Disputed Item” has the meaning given to it in Section 2.03(c).

 

“EAR” means the Export Administration Regulations.

 

“Easements” means all easements, rights of way, servitudes, property use
agreements, line rights, surface leases, and real property licenses (including
right of way Permits from railroads and road crossing Permits or other right of
way Permits from any Governmental Authority) relating to (a) Real Property used
in the Business, including, without limitation, (i) Real Property used in the
Business and granted by Persons other than the members of the Sasol Group, and
(ii) Real Property used in the Business and granted to Persons other than
members of the Sasol Group, and/or (b) any Sasol Servitude.

 

“Effective Time” means 12:01 a.m. Central Time on the Closing Date.

 

“Emergency Operations” means, as determined in the reasonable good faith of the
Existing Member, operations in respect of the Company necessary to respond to or
alleviate the imminent or immediate compromise of or risk of compromise of (a)
the health or safety of any Person or natural resources (including wildlife) or
the environment or (b) the safety or operational condition of, or substantial
damage to, any of the assets of the Company or the property of any other Person.

 

“Employee Matters Agreement” means that certain Employee Matters Agreement,
dated as of the Execution Date, by and between the Company, the Existing Member
and the New Member and attached hereto as Exhibit C.

 

“Environmental Law” means any and all Law related to pollution, process safety,
protection of the environment (including natural resources and indoor air
quality), the generation, use, handling, storage, Release, marketing, labeling,
registration, notification, packaging, import, distribution or disposal of
Hazardous Materials (including the investigation, monitoring or remediation of
contamination), or health and safety (to the extent relating to exposures to
Hazardous Materials) including, without limitation, Process Safety Laws, the
Clean Air Act, the Federal Water Pollution Control Act, the Oil Pollution Act of
1990, the Rivers and Harbors Act of 1899, the Safe Drinking Water Act, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
the Superfund Amendments and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act, the Hazardous and Solid Waste Amendments Act of
1984, the Toxic Substances Control Act, the Occupational Safety and Health Act
of 1970, in each case as has been amended or will be amended in the future,
their corresponding regulations and comparable state and local counterparts,
including, without limitation, the Louisiana Environmental Quality Act and the
Louisiana Hazardous Waste Control Law.

 



5

 

 

“Environmental Liabilities” means all Liabilities arising under, resulting from
or in connection with any Environmental Laws, including those arising from or
related to (a) any presence, generation, storage, management, handling, use,
transportation, treatment, disposal, marketing, labeling, registration,
notification, packaging, import, distribution, Release, investigation,
monitoring or remediation of, or exposure of any Person to, Hazardous Materials,
including any off-site impacts associated with the migration of any such Release
of Hazardous Materials, (b) any compliance or non-compliance with Environmental
Law or Environmental Permits, (c) any damage, injury, threat, nuisance, or harm
to human health or safety (to the extent relating to exposure to any Hazardous
Materials), natural resources or the environment, or (d) any other Liabilities
arising under Environmental Laws, including, in each case, all containment,
investigation, cleanup, remediation, mitigation, corrective action, monitoring,
or post-closing monitoring costs, administrative oversight costs, natural
resources damages, property damages, personal injury damages, indemnity,
injunctive relief, contribution and similar obligations and all costs and
expenses, interest, fines, penalties and other monetary sanctions in connection
with any of the foregoing.

 

“Environmental Permit” means any Permit issued or required under Environmental
Law.

 

“Equistar Chemicals” means Equistar Chemicals, LP, a Delaware limited
partnership.

 

“Equity Interests” means, with respect to any Person that is not a natural
person, as applicable: (a) capital stock, partnership (whether general or
limited), or membership interests or units, any other equity interests or share
capital of such Person; (b) any warrants, Contracts, or other rights or options
directly or indirectly to subscribe for or to purchase any capital stock,
membership interests, units, or other equity interests or share capital of such
Person; (c) any share appreciation rights, phantom share rights, or other
similar rights with respect to such Person or its business; (d) any other
interest or participation that confers on a Person the right to receive a share
of the profits and/or losses of, or distribution of assets of, such Person; and
(e) all securities or instruments, directly or indirectly, exchangeable for or
convertible or exercisable into, any of the foregoing or with any profit
participation features with respect to such Person, in each case whether voting
or nonvoting, and whether or not outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means, with respect to any Person, any entity (whether or not
incorporated) that, together with such Person, is considered under common
control and treated as one employer under Section 414(b), (c), (m) or (o) of the
Code.

 

“Escrow Agent” means a nationally recognized banking institution to be mutually
agreed to by the Parties.

 



6

 

 

“Escrow Agreement” means that certain Escrow Agreement, dated as of the Closing
Date, by and among the New Member, the Existing Member and the Escrow Agent.

 

“Estimated Closing Indebtedness” has the meaning given to it in Section 2.03(a).

 

“Estimated Restoration Cost” has the meaning given to it in Section 6.10.

 

“Ex-Im Laws” means all U.S. and non-U.S. Laws relating to export, reexport,
transfer, and import controls, including the EAR, the ITAR, the customs and
import Laws administered by U.S. Customs and Border Protection, and the EU Dual
Use Regulation.

 

“Execution Date” has the meaning given to it in the preamble.

 

“Existing Member” has the meaning given to it in the preamble.

 

“Existing Member and Company Fundamental Representations” means the
representations and warranties set forth in Section 3.01(a), Section 3.02,
Section 3.03, Section 3.04, Section 3.23, Section 3.24, Section 4.01,
Section 4.02, Section 4.03, Section 4.05 and Section 4.07.

 

“Existing Member and Company Fundamental and Special Representations” has the
meaning given to it in Section 11.06(b).

 

“Existing Member’s Counsel” has the meaning given to it in Section 12.15.

 

“Existing Member Indemnitees” has the meaning given to it in Section 11.03.

 

“Exxon” means ExxonMobil Chemical Technology Licensing LLC, a Delaware limited
liability company.

 

“Exxon License” means that certain High Pressure Polyethylene Technology License
Agreement, by and between the Existing Member and Exxon, dated as of December
12, 2012.

 

“Filing” has the meaning given to it in Section 3.03(b).

 

“Final Asset Repair Escrow Release Date” has the meaning given to it in
Section 6.11(c).

 

“Forum” has the meaning given to it in Section 12.12(b).

 

“Government Official” means any officer or employee of a Governmental Authority
or any department, agency or instrumentality thereof, including state-owned
entities, or of a public organization or any person acting in an official
capacity for or on behalf of any such government, department, agency, or
instrumentality or on behalf of any such public organization.

 

“Governmental Authority” means any federal, state, or local or foreign or
multinational government (including, for the avoidance of doubt, the government
of South Africa) or political subdivision thereof, agency, board, commission,
legislature, court of competent jurisdiction, arbitral body acting on behalf of
a governmental authority, or other governmental, judicial, administrative,
taxation or regulatory authority or instrumentality.

 



7

 

 

“Ground Lease Agreement” means that certain Ground Lease Agreement, to be
entered into in connection with the Closing as required by Section 6.23, by and
between the Company and the Existing Member in substantially the form attached
hereto as Exhibit D.

 

“Guarantee Release” has the meaning given to it in Section 6.08(b).

 

“Hazardous Material” means (a) oil and petroleum products, asbestos,
polychlorinated biphenyls, per- and poly-fluoroalkyl substances, and noxious
odor and (b) any other substances, materials or wastes listed, defined,
designated, or classified as a pollutant or contaminant or as hazardous, toxic
or radioactive pursuant to, or that are otherwise regulated under, or for which
Liability may be imposed pursuant to, any Environmental Law.

 

“Hexene Supply Agreement” means that certain 1-Hexene Supply Agreement by and
between the Company and the Existing Member to be entered into in connection
with the Closing consistent with the term sheet set forth on Exhibit K attached
hereto and such other terms agreed to by the Parties in connection with
fulfilling their respective obligations pursuant to Section 6.21.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations thereunder.

 

“IFRS” means the International Financial Reporting Standards issued by the
International Accounting Standards Board (or a predecessor body) and
interpretations issued by the IFRS Interpretations Committee (or a predecessor
body), each as and to the extent from time to time adopted by the European
Union.

 

“Income Taxes” means any Taxes based upon or measured by income, profits, margin
revenues or similar measure(s), including (without limitation) any franchise,
capital gains and net worth Taxes.

 

“Incomplete Asset Repairs” has the meaning given to it in Section 6.11(b).

 

“Indebtedness” means, without duplication, any of the following obligations,
including any Support Obligations: (a) any indebtedness for borrowed money
(whether or not contingent, and including all obligations for principal,
interest, premiums, penalties, fees, expenses and breakage costs); (b) any
obligations evidenced by bonds, mortgages, debentures, notes, or other similar
instruments or debt securities; (c) any swap, collar, hedge, cap, derivative
instrument or similar instruments or Contracts; (d) any obligations, contingent
or otherwise, under acceptance credit, letters of credit, or similar facilities,
other than trade payables; (e) all obligations recorded or required to be
recorded as finance leases or operating leases in accordance with IFRS; (f) all
obligations for the acquisition of debt or Equity Interests or the deferred
purchase price of property or services or the acquisition of a business or
portion thereof, whether contingent or otherwise, as obligor or otherwise, at
the maximum amount payable in respect thereof, regardless of whether such amount
is contingent on future performance other than current accounts payable or
accrued expenses incurred in the Ordinary Course of Business; (g) all
obligations created or arising under any conditional sale or other title
retention agreement with respect to acquired property; (h) all deferred rent
obligations; (i) any obligations of a Person secured by a Lien; (j) any guaranty
of any of the preceding clauses (a) through (i); (k) any accrued and unpaid
interest owed with respect to any obligation described in the preceding clauses
(a) through (j); (l) all fees, expenses, premiums, penalties (including
pre-payment penalties), breakage costs, change of control payments, redemption
fees or make-whole payments attributable to or arising under the terms of any
obligation described in the preceding clauses (a) through (j); and (m) any items
set forth on Section 1.01(b) of the Disclosure Schedule.

 



8

 

 

“Indemnitee” has the meaning given to it in Section 11.04(a).

 

“Indemnitor” has the meaning given to it in Section 11.04(a).

 

“Indemnity Deductible” has the meaning given to it in Section 11.06(b).

 

“Indemnity Escrow Account” means an interest bearing escrow account established
pursuant to the terms of the Escrow Agreement.

 

“Indemnity Escrow Amount” means an amount equal to seven million five hundred
thousand dollars ($7,500,000).

 

“Indemnity Threshold” has the meaning given to it in Section 11.06(b).

 

“Independent Accountant” has the meaning given to it in Section 2.03(e).

 

“Insurance Policies” has the meaning given to it in Section 3.09.

 

“Intellectual Property” means all intellectual property arising under the Laws
of any jurisdiction, including all (a)  patents, patent applications, invention
disclosures, and statutory invention registrations, including reissues,
divisionals, continuations, continuations-in-part, extensions and reexaminations
thereof, and any other intellectual property rights in inventions and
discoveries (whether or not patentable or reduced to practice), (b) trademarks,
service marks, service names, trade dress, slogans, logos, symbols, trade names,
brand names and other identifiers of source or goodwill, including registrations
and applications for registration thereof and including the goodwill symbolized
thereby or associated therewith, (c) intellectual property rights in domain
names, (d) intellectual property rights in published and unpublished works of
authorship, whether copyrightable or not, copyrights therein and thereto,
registrations, applications, renewals and extensions therefor, industrial
designs, mask works, and any and all rights associated therewith, (e)
intellectual property rights in computer data, computer programs or other
software, and databases, in each case whether in source code, object code or
other form, and all related documentation, and (f) trade secrets and all other
intellectual property rights in confidential or proprietary information
(including know-how), and all rights to limit the use or disclosure thereof.

 

“Interim Period” means the period from and after Execution Date and until the
Closing.

 

“Investor Member Transferred Assets” has the meaning given to it in the Business
Separation Agreement.

 

“IT Assets” has the meaning given to it in Section 3.19(e).

 

“ITAR” means the International Traffic in Arms Regulations.

 



9

 

 

“Knowledge,” with respect to the Company and the Existing Member, means the
actual knowledge, after reasonable inquiry, of Mike Thomas, Mark Schnell, Costa
Mutzuris, Mike Biesheuvel and Cobus Botha.

 

“kT” means one thousand (1,000) metric tons.

 

“Law” means any and all laws (including common law), acts, statutes,
constitutions, rules, standards, regulations, ordinances, codes (including the
Code), Orders, and other pronouncements or policies of any Governmental
Authority (including applicable consent decrees or directives issued by a
Governmental Authority) having the effect of law.

 

“LCCP” has the meaning given to it in the Business Separation Agreement.

 

“LCCP Close Out Report” means the report attached hereto as Schedule A.

 

“LCCP Cracker” means the Existing Member’s ethane cracker located at the LCCP
Cracker Facility.

 

“LCCP Cracker Facility” has the meaning given to it in the Business Separation
Agreement.

 

“LCCP Real Property” means the land identified on the LCCP Real Property
perimeter map set forth on Section 1.01(c) of the Disclosure Schedule, together
with all of Existing Member’s right, title and interest in and to all buildings,
structures, improvements and fixtures located thereon, and all Easements and
other rights and interests appurtenant thereto, in each case, to the extent not
included as part of the Transferred Asset at Closing pursuant to the Business
Separation Agreement, to be agreed upon prior to Closing, but excluding any
Retained Assets.

 

“LCCP Real Property Conveyance” has the meaning given to it in Section 6.23.

 

“LDPE Facility” has the meaning set forth in the Business Separation Agreement.

 

“LDPE Unit” means the Existing Member’s low-density polyethylene unit located at
the LDPE Facility.

 

“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures
or other interests in real property held by the Existing Member or any of its
Affiliates in connection with the ownership or operation of the Assets or the
Business.

 

“Liability” means any Indebtedness, obligations, Taxes, duties, warranties or
liabilities of any nature (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due),
regardless of whether any such Indebtedness, obligations, duties, warranties or
liabilities would be required to be disclosed on a balance sheet prepared in
accordance with IFRS.

 

“Licensee Party” means Sasol or one of its Affiliates, as licensee under a
Material License Agreement.

 



10

 

 

“Licensor Party” means each of Exxon, Technip or Univation.

 

“Lien” means any mortgage, pledge, charge, lien, privilege, encumbrance, charge,
financing statement, security interest, Easement, Sasol Servitude, license,
lease, mineral lease, mineral reservations, plat restriction, deed restriction,
option, right of first refusal or other preferential purchase right, adverse
right, claim or security interest of any kind or nature whatsoever (including
any restriction on the right to vote or transfer the same), except for such
transfer restrictions of general applicability as may be provided under the 1933
Act and the “blue sky” laws of the various states of the United States.

 

“Loss” means any and all judgments, losses, Liabilities, damages, Taxes, fines,
settlements, penalties, deficiencies, costs, and expenses (including court
costs, reasonable fees of attorneys, accountants and other experts or other
reasonable expenses incurred in connection with investigation or defense).

 

“Marketing Agreement” means that certain Marketing Agreement, to be entered into
in connection with the Closing, by and between the Existing Member and Equistar
Chemicals, in substantially the form attached hereto as Exhibit E.

 

“Material Adverse Effect” means any change, condition, effect, event,
circumstance, occurrence, development or state of facts that, individually or in
the aggregate, has, or would reasonably be expected to have, a material adverse
effect on (a) the business, operations, assets, liabilities, condition
(financial or otherwise), or results of operations of the Company, the Business
and the Assets as a whole or (b) the ability of the Existing Member or the
Company to timely consummate the transactions contemplated by this Agreement;
provided, however, that none of the following shall constitute or be deemed to
contribute to a Material Adverse Effect, or shall otherwise be taken into
account in determining whether a Material Adverse Effect has occurred or would
reasonably be expected to occur: (i) changes generally affecting the chemicals
and petrochemicals industries in which the Assets operate, whether
international, national, regional, state, provincial or local; (ii) changes in
general regulatory or political conditions, including any acts of war or
terrorist activities, in any jurisdiction in which the Assets operate; (iii) the
occurrence, continuation or worsening of any act of God, weather, meteorological
events, or other natural disasters or national or international pandemic
(including the COVID-19 virus); (iv) changes or adverse conditions in the
commodities, financial, banking or securities markets, in each case, including
any disruption thereof and any decline in the price of any commodity, security,
market index or any adverse changes in interest or exchange rates; (v) changes
in Law, IFRS or other accounting principles or regulatory policy or the
interpretation or enforcement thereof; (vi) the announcement, pendency,
execution, or delivery of this Agreement or the consummation of the transactions
contemplated hereby; (vii) failure by the Sasol Group to meet any projections or
forecasts relating to the Business for any period occurring on or after the
Execution Date (provided that this clause (vii) shall not prevent a
determination that any change or effect underlying such failure to meet
projections or forecasts has resulted in a Material Adverse Effect); (viii) any
resignation by, termination of, repudiation or non-acceptance of the Company’s
employment offer by, one or more employees or other individuals providing
services with respect to the Business; (ix) the failure of any written consent
or approval required to be obtained pursuant to Section 6.06; (x) actions or
omissions taken by the New Member in accordance with this Agreement or any
Transaction Document; or (xi) actions or omissions required to be taken or not
taken by the Sasol Group in accordance with this Agreement or any Transaction
Document or consented to in writing by the New Member or any of its Affiliates,
except, in the case of clauses (i) through (v), to the extent that any such
change, event, circumstance, occurrence, or development has a disproportionate
effect on the business, operations, assets, liabilities, condition (financial or
otherwise), or results of operations of the Company, the Business and the
Assets, taken as a whole, relative to similarly situated industry participants.

 



11

 

 

“Material Contracts” has the meaning given to it in Section 3.14(a).

 

“Material License Agreement” means each of the Exxon License, the Technip
License and the Univation License.

 

“Membership Interest Assignment” means that certain Membership Interest
Assignment, to be entered into in connection with the Closing, by and between
the Existing Member and the New Member, in substantially the form attached
hereto as Exhibit E.

 

“Membership Interests” has the meaning given to it in the recitals.

 

“New Member” has the meaning given to it in the preamble.

 

“New Member Base Payment Amount” means an amount equal to two billion dollars
($2,000,000,000).

 

“New Member Closing Payment Amount” means an amount equal to: (a) the New Member
Base Payment Amount; minus (b) the Estimated Closing Indebtedness.

 

“New Member Fundamental Claims” has the meaning given to it in Section 11.06(c).

 

“New Member Fundamental Representations” means the representations and
warranties set forth in Section 5.01, Section 5.02, Section 5.03, Section 5.05
and Section 5.07.

 

“New Member Guarantor” has the meaning given to it in the preamble.

 

“New Member Guaranty” has the meaning given to it in Section 2.07.

 

“New Member Indemnitees” has the meaning given to it in Section 11.02.

 

“New Member Interests” has the meaning given to it in the recitals.

 

“New Member Material Adverse Effect” means any change, circumstance, condition,
effect, event, occurrence, or development that would, individually or in the
aggregate, reasonably be expected to prevent, materially impede, or materially
delay the ability of the New Member to timely consummate the transactions
contemplated by this Agreement.

 

“Nonparty Affiliate” has the meaning given to it in Section 12.14.

 

“Obligations” has the meaning given to it in Section 2.07.

 

“OFAC” means the U.S. Department of the Treasury, Office of Foreign Assets
Control.

 



12

 

 

“Operating Services Agreement” means that certain Operating Services Agreement,
to be entered into in connection with the Closing, by and between the Company
and Equistar Chemicals, in substantially the form attached hereto as Exhibit F.

 

“Order” means any order, writ, judgment, injunction, decree, ruling, award,
decision, stipulation, determination or award issued, made, rendered or entered
by or with any Governmental Authority or arbitrator.

 

“Ordinary Course of Business” means, with respect to the Company and the
Business, means in the ordinary course of business consistent with the Existing
Member’s and its Affiliates’ historical custom and practice with respect to the
Business; provided, that, for purposes of this Agreement, “Ordinary Course of
Business” shall take into account any current or future reasonable modifications
to the applicable Party’s operations in response to the continuation or
worsening of the COVID-19 global pandemic to the extent such modifications are
required by applicable Law or otherwise reasonably consistent with the policies,
procedures and protocols recommended by the Centers for Disease Control and
Prevention, the World Health Organization and other Governmental Authorities, in
each case, as determined in good faith by such Person.

 

“Organizational Documents” means with respect to any Person that is not a
natural person, the articles or certificate of incorporation or formation,
memorandum of incorporation, by-laws, limited partnership agreement, partnership
agreement, or limited liability company agreement, as applicable, or such other
governing or organizational documents of such Person.

 

“Outside Date” means March 31, 2021.

 

“Party” or “Parties” has the meaning given to it in the preamble.

 

“Permits” means all permits, licenses, tariffs, certificates,
pre-qualifications, variances, registrations, consents, approvals, waivers,
exemptions, orders, franchises, authorizations, allowances, emissions credits,
and similar rights issued by any Governmental Authority.

 

“Permitted Liens” means any: (a) mechanic’s, materialmen’s, laborer’s,
workmen’s, repairmen’s, carrier’s and similar statutory Liens arising or
incurred in the Ordinary Course of Business which are not yet due and payable or
which will be paid in the Ordinary Course of Business; (b) Liens for Taxes,
assessments and other governmental charges not yet due and payable or being
contested in good faith through appropriate proceedings and for which
appropriate reserves have been established on the Balance Sheet in accordance
with IFRS; (c) pledges or deposits under workers’ compensation legislation,
unemployment insurance Laws or similar Laws; (d) pledges or deposits to secure
public or statutory obligations or appeal bonds, (e) Liens that are released on
or prior to the Closing; (f) with respect to the Real Property, Liens,
encumbrances and restrictions (including leases, mineral leases, mineral
reservations, Easements, Sasol Servitudes, servitudes, covenants, rights of way
and similar restrictions of record) that (i) would be disclosed on or uncovered
by a current title report, a current, accurate survey or a physical inspection
of such Real Property, or (ii) are contained in any document filed or recorded
in the appropriate county or parish to reflect title thereto, creating,
transferring, limiting, encumbering or reserving or granting any rights therein
(including rights of reverter, reservation and life estates), and in each case
of clauses (i) and (ii), that are not violated by the current use of such
affected real property and do not materially impair the current use, occupancy
or value of the property subject thereto; (g) Liens arising under or created by
any Material Contract (other than as a result of a breach or default under such
Material Contract); (h) Liens or other imperfections of title, if any, that do
not, individually or in the aggregate, materially impair the current use,
occupancy or value of the property subject thereto; (i) non-exclusive licenses
of Intellectual Property granted in the Ordinary Course of Business; and
(j) Liens listed in Section 1.01(d) of the Disclosure Schedule.

 



13

 

 

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, unlimited liability corporation,
proprietorship, other business organization, trust, union, association, or
Governmental Authority.

 

“Post-Closing Statement” has the meaning given to it in Section 2.03(b).

 

“Pre-Closing Taxes” has the meaning given to it in Section 9.01(a).

 

“Process and Maintenance Inventory” means the process and maintenance inventory
described on Schedule B attached hereto.

 

“Process and Maintenance Inventory Amount Difference” means an amount equal to
(a) the Closing Process and Maintenance Inventory Amount minus (b) the Target
Process and Maintenance Inventory Amount (which amount may, for the avoidance of
doubt, be zero (0), positive or negative).

 

“Process Safety Laws” means any Laws relating to the regulation of activities or
operations associated with the Business or operation of the Real Property
pursuant to: (a) Process Safety Management of Highly Hazardous Chemicals,
Explosives and Blasting Agents (29 C.F.R. Part 1910 et seq.), as amended; (b)
Chemical Accident Prevention Provisions (40 C.F.R. Part 68 et seq.), as amended;
(c) Section 112(r) of the Clean Air Act (42 U.S.C. 7412(r)) and related rules
and regulations; and (d) any similar state, local or parish Laws.

 

“Product” has the meaning given to it in the Marketing Agreement.

 

“Product Inventory” means, collectively, all of the Product Inventory Types set
forth on Schedule C attached hereto.

 

“Product Inventory Type” means each type of product inventory listed under the
heading “Inventory Type” as set forth on Schedule C attached hereto.

 

“Product Inventory Type Amount Difference” means, with respect to each Product
Inventory Type, an amount equal to (a) the Closing Product Inventory Amount for
such Product Inventory Type minus (b) the Target Product Inventory Type Amount
for such Product Inventory Type (which amount may, for the avoidance of doubt,
be zero (0), positive or negative).

 

“R&W Insurance Policy” has the meaning given to it in Section 6.09(a).

 

“R&W Insurance Policy Costs” has the meaning given to it in Section 2.06(a).

 

“RCRA Permit” has the meaning given to it in Section 6.23(c).

 



14

 

 

“Real Property” means, collectively, the Leased Real Property, the LCCP Real
Property and any Easements.

 

“Real Property Lease” means all leases, subleases, licenses, concessions and
other agreements (written or oral, together with all amendments, extensions,
renewals, guaranties and other agreements with respect thereto) pursuant to
which the Existing Member or any of its Affiliates holds any Leased Real
Property, including the right to all security deposits and other amounts and
instruments deposited by or on behalf of the Existing Member or any of its
Affiliates thereunder.

 

“Reciprocal Servitude Agreement” means that certain Reciprocal Servitude and
Access Agreement by and between the Company and the Existing Member to be
entered into in connection with the LCCP Real Property Conveyance consistent
with the term sheet set forth on Exhibit H attached hereto and such other terms
agreed to by the Parties in connection with fulfilling their respective
obligations pursuant to Section 6.21.

 

“Related Party” with respect to any Person means (a) any Affiliate of such
Person, and any director, officer, general partner or managing member of such
Affiliate and (b) any Person who serves or within the past two (2) years has
served as a director, officer, partner or managing member of, or in a similar
capacity for, such Person.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
placing, discarding, abandoning, emptying, migrating, escaping, leaching,
seeping, dumping, injection, disposal, or discharge of any Hazardous Material
into or through the environment.

 

“Released Parties” has the meaning given to it in Section 6.24.

 

“Remedies Exception” means (a) applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar Laws, affecting the rights and
remedies of creditors generally, and (b) the exercise of judicial or
administrative discretion in accordance with general equitable principles,
particularly as to the availability of the remedy of specific performance or
other injunctive relief.

 

“Reorganization” has the meaning given to it in the Business Separation
Agreement.

 

“Representatives” means, with respect to any Person, its officers, directors,
employees, managers, members, partners, equityholders, controlling persons,
agents, attorneys, advisors, and other representatives.

 

“Resolution Period” has the meaning given to it in Section 2.03(e).

 

“Retained Assets” has the meaning given to it in the Business Separation
Agreement.

 

“Retained Contracts” means the Material Contracts listed on Section 1.01(e) of
the Disclosure Schedule.

 

“Retained Environmental Liabilities” has the meaning given to it in the Business
Separation Agreement.

 



15

 

 

 

“Retained Liabilities” has the meaning given to it in the Business Separation
Agreement.

 

“Sanctioned Country” means any country or region that is or has in the past five
(5) years been the subject or target of a comprehensive embargo under Sanctions
Laws (as of the Execution Date, Cuba, Iran, North Korea, Sudan, Syria, and the
Crimea region).

 

“Sanctioned Person” means any individual or entity that is the subject or target
of sanctions or restrictions under Sanctions Laws or Ex-Im Laws, including: (a)
any Person listed on any U.S. or non-U.S. sanctions- or export-related
restricted or prohibited party list, including OFAC’s Specially Designated
Nationals and Blocked Persons List and the EU Consolidated List; (b) any Person
that is, in the aggregate, fifty percent (50%) or greater owned, directly or
indirectly, or otherwise controlled by a Person or Persons described in clause
(a); or (c) any person that is ordinarily resident in a Sanctioned Country.

 

“Sanctions Laws” means Laws relating to economic or trade sanctions,
administered or enforced by the United States (including by OFAC or the U.S.
Department of State), the United Nations Security Council, or the European
Union.

 

“Sasol” means Sasol (USA) Corporation, a Delaware corporation.

 

“Sasol Group” means Sasol, the Existing Member and their respective Affiliates
and, prior to the Closing Date, the Company.

 

“Sasol Guaranty” means any guaranty, letter of credit, bond, surety or other
forms of credit support or assurances provided by or for the benefit of any
member of the Sasol Group or any of their Affiliates (other than the Company) in
support of obligations relating to the Business or the Assets, including those
set forth on Schedule D attached hereto.

 

“Sasol Limited” has the meaning given to it in the preamble.

 

“Sasol Servitude” means any easement rights granted pursuant to the Reciprocal
Servitude Agreement on the LCCP Real Property, as well as easement rights
granted to other members of the Sasol Group.

 

“Schedule Update” has the meaning given to it in Section 6.25.

 

“Services Agreements” means, collectively, (a) that certain Service Agreement
for East Utilities Inputs to Company Units, between the Company and the Existing
Member, (b) that certain Reverse Services Agreement for West Utilities Inputs to
Sasol Member Units, between the Company and the Existing Member, (c) that
certain Services Agreement for Operating Services to Company Units, between the
Company and the Existing Member, (d) that certain Reverse Services Agreement for
Operating Services to Sasol Member Units, between the Company and the Existing
Member, (e) that certain Services Agreement for Shared Facilities, between the
Company and the Existing Member, (f) that certain Reverse Services Agreement for
Shared Facilities, between the Company and the Existing Member, (g) that certain
Onsite Services Agreement, between the Company and the Existing Member, (h) that
certain Onsite Logistics Services Agreement, between the Company and the
Existing Member, and (i) that certain Warehouse Services Agreement, between the
Company and the Existing Member, in each case, to be entered into in connection
with the Closing consistent with the term sheets set forth on Exhibit I hereto
and such other terms agreed to by the Parties in connection with fulfilling
their respective obligations pursuant to Section 6.21.

 



16

 

 

“Shared Contracts” has the meaning given to it in Section 6.07.

 

“Shared Permit Agreement” means that certain Shared Permit Agreement by and
between the Company and the Existing Member to be entered into in connection
with the Closing consistent with the term sheet set forth on Exhibit J and such
other terms agreed to by the Parties in connection with fulfilling their
respective obligations pursuant to Section 6.21.

 

“Shareholder Approval” has the meaning given to it in Section 4.02.

 

“Shareholders’ Meeting” means a meeting of the Sasol shareholders (including any
adjournments thereof) to be held after the Execution Date to consider the
authorization and approval of, and to authorize and approve, this Agreement and
the other Transaction Documents, and the transactions contemplated hereby and
thereby.

 

“Shares” means, collectively, the Ordinary Shares and the Sasol BEE Ordinary
Shares of Sasol Limited, as each term is defined in the memorandum of
incorporation of Sasol Limited.

 

“Straddle Period” means any period relating to the computation of Taxes that
begins on or before and ends after the Closing Date.

 

“Support Obligations” means any and all obligations or Liabilities arising under
any Sasol Guaranty.

 

“Survey” has the meaning given to it in Section 6.23(b).

 

“Target Process and Maintenance Inventory Amount” means forty three million
dollars ($43,000,000).

 

“Target Product Inventory Type Amount” means, with respect to each Product
Inventory Type, the number of kT for such Product Inventory Type under the
heading “Target Amount” as set forth on Schedule C attached hereto.

 

“Tax Returns” means any return, report, rendition, claim for refund, statement,
information return, or other document (including any related or supporting
information attached thereto or amendment thereof) filed or required to be filed
with any Governmental Authority in connection with the determination,
assessment, collection or administration of any Taxes.

 

“Taxes” means (a) all taxes, duties, imposts, levies, escheatage, or other
assessments, impositions, charges, or fees of any kind imposed by any
Governmental Authority, including income, corporate, capital, excise, property,
sales, use, turnover, unemployment, social security, disability, withholding,
real property, personal property, environmental, transfer, registration, value
added, and franchise taxes, and including any addition, interest or penalty
imposed with respect thereto, and (b) any Liability in respect of any item
described in clause (a) payable by reason of Contract, assumption, transferee or
successor Liability, operation of Law, Treasury Regulation Section 1.1502-6 or
any analogous or similar provision of Law (or any predecessor or successor
thereof), or otherwise.

 



17

 

 

“Technip” means Technip Stone & Webster Process Technology, Inc., a Delaware
corporation.

 

“Technip License” means that certain License Agreement, by and between Technip
and the Existing Member, dated as of July 18, 2013, as amended.

 

“Term Sheets” means, collectively, (a) the term sheet for the Tolling Agreement
set forth on Exhibit L attached hereto, (b) the term sheet for each Services
Agreement set forth on Exhibit I attached hereto, (c) the term sheet for the
Reciprocal Servitude Agreement set forth on Exhibit H attached hereto, (d) the
term sheet for the Shared Permit Agreement set forth Exhibit J attached hereto,
(e) the term sheet for the Hexene Supply Agreement set forth on Exhibit K
attached hereto, and (f) the term sheet for the Transition Services Agreement
set forth on Exhibit M attached hereto.

 

“Title Commitment” has the meaning given to it in Section 6.23(b).

 

“Title Company” has the meaning given to it in Section 6.23(b).

 

“Tolling Agreement” means that certain Tolling Agreement by and between the
Existing Member, Equistar Chemicals and the Company to be entered into in
connection with the Closing consistent with the term sheets set forth on Exhibit
L attached hereto and such other terms agreed to by the Parties in connection
with fulfilling their respective obligations pursuant to Section 6.21.

 

“Trade Control Laws” has the meaning given to it in Section 3.20(a).

 

“Transaction Documents” means this Agreement, the A&R LLC Agreement, the
Operating Services Agreement, the Membership Interest Assignment, the Business
Separation Agreement, the Marketing Agreement, the Services Agreements, the
Transition Services Agreement, the Ground Lease Agreement, the Employee Matters
Agreement, the Shared Permit Agreement, the Reciprocal Servitude Agreement, the
Hexene Supply Agreement, the Tolling Agreement, the Escrow Agreement and all
other documents, certificates and agreements delivered or required to be
delivered pursuant to the foregoing.

 

“Transfer Documents” has the meaning given to it in the Business Separation
Agreement.

 

“Transfer Taxes” has the meaning given to it in Section 9.01(e).

 

“Transferred Assets” has the meaning given to it in the Business Separation
Agreement.

 

“Transferred Business” has the meaning given to it in the Business Separation
Agreement.

 

“Transition Services Agreement” means that certain Mutual Transition Services
Agreement, to be entered into in connection with the Closing, by and between the
Company, the New Member and the Existing Member, consistent with the term sheet
set forth on Exhibit M attached hereto and such other terms agreed to by the
Parties in connection with fulfilling their respective obligations pursuant to
Section 6.21.

 



18

 

 

“Univation” means Univation Technologies, LLC, a Delaware limited liability
company.

 

“Univation License” means that certain UNIPOL Polyethylene Technology License
Agreement, by and between the Existing Member and Univation, dated as of
December 13, 2012, as amended.

 

“WARN Act” has the meaning given to it in Section 3.18(b).

 

“Working Capital Payment Amount” means forty seven million dollars
($47,000,000).

 

Section 1.02        Louisiana Definitions. The term “lien” will also mean a
privilege, mortgage, security interest, assignment, or other encumbrance. The
term “real property” or “real estate” will mean “immovable property” as that
term is used in the Louisiana Civil Code. The term “personal property” will mean
“movable property” as that term is used in the Louisiana Civil Code. The terms
“fee simple title” and “fee simple absolute estate” shall mean “full ownership
interest” as that term is used in Louisiana law. The term “easement” will mean
“servitude” as that term is used in the Louisiana Civil Code. The term
“building” will also include “other constructions” as that term is used in the
Louisiana Civil Code. The term “intangible” will also mean “incorporeal” as that
term is used in Louisiana law. The term “tangible” will also mean “corporeal” as
that term is used in Louisiana law. The term “condemnation” will include
“expropriation” as that term is used in Louisiana law. The term “county” will
also mean “parish” as that term is used in Louisiana. The term “joint and
several” will include “solidary”. The term “fixtures” will also mean component
parts of the LCCP Real Property. For the avoidance of doubt and notwithstanding
the foregoing provisions contained in this Section 1.02, this Section 1.02 shall
not override, impact or alter the Parties’ agreement regarding Retained Assets
or Transferred Assets as set forth in the Business Separation Agreement.

 

Section 1.03        Rules of Construction.

 

(a)               The Schedules and Exhibits attached to this Agreement
constitute a part of this Agreement and are incorporated herein for all
purposes. All Article, Section, Schedule, and Exhibit references used in this
Agreement are to Articles, Sections, Schedules and Exhibits to this Agreement
unless otherwise specified.

 

(b)               The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

(c)               If a term is defined as one part of speech (such as a noun),
it shall have a corresponding meaning when used as another part of speech (such
as a verb). Unless the context of this Agreement clearly requires otherwise,
words importing the masculine gender shall include the feminine and neutral
genders and vice versa. The words “includes” or “including” shall mean
“including without limitation,” the words “hereof,” “hereby,” “herein,”
“hereunder,” and similar terms in this Agreement shall refer to this Agreement
as a whole and not any particular Section or Article in which such words appear.
The word “or” has the inclusive meaning represented by the phrase “and/or.” The
word “extent” in the phrase “to the extent” means the degree to which a subject
or other theory extends and such phrase shall not mean “if.” All currency
amounts referenced herein are in United States Dollars unless otherwise
specified. The singular shall include the plural and the plural shall include
the singular wherever and as often as may be appropriate.

 



19

 

 

(d)               Whenever this Agreement refers to a number of days, such
number shall refer to calendar days unless Business Days are specified.

 

(e)               All accounting terms used herein and not expressly defined
herein shall have the meanings given to them under IFRS.

 

(f)                Any reference herein to any Law shall be construed as
referring to such Law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time and references to particular provisions
of a Law include a reference to the corresponding provisions of any prior or
succeeding Law.

 

(g)               Any reference herein to any Contract shall be construed as
referring to such Contract as amended, modified, restated, or supplemented.

 

(h)               Unless the context shall otherwise require, references to any
Person include references to such Person’s successors and permitted assigns, and
in the case of any Governmental Authority, to any Persons succeeding to its
functions and capacities.

 

(i)                 Any reference to any federal, state, local, or foreign
statute or Law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context shall otherwise require.

 

(j)                 Reference herein to “default under,” “breach of,” or other
expression of similar import shall be deemed to be followed by the phrase “with
or without notice or lapse of time, or both.”

 

(k)               All references to documents or other materials “provided”,
“made available” or “furnished”, or other expressions of similar import, to the
New Member in this Agreement shall mean that such documents or materials were
present at least two (2) Business Days prior to the Execution Date in the
virtual data room maintained by or on behalf of the Existing Member for purposes
of the transactions contemplated hereby and accessible to the New Member.

 

(l)                Each Party acknowledges that it and its attorneys have been
given an equal opportunity to negotiate the terms and conditions of this
Agreement and that any rule of construction to the effect that ambiguities are
to be resolved against the drafting Party or any similar rule operating against
the drafter of an agreement shall not be applicable to the construction or
interpretation of this Agreement.

 

Article II.
PURCHASE AND SALE; CLOSING

 

Section 2.01        Purchase and Sale. On the terms and subject to the
conditions set forth in this Agreement, at the Closing and effective as of the
Effective Time, the New Member shall purchase, acquire and accept from the
Existing Member, and the Existing Member shall sell, convey, transfer, assign
and deliver to the New Member, all of the New Member Interests, free and clear
of all Liens, other than as may be set forth in the Company’s Organizational
Documents or those arising from restrictions on the sale of securities under
applicable securities Laws. Immediately following the Closing, the Membership
Interests will be owned fifty percent (50%) by the Existing Member and fifty
percent (50%) by the New Member.

 



20

 

 

Section 2.02        Purchase Price. At the Closing, in consideration of the sale
and transfer of the New Member Interests and the other covenants and agreements
of the Existing Member contained in this Agreement and the other Transaction
Documents, the New Member shall pay to the Existing Member an amount equal to
the New Member Closing Payment Amount in accordance with Section 2.06(a)
(subject to the reductions specified therein). Payment of the New Member Closing
Payment Amount by the New Member to the Existing Member at the Closing in
accordance with Section 2.06(a) (subject to the reductions specified therein)
shall be made by wire transfer of immediately available funds in accordance with
the wire transfer instructions set forth on Section 2.02 of the Disclosure
Schedule.

 

Section 2.03        Adjustments to Purchase Price; Inventory Adjustments.

 

(a)               At least five (5) Business Days prior to the Closing Date, the
Existing Member shall cause to be prepared and delivered to the New Member a
draft closing statement (the “Closing Statement”) setting forth its good-faith
estimate of the Closing Indebtedness (such estimate, the “Estimated Closing
Indebtedness”). The Existing Member shall provide to the New Member reasonable
documentation in the possession of the Existing Member and its Affiliates to
support the items for which adjustments are proposed or made in the draft
Closing Statement, and a brief explanation of any such adjustments and the
reasons therefor. Within three (3) Business Days after the New Member’s receipt
of the draft Closing Statement pursuant to this Section 2.03(a), the New Member
may deliver to the Existing Member a written report containing all items and
calculations that the New Member proposes to change in the draft Closing
Statement, if any, together with a brief explanation of such changes. The
Existing Member shall consider in good faith any reasonable changes that the New
Member may have in respect of the items and calculations contained in the
Closing Statement, and the Existing Member shall thereafter update any such
items or calculations prior to the Closing upon mutual agreement between the
Existing Member and the New Member; provided that, in the event the Existing
Member and the New Member cannot mutually agree on any item or calculation prior
to Closing, the Existing Member’s estimate with respect to such item or
calculation set forth in the Closing Statement deliver to the New Member shall
control for purposes of the Closing and the calculation of the New Member
Closing Payment Amount.

 

(b)               No later than thirty (30) days after the Closing Date, the New
Member shall cause to be prepared and delivered to the Existing Member a
statement (the “Post-Closing Statement”) setting forth (i) the actual dollar
amount of Closing Process and Maintenance Inventory (such amount, the “Closing
Process and Maintenance Inventory Amount”) and the Process and Maintenance
Inventory Amount Difference, (ii) the actual number of kTs of Closing Product
Inventory (such amount, the “Closing Product Inventory Amount”) and the Product
Inventory Type Amount Difference and (iii) the Closing Indebtedness (including
any difference from the estimate thereof included in the Closing Statement). The
Post-Closing Statement shall set forth in reasonable detail the New Member’s
calculations of such amounts and numbers in a manner consistent with the terms
and conditions of this Agreement, including book value with respect to Process
and Maintenance Inventory and the measurement methodology set forth on Schedule
C attached hereto with respect to Product Inventory. The New Member shall
provide to the Existing Member reasonable documentation in the possession of the
New Member and its Affiliates to support the items for which adjustments are
proposed or made in the Post-Closing Statement (including in respect of the
Closing Process and Maintenance Inventory and Closing Product Inventory), and a
brief explanation of any such adjustments and the reasons therefor. The New
Member and the Existing Member shall, and shall cause their respective
representatives and Affiliates to, reasonably cooperate and assist in the
preparation of the Post-Closing Statement and the determinations and
calculations contained therein and in the conduct of the review referred to in
this Section 2.03, including the making available to the extent reasonably
necessary of books and records, work papers and personnel during normal business
hours with reasonable prior notice.

 



21

 

 

(c)               Within thirty (30) days after the Post-Closing Statement has
been received by the Existing Member, the Existing Member may dispute the
amounts reflected on the line items of the Post-Closing Statement (each, a
“Disputed Item”) by providing written notice thereof to the New Member, such
notice to set forth in reasonable detail the amount thereof in dispute and the
basis therefor and to be accompanied by such supporting documentation as is
reasonably available to the Existing Member (such notice, together with such
supporting documentation, a “Dispute Notice”).

 

(d)               If the Existing Member does not deliver to the New Member a
Dispute Notice within such thirty (30) day period set forth in Section 2.03(c),
then the Existing Member will be deemed to have irrevocably accepted and agreed
to all items in the Post-Closing Statement delivered by the New Member to the
Existing Member pursuant to Section 2.03(b). If the Existing Member does timely
deliver to the New Member a Dispute Notice, then the Existing Member will be
deemed to have accepted and agreed to all items in the Post-Closing Statement
delivered by the New Member to the Existing Member pursuant to Section 2.03(b)
other than the Disputed Items that are specifically disputed in such Dispute
Notice.

 

(e)               If a Dispute Notice is timely delivered by the Existing Member
to the New Member pursuant to Section 2.03(c), then the Existing Member and the
New Member shall, during the thirty (30) days following the date of such
delivery (the “Resolution Period”), negotiate in good faith to resolve the
Disputed Items set forth in such Dispute Notice. If, during the Resolution
Period, the New Member and the Existing Member reach an agreement with respect
to each Disputed Item, such agreement shall be evidenced in writing and the
Post-Closing Statement (as revised pursuant to such written agreement) shall
become final and binding on the date of such agreement, with respect to each
such agreed Disputed Item for which the New Member and the Existing Member reach
an agreement. If, during the Resolution Period, the Existing Member and the New
Member cannot reach agreement on a Disputed Item, then the Existing Member and
the New Member shall refer all remaining unresolved Disputed Items, together
with their respective written positions as to such Disputed Items, an
internationally-recognized independent accounting firm upon which the Existing
Member and the New Member shall mutually agree (the “Independent Accountant”).
In connection with the engagement of the Independent Accountant, the Existing
Member and the New Member shall execute such engagement, indemnity and other
agreements as the Independent Accountant may reasonably require as a condition
to such engagement. Once appointed, the Independent Accountant shall have no ex
parte communications with any of the Parties concerning the expert determination
or the underlying dispute. All communications between any Party and the
Independent Accountant shall be conducted in writing, with copies sent
simultaneously to the other Party in the same manner, or at a meeting to which
all Parties have been invited and of which such Parties have been provided at
least five (5) Business Days’ advance notice. The Existing Member and the New
Member shall cooperate with the Independent Accountant and promptly provide all
documents and information reasonably requested by the Independent Accountant in
connection with its review of the unresolved Disputed Items. The Independent
Accountant shall review this Agreement and the Disputed Items for the purpose of
determining and calculating (as applicable) the Closing Process and Maintenance
Inventory Amount, the Process and Maintenance Inventory Amount Difference, the
Closing Product Inventory Amount, the Product Inventory Type Amount Difference
and the Closing Indebtedness, as applicable, and shall make a determination,
acting as an expert and not as an arbitrator, with respect to unresolved
Disputed Items within thirty (30) days after its engagement and execution of any
engagement, indemnity or other agreements as the Independent Accountant may
reasonably require as a condition to such engagement. The Independent Accountant
shall determine, based solely on the positions of the New Member and the
Existing Member submitted to the Independent Accountant in connection with its
engagement hereunder, and not by independent review, only the Disputed Items set
forth in the Dispute Item Notice (and those raised by the New Member in response
thereto) and, in making its determination, the Independent Accountant shall
select, without modification, the position of either the Existing Member or the
New Member as to each such Disputed Item, whichever the Independent Accountant
determines is most accurate. The Independent Accountant shall deliver to the
Existing Member and the New Member, within such thirty (30)-day period, a report
setting forth with respect to each Disputed Item (i) its final selection of
either the New Member’s or the Existing Member’s offer, (ii) its adjustments, if
any, to the Post-Closing Statement, and (iii) supporting documentation for such
determinations and calculations. Such report shall, absent manifest error, be
final, conclusive and binding on the Parties. Each Party shall bear its own
legal fees and other costs of presenting its case to the Independent Accountant.
The fees and expenses of the Independent Accountant pursuant to this
Section 2.03(e) shall be borne by the New Member and the Existing Member in
inverse proportion as they may prevail on the matters resolved by the
Independent Accountant. The proportionate allocation shall be calculated on an
aggregate basis based on the relative dollar values and kT amounts in dispute
and shall be determined by the Independent Accountant at the time the
determination of such firm is rendered on the merits of the matters submitted.

 



22

 

 

(f)                Within thirty (30) days following the Closing, the Existing
Member shall pay to the New Member the Working Capital Payment Amount in
accordance with Section 2.03(i).

 

(g)               No later than ten (10) Business Days after final determination
of the Process and Maintenance Inventory Amount Difference in accordance with
this Section 2.03, if (i) such Process and Maintenance Inventory Amount
Difference is positive, then the Company shall convey, transfer, assign and
deliver to the Existing Member, as settlement thereof, Process and Maintenance
Inventory with a book value (determined in good faith by mutual agreement of the
Existing Member and the New Member) equal to one hundred percent (100%) of such
Process and Maintenance Inventory Amount Difference in accordance with
Section 2.03(i), and (ii) such Process and Maintenance Inventory Amount
Difference is negative, then the Existing Member shall convey, transfer, assign
and deliver to the Company, as settlement thereof, Process and Maintenance
Inventory with a book value (determined in good faith by mutual agreement of the
Existing Member and the New Member) equal to one hundred percent (100%) of such
Process and Maintenance Inventory Amount Difference in accordance with
Section 2.03(i). For avoidance of doubt, if Process and Maintenance Inventory
Amount Difference is zero dollars ($0), then there shall not be any conveyance,
transfer, assignment or delivery of Process and Maintenance Inventory in
accordance with Section 2.03(i). Any Process and Maintenance Inventory conveyed,
transferred, assigned and delivered pursuant to this Section 2.03(g) shall be
mutually selected in good faith by the Existing Member and the New Member.

 



23

 

 

(h)               With respect to each Product Inventory Type that comprises the
Product Inventory, no later than ten (10) Business Days after final
determination of the Product Inventory Type Amount Difference in accordance with
this Section 2.03 attributable to such Product Inventory Type, if (i) such
Product Inventory Type Amount Difference is positive, then the New Member shall
convey, transfer, assign and deliver to the Existing Member, as settlement
thereof, a number of kTs of Product Inventory equal to one hundred percent
(100%) of such Product Inventory Type Amount Difference in accordance with
Section 2.03(i), and (ii) such Product Inventory Type Amount Difference is
negative, then the Existing Member shall convey, transfer, assign and deliver to
the New Member, as settlement thereof, a number of kTs of Product Inventory
equal to one hundred percent (100%) of such Product Inventory Type Amount
Difference in accordance with Section 2.03(i). For avoidance of doubt, if such
Product Inventory Type Amount Difference is zero (0) kT, then there shall not be
any conveyance, transfer, assignment or delivery of Product Inventory Type in
accordance with Section 2.03(i). Any Product Inventory conveyed, transferred,
assigned and delivered pursuant to this Section 2.03(h) shall be mutually
selected in good faith by the Existing Member and the New Member.

 

(i)                 No later than ten (10) Business Days after final
determination of the Closing Indebtedness in accordance with this Section 2.03,
if (i) such Closing Indebtedness exceeds the Estimated Closing Indebtedness,
then the Existing Member shall pay to the New Member, in settlement thereof, one
hundred percent (100%) of the amount of such excess in accordance with
Section 2.03(j), and (ii) the Estimated Closing Indebtedness exceeds such
Closing Indebtedness then the New Member shall pay to the Existing Member, in
settlement thereof, one hundred percent (100%) of the amount of such excess in
accordance with Section 2.03(j).

 

(j)                 All payments to be made pursuant to Section 2.03(f) and
Section 2.03(i) shall be made by wire transfer of immediately available funds by
the paying Party to the account(s) previously designated by the receiving Party.
All conveyances, transfers, assignments and deliveries of Process and
Maintenance Inventory and Product Inventory to be made pursuant to
Section 2.03(g) and Section 2.03(h), respectively, shall be made free and clear
of all Liens, other than Permitted Liens, and any such Process and Maintenance
Inventory and Product Inventory so conveyed, transferred, assigned and delivered
by the Existing Member pursuant to Section 2.03(g) and Section 2.03(h),
respectively, shall be in good condition and repair, ordinary wear and tear
excepted, and thereafter deemed an Asset for all purposes hereunder and the
other Transaction Documents (including, for the avoidance of doubt, a
Transferred Asset and an Investor Member Transferred Asset, as applicable, for
all purposes under the Business Separation Agreement), and the Company and the
New Member, as applicable, shall be entitled to all rights and benefits therefor
as provided herein or in such other Transaction Documents.

 



24

 

 

Section 2.04        Closing. Subject to the satisfaction or, when permissible,
waiver of the conditions set forth in Article VII and Article VIII, the
consummation of the transactions contemplated by this Agreement (the “Closing”)
shall take place by conference call and by exchange of electronic signature
pages at 10:00 A.M. Central Time, on the third (3rd) Business Day after the last
of the conditions set forth in Article VII and Article VIII (other than any such
conditions which by their terms are not capable of being satisfied until the
Closing, but subject to the fulfillment or waiver of those conditions) have been
satisfied or, when permissible, waived, or on such other date and at such other
time and place as the Parties mutually agree. Notwithstanding the foregoing, the
Parties shall use commercially reasonable efforts to effect the Closing no later
than December 31, 2020.

 

Section 2.05        Closing Deliveries by the Existing Member and the Company to
the New Member. At the Closing, the Existing Member shall deliver, or shall
cause to be delivered, to the New Member:

 

(a)               the A&R LLC Agreement, duly executed by the Existing Member
and the Company;

 

(b)               the Operating Services Agreement, duly executed by the
Company;

 

(c)               the Membership Interest Assignment, duly executed by the
Existing Member;

 

(d)               the officer’s certificate referred to in Section 7.03;

 

(e)               the Marketing Agreement, duly executed by the Existing Member;

 

(f)                each of the Services Agreements, duly executed by the Company
and the Existing Member, as applicable;

 

(g)               the Transition Services Agreement, duly executed by the
Company and the Existing Member;

 

(h)               the Act of Conveyance, in substantially the same form as
Exhibit O, or if required by Section 6.23, the Ground Lease Agreement, duly
executed by the Company and the Existing Member;

 

(i)                 the Shared Permit Agreement, duly executed by the Company
and the Existing Member;

 

(j)                 the Reciprocal Servitude Agreement, to the extent required
by Section 6.23, duly executed by the Company and the Existing Member;

 

(k)               the Hexene Supply Agreement, duly executed by the Company and
the Existing Member;

 

(l)                 the Tolling Agreement, duly executed by the Company and the
Existing Member;

 

(m)             the Escrow Agreement, duly executed by the Existing Member;

 

(n)               evidence that the Shareholder Approval has been obtained; and

 



25

 

 

(o)               a properly completed and duly executed certificate of
non-foreign status with respect to the Existing Member, in substantially in the
attached hereto as Exhibit N, meeting the requirements of Treasury Regulations
Section 1.1445-2(b)(2) and dated as of the Closing Date.

 

Section 2.06        Closing Deliveries by the New Member. At the Closing, the
New Member shall deliver, or cause to be delivered, (x) to the Escrow Agent by
wire transfer of immediately available funds to the bank account(s) designated
in writing by the Escrow Agent prior to Closing, (i) the Indemnity Escrow Amount
for deposit in the Indemnity Escrow Account and (ii) to the extent required by
Section 6.11, the Asset Loss Value for deposit in the Asset Repair Escrow
Account; and (y) to the Existing Member:

 

(a)               by wire transfer of immediately available funds in accordance
with the wire transfer instructions set forth on Section 2.02 of the Disclosure
Schedule, an amount equal to (i) the New Member Closing Payment Amount, minus
(ii) the Indemnity Escrow Amount, minus (iii) any reduction of the New Member
Base Payment Amount in respect of any Casualty Loss pursuant to Section 6.10
minus (iv) to the extent required by Section 6.11, the Asset Loss Value, minus
(v) fifty percent (50%) of the premium, broker commission, underwriting fee and
surplus lines tax with respect to the R&W Insurance Policy, such amount under
this clause (v) not to exceed two million three hundred twenty seven thousand
five hundred eleven dollars ($2,327,511) in the aggregate (the “R&W Insurance
Policy Costs”), plus (vi) solely to the extent the Consents relating to the
Exxon License have been obtained by the Existing Member pursuant to and in
accordance with Section 6.06(b), an amount equal to twenty four million dollars
($24,000,000);

 

(b)               the Membership Interest Assignment, duly executed by the New
Member;

 

(c)               the A&R LLC Agreement, duly executed by the New Member;

 

(d)               the Operating Services Agreement, duly executed by Equistar
Chemicals;

 

(e)               the Marketing Agreement, duly executed by Equistar Chemicals;

 

(f)                the Transition Services Agreement, duly executed by the New
Member;

 

(g)               the Tolling Agreement, duly executed by Equistar Chemicals;

 

(h)               the Escrow Agreement, duly executed by the New Member; and

 

(i)                 the officer’s certificate referred to in Section 8.03.

 

Section 2.07        New Member Guaranty. For good and valuable consideration,
and to induce the Existing Member to enter into this Agreement, the New Member
Guarantor hereby absolutely, unconditionally and irrevocably guarantees to the
Existing Member the punctual and complete performance of all obligations of the
New Member under this Agreement, including the payment obligations of the New
Member pursuant to Section 2.06(a) (the “Obligations”). The limited guaranty set
out in this Section 2.07 (the “New Member Guaranty”) shall remain in full force
and effect until the earlier of (a) the performance by the New Member or the New
Member Guarantor to the Existing Member of the Obligations and (b) the
termination of this Agreement in accordance with the terms of Article X. Upon
default by the New Member of any of the Obligations, the Existing Member may
proceed directly against the New Member Guarantor without proceeding against the
New Member or any other Person or pursuing any other remedy. The New Member
Guarantor waives any defenses which it may have with respect to the performance
of the Obligations, other than defenses that the New Member would have under the
terms of this Agreement. The New Member Guarantor further waives notice of the
acceptance of this New Member Guaranty, presentment, demand, protest, and
notices of protest, nonpayment, default or dishonor of the Obligations. The
provisions of Article XII shall be deemed incorporated in and to apply to this
Section 2.07.

 



26

 

 

Section 2.08        Withholding. The New Member and its Affiliates, the Company
and the Escrow Agent shall be entitled to deduct and withhold from any amounts
payable pursuant to this Agreement such amounts as are required to be deducted
and withheld with respect to the making of such payment under applicable Law;
provided that, without limiting the foregoing, the New Member, the applicable
Affiliate of the New Member, the Company or the Escrow Agent, as applicable,
shall give the Existing Member reasonable advance notice of its intent to
withhold any amounts and reasonable opportunity to establish an exemption from,
or reduction to, such withholding. To the extent any amounts are so deducted or
withheld and paid over to the appropriate Governmental Authority, such amounts
shall be treated for all purposes of this Agreement as having been paid to the
Person in respect of which such deduction or withholding was made.

 

Article III.
REPRESENTATIONS AND WARRANTIES RELATED TO the Company

 

The Company and the Existing Member hereby represent and warrant to the New
Member as of the Execution Date and as of the Closing Date (except for
representations and warranties that are made as of a specific date, which are
made only as of such date), as follows:

 

Section 3.01        Organization; Good Standing.

 

(a)               The Company is a limited liability company duly organized,
validly existing, and in good standing under the Laws of the State of Delaware,
and has all requisite limited liability company power and authority to own and
operate the Assets and the Business as it is now being conducted.

 

(b)               The Company is duly qualified or licensed to do business in
each other jurisdiction in which the operation of the Business or the Assets
makes such qualification or licensing necessary, except in any jurisdiction
where the failure to be so duly qualified or licensed would not reasonably be
expected to have a Material Adverse Effect.

 

(c)               True, correct, and complete copies of the Organizational
Documents of the Company have been provided to the New Member.

 

Section 3.02        Authority. The Company has all necessary limited liability
company power and authority to execute and deliver the Transaction Documents to
which it is or will be a party, to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance by the Company of the Transaction
Documents have been, or will be prior to the Closing, duly and validly
authorized by all necessary limited liability company action on the part of the
Company. The Transaction Documents to be executed by the Company at Closing will
have been duly and validly executed and delivered by the Company, and (assuming
due authorization, execution, and delivery by the other Parties hereto) will
constitute the legal, valid, and binding obligation of the Company enforceable
against the Company in accordance with its terms and conditions subject to the
Remedies Exception.

 



27

 

 

Section 3.03        No Conflicts; Consents and Approvals.

 

(a)               Except as set forth in Section 3.03(a) of the Disclosure
Schedule, neither the execution and delivery by the Company of this Agreement or
the other Transaction Documents to which it is a party, nor the consummation by
the Company of the transactions contemplated hereby or thereby will: (i) violate
or conflict with any provision of the Organizational Documents of the Company;
(ii) violate, result in a breach of, constitute a default (or event which, after
giving of notice or lapse of time, or both, would become a default) under, cause
the loss of any right, benefit or authorization to which the Company or the
Business is entitled under, or require consent or notice under any Material
Contract, or result in the acceleration of or create in any Person the right to
accelerate, terminate, modify or cancel any Material Contract; (iii) assuming
receipt of all Consents of Governmental Authorities described in Section 3.03(b)
of the Disclosure Schedule, violate, conflict with, or result in a violation of
or conflict with, any Law to which the Company, the Assets or the Business is
subject; or (iv) result in the imposition or creation of any Lien (other than
Permitted Liens) on the Assets or the Business or any Lien (other than as may be
set forth in the Company’s Organizational Documents or those arising from
restrictions on the sale of securities under applicable securities Laws) on the
Membership Interests, except in the case of clauses (ii) through (iv), as would
not reasonably be expected to have a material and adverse effect on the Company,
the Business or the Assets, taken as a whole.

 

(b)               No Consent of, or filing, notification, notice or application
(each a “Filing”) with or to any Person (including a Governmental Authority) is
required to be obtained or made by the Company in connection with the execution
and delivery by the Company of this Agreement or the other Transaction Documents
to which it is a party or the consummation of the transactions contemplated
hereby or thereby, other than (i) requirements of any Competition Laws, (ii)
Consents or Filings set forth in Section 3.03(b) of the Disclosure Schedule,
(iii) Filings and Consents not required to be made, given or obtained or given
until after the Closing and set forth in Section 3.03(b) of the Disclosure
Schedule, or (iv) requirements applicable as a result of the specific legal or
regulatory status of the New Member or any of its Affiliates or as a result of
any other facts that specifically relate to the business or activities in which
the New Member or any of its Affiliates are or propose to be engaged (other than
the business of the Company (including the Business) from and after the
Closing).

 

Section 3.04        Membership Interests. The Existing Member owns, and has good
and valid title (free and clear of all Liens, other than as may be set forth in
the Company’s Organizational Documents or those arising from restrictions on the
sale of securities under applicable securities Laws) to, one hundred percent
(100%) of the Membership Interests. The Membership Interests constitute all of
the issued and outstanding membership interests in the Company. The Membership
Interests have been duly authorized, validly issued and are fully paid and,
subject to the Laws of the State of Delaware, non-assessable and were not issued
in violation of any purchase option, call option, right of first refusal,
preemptive right, or other similar right. Except for this Agreement and the
transactions contemplated hereby, there are no outstanding or authorized equity
appreciation, phantom stock, profit participation, preemptive rights,
registration rights, approval rights, proxies, rights of first refusal, options,
warrants, Contracts, calls, puts, rights to subscribe, conversion rights, or
similar rights affecting or providing for the issuance of the Membership
Interests or any other Equity Interests of the Company. The Company does not own
any Equity Interests and has no direct or indirect subsidiaries.

 



28

 

 

Section 3.05        Financial Statements.

 

(a)               The Balance Sheet, which is attached as Section 3.05 of the
Disclosure Schedule, (i) has been derived from the books and records related to
the Business, (ii) has been prepared in accordance with IFRS consistent with the
Existing Member’s accounting policies, which accounting policies are consistent
with those accounting policies that will be used to prepare the Audited
Financial Statements, and will be consistent with the Audited Financial
Statements (except for, in the case of interim statements, normal year-end
adjustments and the absence of footnote disclosure that, if presented, would not
differ materially from those presented in an audited balance sheet), and (iii)
fairly presents in all material respects the financial condition of the Business
as of the Balance Sheet Date.

 

(b)               The Audited Financial Statements, when delivered pursuant to
Section 6.15, will (i) be derived from the books and records related to the
Business, (ii) be prepared in accordance with IFRS consistently applied
throughout the periods covered thereby and (iii) fairly present in all material
respects the financial condition and results of operation of the Business as of
the dates specified therein.

 

(c)               The Business and the Company have no Liabilities or
obligations of any nature (whether accrued or contingent or otherwise, whether
known or unknown, and whether required by IFRS to be reflected or reserved
against on a balance sheet prepared in accordance with IFRS or the notes
thereto), except for (i) Liabilities that will be reflected in or reserved
against in the Audited Financial Statements, (ii) Liabilities that will have
been incurred in the Ordinary Course of Business since the date of the Audited
Financial Statements, or (iii) Liabilities not required to be disclosed or
reflected on financial statements prepared in accordance with IFRS.

 

(d)               (i) The system of internal controls of the Sasol Group over
financial reporting in respect of the Business is sufficient to provide
reasonable assurance in all material respects that transactions are recorded as
necessary to permit preparation of financial statements in accordance with IFRS,
consistently applied and (ii) the accounting controls of the Sasol Group in
respect of the Business are sufficient to provide reasonable assurances in all
material respects that (A) transactions are executed in accordance with
management’s general or specific authorization and (B) transactions are recorded
as necessary to permit the accurate preparation of financial statements in
accordance with IFRS. Except as set forth on Section 3.05(d) of the Disclosure
Schedule, since the Balance Sheet Date, no member of the Sasol Group has
received any material complaint, allegation, assertion or claim, in each case,
in writing, regarding deficiencies in the accounting or auditing practices,
procedures, methodologies, methods, or internal accounting controls, in each
case, in respect of the Business.

 



29

 

 

Section 3.06       Compliance with Applicable Laws. Except as otherwise set
forth on Section 3.06 of the Disclosure Schedule, the Company, the Assets and
the Business are and, at all times during the past three (3) years (or, with
respect to the Company, since the date of its formation), have been, in
compliance with all applicable Laws (including with respect to the Business
Employees) except for violations as would not be material to the Company, the
Business or the Assets, taken as a whole.

 

Section 3.07        Permits.

 

(a)               Section 3.07(a) of the Disclosure Schedule sets forth a list
of all material Permits (including Environmental Permits) that, as of the
Execution Date, are necessary for the ownership and operation of the Assets and
conduct of the Business, which list is true, complete and correct in all
respects.

 

(b)               The Existing Member is and, except as set forth on
Section 3.07(b) of the Disclosure Schedule as of the Closing Date, the Company
will be, in possession of all material Permits (including Environmental Permits)
necessary to own, lease and operate the Assets or to carry on the Business in
all material respects conducted as of the Execution Date and consistent with
past practice (the “Business Permits”). All Business Permits are in full force
and effect and, except as set forth on Section 3.07(b) of the Disclosure
Schedule, will continue to be in full force and effect immediately following the
Closing. No suspension or cancellation of any of Business Permit is pending or,
to the Existing Member’s or the Company’s Knowledge, threatened. The Company,
the Assets and the Business are not, and in the past three (3) years (or, with
respect to the Company, since the date of its formation) have not been, in
violation or breach of, or default under, any Business Permit in any material
respect.

 

Section 3.08        Litigation; Orders. Except as set forth on Section 3.08 of
the Disclosure Schedule, (a) (i) there are no Actions pending or, to the
Existing Member’s or the Company’s Knowledge, threatened, against the Existing
Member or its Affiliates related to the Company, the Business, the Business
Employees or the Assets, or to which the Company, the Business, the Business
Employees or the Assets would be subject and (ii) other than with respect to
Retained Liabilities, at all times during the past three (3) years (or, with
respect to the Company, since the date of its formation) there have been no
Actions, against the Existing Member or its Affiliates related to the Company,
the Business, the Business Employees or the Assets, or to which the Company, the
Business, the Business Employees or the Assets would be subject, and (b) (i)
there are no outstanding Orders to which the Company is or was a party or by
which it, the Business, the Business Employees or the Assets are bound, or
unsatisfied judgments, penalties or awards against or affecting the Company, the
Business, the Business Employees or the Assets and (ii) other than with respect
to Retained Liabilities, at all times during the past three (3) years (or, with
respect to the Company, since the date of its formation) there have been no
Orders to which the Company was a party or by which it, the Business, the
Business Employees or the Assets were bound, or unsatisfied judgments, penalties
or awards against or affecting the Company, the Business, the Business Employees
or the Assets, in each case, except as would not reasonably be expected to have
a material adverse effect on the Existing Member, the Business or the Assets,
taken as a whole.

 



30

 

 

 

Section 3.09        Insurance. Set forth in Section 3.09 of the Disclosure
Schedule is a true, accurate and complete summary of all material insurance
policies, binders and insurance Contracts maintained by or on behalf of the
Sasol Group as of the Execution Date and related to the Business or the Assets
(collectively, the “Insurance Policies”). All such Insurance Policies are in
full force and effect and all premiums are currently paid in accordance with the
terms thereof. Except as set forth in Section 3.09 of the Disclosure Schedule,
no member of the Sasol Group has received any written notice of cancellation or
non-renewal of any Insurance Policies nor, to the Knowledge of the Existing
Member, has the termination of any Insurance Policy been threatened in writing.
Except as set forth in Section 3.09 of the Disclosure Schedule, there has been
no failure to timely report any material claim or loss under any Insurance
Policy, and no material claim or other Action is pending or, to the Knowledge of
the Existing Member, threatened, under any of the Insurance Policies as to which
coverage has been denied or disputed by the underwriters of such policies (other
than customary indications as to reservation of rights by insurers listed in
Section 3.09 of the Disclosure Schedule). To the Knowledge of the Existing
Member, no event has occurred, and no circumstance or condition exists, that has
given rise to or serves as the basis for or (with or without notice or lapse of
time) would reasonably be expected to give rise to or serve as the basis for any
material claim or other material Action under any Insurance Policy. No member of
the Sasol Group has received any written notice of cancellation of any such
Insurance Policies. The Existing Member maintains, and for the past three (3)
years has maintained, insurance with respect to the Business and the Assets (to
the extent then in existence) in amounts and scope customary and reasonable for
such Business and such Assets.

 

Section 3.10        Ownership of the Assets. Except as set forth on Section 3.10
of the Disclosure Schedule, as of the Closing Date, the Company will have good
and valid title to, or, in the case of leased or subleased tangible personal
property, a valid and binding leasehold interest in, or, in the case of licensed
tangible personal property, a valid license in, all tangible personal property
that constitutes the Assets, in each case, free and clear of all Liens, other
than Permitted Liens.

 

Section 3.11        Real Property. As of the Closing Date:

 

(a)               Except as otherwise set forth in Section 3.11(a) of the
Disclosure Schedule, (i) the Existing Member has (i) good and marketable fee
simple title to the LCCP Real Property, free and clear of all Liens, other than
Permitted Liens, and (ii) the Existing Member or the Company, as applicable, has
a valid leasehold interest in each of the Leased Real Property free and clear of
all Liens, other than Permitted Liens.

 

(b)               With respect to the LCCP Real Property, (i) except as set
forth in Section 3.11(b) of the Disclosure Schedule or for Permitted Liens, none
of the Existing Member nor any of its Affiliates nor the Company has leased or
otherwise granted to any Person the right to use or occupy the LCCP Real
Property or any portion thereof, and (ii) other than the right of the New Member
pursuant to this Agreement, there are no outstanding options, rights of first
offer or rights of first refusal to purchase the LCCP Real Property or any
portion thereof or interest therein. The Company is not a party to any agreement
or option to purchase any real property or interest therein.

 



31

 

 

(c)               Section 3.11(c) of the Disclosure Schedule sets forth a true
and complete list of all Real Property Leases (including the date and name of
the parties to such Real Property Lease). With respect to each Real Property:
(i) the Company, Existing Member and its Affiliates, and, to the Existing
Member’s Knowledge, each of the counterparties thereto, are in material
compliance with, and not in default in any material respects under, each
applicable Real Property Lease and Easement, servitude, right of way and surface
right that constitutes an interest in Real Property; (ii) in no event shall
there have occurred or a circumstance exist that, with or without the delivery
of notice, the passage of time or both, would constitute a material default
under, or permit the termination, modification or acceleration of amounts due
under, any agreement relating thereto; and (iii) each agreement relating thereto
is legal, valid, binding, enforceable and in full force and effect, subject to a
Remedies Exception. With respect to each Real Property Lease, none of the
Existing Member nor any of its Affiliates nor the Company has (A) subleased,
licensed or otherwise granted any Person the right to use or occupy such Leased
Real Property or any portion thereof or (B) collaterally assigned or granted any
other security interest in such Real Property Lease or any interest therein,
except, in each case, Permitted Liens. None of the Company’s nor the Existing
Member’s possession and quiet enjoyment of the Leased Real Property under any
Real Property Lease has been disturbed, and, to the Existing Member’s Knowledge,
there are no disputes with respect to any Real Property Lease or Easement.

 

(d)               The Real Property comprises all of the real property used or
held for use in, or otherwise related to, the Business. To the Existing Member’s
Knowledge, all buildings, structures, improvements, fixtures, buildings systems
and equipment, and all components thereof included in the Real Property are in
good condition and repair, free of any structural deficiencies or latent
defects, and sufficient for the operation of the Business.

 

Section 3.12        Environmental Matters.

 

(a)               Except as set forth in Section 3.12(a) of the Disclosure
Schedule:

 

(i)                 none of the Company, the Business, the Assets, or to the
extent related to the conduct of the Business or the ownership or operation of
the Assets or Real Property, any member of the Sasol Group, has disposed of,
arranged for or permitted the disposal of, or exposed any Person to any
Hazardous Material, and there has been no Release of Hazardous Material at, on,
under or migrating to or from any of the Assets or Real Property or any other
property currently or formerly owned or operated by any member of the Sasol
Group in the conduct of the Business or the Assets, in each case except as has
not given rise and would not give rise to a material Environmental Liability of
the Company;

 

(ii)              none of the Company, the Business, the Assets, or, to the
extent related to the conduct of the Business or the ownership or operation of
the Assets or Real Property, any member of the Sasol Group are or have been in
material violation of any applicable Environmental Law or Environmental Permit;

 

(iii)            no member of the Sasol Group nor the Company has received any
notice in connection with any material violation of or any material
Environmental Liability arising from or relating to the conduct of the Business
or ownership or operation of the Assets or Real Property, the substance of which
has not been fully resolved without continuing material obligations;

 



32

 

 

(iv)             there has been no treatment, storage, disposal, arrangement for
disposal, handling, or Release of, or exposure of any Person to, any per- and
poly-fluoroalkyl substances at, on, under or migrating to or from the Assets or
Real Property or, by or on behalf of the Business or the Company, except as has
not given rise and would not give rise to a material Environmental Liability of
the Company;

 

(v)               no member of the Sasol Group (to the extent related to the
conduct of the Business or ownership or operation of the Assets or Real
Property) nor the Company has assumed, undertaken, become subject to, or
provided an indemnity with respect to any material Environmental Liability of
any other Person; and

 

(vi)             no Order has been issued or is pending against, or, to the
Existing Member’s Knowledge, is threatened in writing against, the Business, the
Company or any member of the Sasol Group relating to a material violation of or
material Liability arising under any applicable Environmental Law or
Environmental Permit or to a Release of Hazardous Materials (in each such case,
to the extent related to the conduct of the Business or ownership or operation
of the Assets or Real Property).

 

(b)               Section 3.12(b) of the Disclosure Schedule sets forth a list
of any work, repair, construction or capital expenditure in each case involving
expenditure in excess of one million dollars ($1,000,000) that is required to be
incurred in order for the ownership or operation of the Company, Business, the
Assets or the Real Property to comply with any applicable Environmental Law or
any Environmental Permit or any Order issued pursuant thereto.

 

(c)               The Existing Member and the Company have furnished to the New
Member true and correct copies of all environmental, health and safety audits,
assessments and reports and all other documents materially bearing on
Environmental Liabilities relating to the past or current operations, properties
or facilities of the Business (including without limitation the Real Property
and Assets), in each case which are in their possession or under their
reasonable control.

 

Section 3.13        Taxes. Except as set forth in Section 3.13 of the Disclosure
Schedule:

 

(a)               All material Tax Returns required to be filed on or before the
Closing Date by the Company or with respect to the Assets or the Business have
been, or will be, duly and timely filed. Each such Tax Return is true, correct,
and complete in all material respects. All material amounts of Taxes that are
due and payable by the Company or with respect to the Assets or the Business
(whether or not shown as due on any Tax Return) have been timely paid in full.
The Company has made sufficient accruals for Taxes on the Balance Sheet with
respect to all Tax periods for which Taxes are not yet due and payable. All
material amounts of Taxes that are required to be deducted or withheld by the
Company or with respect to the Assets or the Business have been duly and timely
deducted or withheld and remitted to the appropriate Governmental Authority.

 

(b)               There are no Liens (other than Permitted Liens) on any of the
assets of the Company that arose in connection with any Tax.

 

(c)               There is no audit, examination or proceeding relating to Taxes
currently ongoing, pending or threatened in writing with respect to the Company,
the Assets or the Business. No deficiency relating to Taxes has been proposed,
asserted or assessed in writing with respect to the Company, the Assets or the
Business that has not been fully paid.

 



33

 

 

(d)               The Company (i) is not a party to or otherwise bound by, and
does not have any obligation under, any Tax sharing, allocation, indemnity, or
similar agreement or arrangement (other than customary indemnification
provisions in commercial agreements entered into in the Ordinary Course of
Business, the principal subject matter of which is not Taxes), (ii) has not been
a party to any “listed transaction” with the meaning of Treasury Regulations
Section 1.6011-4(b)(2) or any similar provision of state, local or foreign Law,
(iii) has not entered into any closing or similar agreement with respect to
Taxes, (iv) has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to any audit, examination,
proceeding, or deficiency relating to Taxes, (v) has not been a member of an
affiliated, combined, unitary, consolidated or other Tax group and (vi) does not
have any Liability for the Taxes of any Person payable by reason of Contract,
assumption, transferee or successor Liability, operation of Law, Treasury
Regulation Section 1.1502-6 or any analogous or similar provision of Law (or any
predecessor or successor thereof), or otherwise.

 

(e)               No claim has been made by a Governmental Authority in a
jurisdiction in which the Company or the Existing Member does not file Tax
Returns that the Company, or the Existing Member in respect of the Company, the
Assets or the Business, is or may be required to file a Tax Return or pay Taxes
in such jurisdiction. Neither the Company, nor the Existing Member in respect of
the Company, the Assets or the Business, has any branch, agency or permanent
establishment outside the United States.

 

(f)                The Company will not be required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period beginning after the Closing Date as a result of any (i) change in, or use
of an improper, accounting method for any taxable period ending on or before the
Closing Date, (ii) closing or similar agreement with any Governmental Authority
executed prior to the Closing, (iii) transaction occurring prior to the Closing
reported under the installment, open transaction, completed contract, long-term
contract, or cash method of accounting, or (iv) prepaid amount received on or
prior to the Closing Date.

 

(g)               Since the Balance Sheet Date, neither the Company, nor the
Existing Member in respect of the Company, the Assets or the Business, has (i)
made, changed or rescinded any material Tax election, (ii) settled or
compromised any material audit, examination or proceeding relating to Taxes,
(iii) changed any annual accounting period, (iv) adopted or changed any
accounting method, (v) filed any amended Tax Return, or (vi) surrendered any
right to claim a refund of Taxes.

 

(h)               The Company has not made an election to change its default
entity classification under Treasury Regulation Section 301.7701-3. Since its
date of organization, the Company has been classified as disregarded as an
entity separate from the Existing Member for U.S. federal income tax purposes.

 

(i)                 The Existing Member is not a “foreign person” within the
meaning of Sections 897 and 1445 of the Code.

 



34

 

 

Section 3.14        Material Contracts.

 

(a)               Section 3.14(a) of the Disclosure Schedule sets forth a true,
correct, and complete list of each of the following Contracts relating to the
Business (including any amendment, supplement or modification thereto) to which
any member of the Sasol Group is a party or to which the Assets are bound as of
the Execution Date or to which the Company is entitled to an assignment of
rights or assumption of obligations (after giving effect to the Reorganization)
(the Contracts listed in Section 3.14(a) of the Disclosure Schedule,
collectively “Material Contracts”):

 

(i)                 each (A) Contract forming or establishing any partnership or
joint venture, including letters of intent or term sheets and (B) joint venture
or partnership Contract between or among such joint venture partners relating to
the joint venture or partnership (not including any Organizational Documents
thereof);

 

(ii)              each merger, asset or stock purchase or divestiture Contract
relating to the acquisition or disposition of all or substantially all the
assets of any operating business (or business division) or a majority of the
capital stock or other controlling interest of any other Person, in which there
are surviving obligations owed to any Person;

 

(iii)            any Contract for the purchase of any debt security or Equity
Interest or other ownership interest of any Person, or for the issuance of any
debt security or Equity Interest or other ownership interest, or the conversion
of any obligation, instrument or security into debt securities or Equity
Interests or other ownership interests of the Company;

 

(iv)             any Contract granting to any Person any preferential rights to
purchase the Assets or any asset, Equity Interest or business of the Company, in
each case, under which there are material outstanding obligations of a member of
the Sasol Group;

 

(v)               each Contract with or including a Related Party, the Existing
Member or any Affiliate of the Existing Member (after giving effect to the
Reorganization);

 

(vi)             each Contract that constitutes a non-competition agreement,
covenant not to compete or similar restriction, or any Contract that restricts,
limits or prohibits, or purports to restrict, limit or prohibit the manner or
the ability of the Company, the Business or the Assets to compete in any line of
business or with any Person or in any geographic area (including where the
Assets are or may be located, including area of mutual interest Contracts) or
during any period of time, or that restricts the Company, the Business or the
Assets from selling to or purchasing from any Person or hiring any Person, or
that grants the other party or any third person “most favored nation” status;

 

(vii)          each Real Property Lease;

 

(viii)        each Contract relating to or evidencing Indebtedness;

 

(ix)           any Contract pursuant to which the Company or the Business has
made any outstanding loan, capital contribution or other investment in, or any
Contract pursuant to which the Company, the Business or the Assets have assumed
any Liability or obligation of, any Person (not including knock-for-knock
indemnities or other similar Liabilities or obligations or any Sasol Guaranty),
including take-or-pay Contracts or keep-whole agreements;

 



35

 

 

(x)            each Contract that can reasonably be expected to result in
aggregate annual revenues in excess of five million dollars ($5,000,000) in the
aggregate;

 

(xi)            each Contract providing for payments in excess of ten million
dollars ($10,000,000) in the aggregate;

 

(xii)          each Contract related to feedstock, transportation, offtake,
storage and logistics in excess of five million dollars ($5,000,000) or for a
term longer than twelve (12) months;

 

(xiii)        other than this Agreement, the other Transaction Documents,
Contracts relating to the construction of any Retained Assets and the sale of
inventory in the Ordinary Course of Business, each Contract that relates to the
sale, transfer, disposition or acquisition of material assets, properties,
business, or Equity Interests of any other Person (whether by merger, sale of
stock or membership interests, sale of assets or otherwise), in each case
involving amounts in an aggregate amount in excess of two million dollars
($2,000,000);

 

(xiv)         each Contract related to commodity hedging activities;

 

(xv)          any Contract that is for the employment or engagement (including
consulting agreements) of any director, independent contractor that primarily
provides services to the Business, or Business Employee, in each such case, that
(A) provides for annual compensation exceeding one hundred seventy five thousand
dollars ($175,000) and (B) cannot be terminated without any Liability to the
Company on notice of thirty (30) days or less;

 

(xvi)         each collective bargaining agreement or other labor Contract or
employee representative agreement covering any Business Employee or the Assets
(each, a “Collective Bargaining Agreement”);

 

(xvii)        each Contract: (A) providing for a license of Intellectual
Property to or from the Company or a member of the Sasol Group primarily
relating to the Business, other than licenses for commercially-available
software with a replacement cost of less than three hundred thousand dollars
($300,000); (B) relating to the development of Intellectual Property for the
Business (excluding agreements entered into with employees and contractors in
the Ordinary Course of Business on standard forms of agreement) or for the
development of Intellectual Property by the Business for any Person; or (C)
settling or resolving any material Intellectual Property-related claim or
dispute with respect to the Business;

 

(xviii)      except with respect to Retained Liabilities or Retained Assets,
each Contract involving the settlement of any Action or threatened Action or
providing indemnification of any Liability of any Person in excess of one
million dollars ($1,000,000) (excluding settlements paid by insurance);

 



36

 

 

(xix)          any Contract with any Governmental Authority (excluding any
rights-of-ways, Easements or similar Contracts or Permits);

 

(xx)           any Contract with a Material Supplier that has a term greater
than six (6) months and cannot be cancelled without penalty or further payment
(other than previously accrued payment obligations that are less than five
million dollars ($5,000,000)) and without more than ninety (90) days’ notice;

 

(xxi)          any Contract with a Material Customer that has a term greater
than six (6) months and is reasonably expected to result in aggregate revenues
of at least five million dollars ($5,000,000) over the term of such Contract;

 

(xxii)         each Sasol Guaranty; and

 

(xxiii)       any warranty, guaranty, indemnity or other similar undertaking
with respect to a contractual or other performance extended by the Company that
was not entered into in the Ordinary Course of Business that would reasonably be
expected to result in a Liability to the Company, the Business or the Assets of
more than two million dollars ($2,000,000).

 

(b)               Except as set forth on Section 3.14(b) of the Disclosure
Schedule or with respect to any Retained Contract, true, complete and correct
copies of all Material Contracts have been provided to the New Member in
unredacted form (other than immaterial redactions with respect to banking
information and signatories). Each of the Material Contracts is in full force
and effect and constitutes a legal, valid and binding obligation on the
applicable member of the Sasol Group and, to the Existing Member’s Knowledge, of
the counterparties to such Material Contracts, subject, in each case, to the
Remedies Exception, no member of the Sasol Group has received from any other
party to a Material Contract any written notice of any material breach or
material violation by such member of the Sasol Group of any Material Contract or
termination or intention to terminate such Material Contract that remains
unresolved, and, except as would not reasonably be expected to have a material
adverse effect on the Existing Member, the Business or the Assets, taken as a
whole, the applicable member of the Sasol Group is not, and to the Existing
Member’s Knowledge, none of the other parties thereto are, in material breach or
violation of or default under, and no event has occurred which with notice or
lapse of time or both would permit termination, modification, or acceleration of
any amounts due by such other parties of, such Material Contract. For purposes
of this Section 3.14, the term “Material Contract” shall include any Contract
entered into following the date of this Agreement that would have been a
Material Contract had such Contract been in effect on the date of this
Agreement.

 

Section 3.15        Customers and Suppliers.

 

(a)               Section 3.15(a) of the Disclosure Schedule sets forth a true
and complete list of the top ten (10) customers of the Business based on revenue
of the Business for the twelve (12) month period prior the Execution Date, and
the amount for which each such customer was invoiced during such period
(collectively, the “Material Customers”). To the Existing Member’s Knowledge, no
member of the Sasol Group has received any written notice that any of such
Material Customers (excluding any Material Customers that have month-to-month
Contracts with respect to the Business) (i) has ceased or materially reduced, or
will cease or substantially reduce, use of products or services relating to the
Business or (ii) has sought, or is seeking, to reduce the price it will pay for
the products and services relating to the Business.

 



37

 

 

(b)               Section 3.15(b) of the Disclosure Schedule sets forth a true
and complete list of the suppliers (other than law firms, accounting and audit
firms, insurers, financial advisers or employee benefits administrators) with
which the Sasol Group has made expenditures greater than one million dollars
($1,000,000) in the aggregate in connection with the Business during the twelve
(12) month period prior to the Execution Date, and the amount for which each
such supplier invoiced the Sasol Group with respect to the Business during such
period (the “Material Suppliers”). To the Existing Member’s Knowledge, no member
of the Sasol Group has received any written notice that there has been any
material adverse change in the price of such supplies or services provided by
any such Material Supplier (excluding any Material Suppliers that have
month-to-month Contracts with respect to the Business), or that any such
Material Supplier will not sell supplies or services to the Company at any time
after the Closing Date on terms and conditions substantially the same as those
used in its current sales to the Sasol Group, subject to general and customary
price increases.

 

Section 3.16        Affiliate Relationships. Except as set forth on Section 3.16
of the Disclosure Schedule, no Related Party of the Company: (a) is a party to
any Contract to which the Company is party or to which the Company, the Assets
or the Business is bound, (b) owns any interest in the Company or (c) provides
any services (other than employee, director and officer services) to or
facilities for use by the Company or the Business.

 

Section 3.17        Business Benefit Plans.

 

(a)               Section 3.17(a)(i) of the Disclosure Schedule sets forth a
complete list of each material Benefit Plan that is maintained, sponsored or
contributed to by the Existing Member or any of its ERISA Affiliates for the
benefit of any Business Employee (“Business Benefit Plans”). Section 3.17(a)(ii)
of the Disclosure Schedule lists any Benefit Plan for which the Company will
have any Liability following the Closing.

 

(b)               With respect to each Business Benefit Plan, the Company has
delivered or made available to the New Member correct and complete copies of, as
applicable, (i) the plan document and any trust agreement relating to such plan,
(ii) the most recent summary plan description, and (iii) the most recent
determination or opinion letter, if any, issued by the Internal Revenue Service
with respect to any Benefit Plan.

 

(c)               Except as would not result in Liability to the Company, each
Business Benefit Plan has been established, operated, maintained, funded, and
administered in accordance with its terms and complies in all material respects
with all applicable Laws, including ERISA and the Code. The Company is not in
non-compliance with any Laws applicable to any Business Benefit Plan, including
ERISA and the Code. From and after the Closing the Company will not, and the
Company does not, have any Liability pursuant to Section 4980B, 4980D, 4980H,
6721 or 6722 of the Code.

 



38

 

 

(d)               Each Business Benefit Plan which is intended to be qualified
within the meaning of Section 401(a) of the Code (i) has received a favorable
determination or opinion letter as to its qualification, and nothing has
occurred that could adversely affect such qualification, (ii) has been
established under a standardized master and prototype or volume submitter plan
for which a current favorable IRS advisory letter or opinion letter has been
obtained by the plan sponsor and is valid as to the adopting employer, or (iii)
has time remaining under applicable Laws to apply for a determination or opinion
letter or to make any amendments necessary to obtain a favorable determination
or opinion letter.

 

(e)               Except as set forth on Section 3.17(e) of the Disclosure
Schedule, no Business Benefit Plan is, and from and after the Closing the
Company will not, and the Company does not, have any Liability with respect to
or under: (i) a “multiemployer plan” (as defined in Section 3(37) of ERISA);
(ii) a “defined benefit plan” (as defined in Section 3(35) of ERISA) or other
pension plan, in each case, that is or was subject to Title IV of ERISA or
Section 412 of the Code; (iii) a “multiple employer plan” (within the meaning of
Section 413(c) of the Code or Section 210 of ERISA); or (iv) a “multiple
employer welfare arrangement” (as defined in Section 3(40) of ERISA). From and
after the Closing the Company will not, and the Company does not, have any
Liability by reason of at any time being considered a single employer under
Section 414 of the Code with any other Person, including the Existing Member or
any of its ERISA Affiliates. Following the consummation of the transactions
contemplated by this Agreement, the Company will not have any actual or
contingent Liability under a “multiemployer plan” (as defined in Section 3(37)
of ERISA) or other pension plan subject to Title IV of ERISA that is sponsored
or contributed to by the Existing Member or its ERISA Affiliates.

 

(f)                Except as set forth on Section 3.17(f) of the Disclosure
Schedule, no Business Benefit Plan provides, and the Company does not have any
Liability to provide, health, medical, life insurance or other welfare benefits
coverage with respect to Business Employees (or any of their beneficiaries)
after retirement or other termination of employment or to any other Person(other
than coverage or benefits required to be provided under Part 6 of Title I of
ERISA or Section 4980B(f) of the Code, or any other applicable Law and for which
the full cost of coverage is borne by the current or former employee (or any of
their beneficiaries) or other recipient).

 

(g)               Except as would not result in Liability to the Company, (i) no
Actions (other than routine claims for benefits in the ordinary course) are
pending or, to the Existing Member’s Knowledge, threatened, involving any
Business Benefit Plan or any related trust and (ii) to the Existing Member’s
Knowledge, no facts or circumstances exist that could reasonably be expected to
give rise to any such Actions.

 

(h)               None of the execution and delivery of this Agreement or the
consummation of the transactions contemplated by this Agreement (alone or in
conjunction with any other event, including any termination of employment) could
(i) entitle any current or former Business Employee to any payment (whether in
cash, property or vesting of property), compensation or benefit, (ii) accelerate
the time of payment or vesting, or trigger any payment or funding, of any
compensation or benefits to any current or former Business Employee, (iii) with
respect to the Business Employees result in any breach or violation of or
default under any Business Benefit Plan or (iv) result in the payment of any
amount or entitlement or benefit that that would not be deductible by reason of
Section 280G of the Code or could, individually or in combination with any other
such payment or benefit, constitute an “excess parachute payment” (as defined in
Section 280G(b)(1) of the Code). No Business Employee is entitled to receive any
gross-up or additional payment by reason of any tax being imposed on such person
under Section 409A or 4999 of the Code.

 



39

 

 

(i)                 Each Business Benefit Plan subject to Section 409A of the
Code (if any) is in compliance in all material respects therewith, such that no
Taxes or interest will be due and owing in respect of such Business Benefit Plan
failing to be in compliance therewith.

 

Section 3.18        Labor Relations.

 

(a)               The Company and the Existing Member (with respect to the
Business, the Business Employees and the Assets) are not a party to or bound by
any Collective Bargaining Agreements or other collective labor-related
agreements or arrangements, and there are no labor unions or similar employee
representative or labor organization presently representing or, to the Existing
Member’s Knowledge, engaged in any organizing activity, in each case with
respect to any Business Employee, the Business or the Assets, and there has not
been any such organizing activity in the past three (3) years. No Business
Employees are represented by any labor union or similar employee representative
or labor organization with respect to their employment with the Existing Member
or the Company. There is not, and during the past three (3) years there has not
been, any pending or existing, or, to the Existing Member’s Knowledge,
threatened, with respect to the Company, any Business Employee, the Business or
the Assets, any (i) strike, slowdown, picketing, lockout, material labor-related
arbitration, material grievance, other material labor dispute or work stoppage,
(ii) charge (including any unfair labor practice charge) or complaint filed by
an employee, union or other labor organization with any labor relations board,
or (iii) application for certification of a collective bargaining agent. To the
Existing Member’s Knowledge, in the past three (3) years, no event has occurred
or circumstance exists or has existed that would reasonably be expected to
result in any material work stoppage or other material labor dispute involving
Business Employees. The Company and the Existing Member (with respect to the
Business, the Business Employees and the Assets) have no notice or consultation
obligations to labor unions or similar employee representative or labor
organization in connection with the execution of this Agreement or consummation
of the transactions contemplated by this Agreement.

 

(b)               The Company and the Existing Member (with respect to the
Business, the Business Employees and the Assets) are and, for the last three (3)
years, have been in compliance in all material respects with all applicable Laws
respecting labor, employment and employment practices, including, without
limitation, all laws respecting terms and conditions of employment, health and
safety, wages and hours (including the classification of independent contractors
and exempt and non-exempt employees), immigration (including the completion of
I-9s for all employees and the proper confirmation of employee visas),
harassment, discrimination and retaliation, disability rights or benefits, equal
opportunity (including compliance with any affirmative action plan obligations),
plant closures and layoffs (including the Worker Adjustment and Retraining
Notification Act of 1988, as amended, or any similar Laws (the “WARN Act”)),
COVID-19 (as related to labor, employment and employment practices), workers’
compensation, labor relations, employee leave issues, affirmative action and
affirmative action plan requirements and unemployment insurance.

 



40

 

 

(c)               The Company and the Existing Member (with respect to the
Business, the Business Employees and the Assets) have no material Liability for:
(i) any unpaid wages, salaries, wage premiums, commissions, bonuses, fees, or
other compensation to their current or former employees and independent
contractors under applicable Law, Contract or company policy; and/or (ii) any
fines, Taxes, interest, or other penalties for any failure to pay or delinquency
in paying such compensation.

 

(d)               To the Knowledge of the Existing Member (with respect to the
Business, the Business Employees and the Assets), no current or former employee
or independent contractor of the Existing Member is in any material respect in
violation of any term of any employment agreement, nondisclosure agreement,
common law nondisclosure obligation, fiduciary duty, noncompetition agreement,
restrictive covenant or other obligation: (i) owed to the Company or the
Existing Member; or (ii) owed to any third party with respect to such person’s
right to be employed or engaged by the Existing Member or the Company.

 

(e)               The Company does not have and the Existing Member does not
reasonably expect (with respect to the Business, the Business Employees and the
Assets) any material Liability with respect to any allegations of sexual
harassment, or other discrimination, retaliation or similar policy violations
and is not aware of any such allegations relating to officers, directors,
employees, contractors, or agents of the Company or the Existing Member (with
respect to the Business, the Business Employees and the Assets), that, if known
to the public, would bring the Company into material disrepute.

 

(f)                With respect to the Business, the Business Employees and the
Assets, no employee layoff, facility closure or shutdown (whether voluntary or
by Order), reduction-in-force, furlough, temporary layoff, material work
schedule change or material reduction in hours, or material reduction in salary
or wages, or other material workforce changes affecting employees or individual
independent contractors of the Company or the Existing Member has occurred
within the past six (6) months or is currently contemplated, planned or
announced, including as a result of COVID-19 or any Law, Order, directive,
guidelines or recommendations by any Governmental Authority in connection with
or in response to COVID-19. The Company and the Existing Member (with respect to
the Business, the Business Employees and the Assets) has not otherwise
experienced any material employment-related Liability with respect to COVID-19.

 

(g)               The Existing Member represents that each Dedicated Employee
predominantly devotes his or her working time to performing services on behalf
of the Business, and that the Existing Member does not employ any individual who
predominantly devotes his or her working time to performing services on behalf
of the Business, but is not considered a Dedicated Employee.

 

Section 3.19        Intellectual Property. Section 3.19 of the Disclosure
Schedule sets forth a true, complete and accurate list, as of the Execution
Date, of all Intellectual Property owned by a member of the Sasol Group that is
registered or subject to a pending application for registration and that is
primarily used in connection with the Business.

 

(a)               After giving effect to the transactions contemplated by the
Business Separation Agreement, and the rights and services provided under the
Transition Services Agreement:

 



41

 

 

(i)                 all Intellectual Property owned by any member of the Sasol
Group that is required for the conduct of the Business as currently conducted is
included in the Assets or being made available under the Transition Services
Agreement;

 

(ii)              the Company will own or have a valid and enforceable right to
use all Intellectual Property used in (unless the Parties otherwise agree in
writing to replace the same) or necessary for the operation of the Business as
currently operated.

 

(b)               No Intellectual Property included in the Assets (including
under any Contract transferred through the Business Separation Agreement) is
used in the business of the Sasol Group (other than with respect to the Assets
or use in connection with third party licensor improvement exchanges in
accordance with the terms of the applicable license agreements).

 

(c)               (i) There are no pending or, to the Existing Member’s
Knowledge, threatened claims by any Person alleging infringement or
misappropriation by a member of the Sasol Group in connection with construction
or operation of any of the Assets used in connection with the Business or
products manufactured by the Business, (ii) the current conduct of the Business
does not infringe, misappropriate or violate, and has not in the three (3) years
prior to the date hereof infringed, misappropriated or violated, any
Intellectual Property of any Person, (iii) no member of the Sasol Group has made
any claim of a violation or infringement, or misappropriation by others of its
rights to or in connection with the Intellectual Property on Section 3.19 of the
Disclosure Schedule, and (iv) to the Existing Member’s Knowledge, no Person is
infringing or misappropriating any Intellectual Property included in the Assets.

 

(d)               The Sasol Group has taken steps reasonable under the
circumstances to protect the confidentiality of any confidential information
included in the Assets and to secure ownership of any Intellectual Property
included in the Assets developed by employees or contractors in the scope of
their employment or engagement by the Sasol Group.

 

(e)               The Sasol Group owns, leases, licenses, or otherwise has
sufficient rights to use all necessary software, hardware, databases, computer
equipment, systems and other information technology tangible assets used in
connection with the Business as currently conducted (collectively, “IT Assets”).
The Sasol Group has taken commercially reasonable actions designed to protect
the security, confidentiality and integrity of the IT Assets used for the
operations of Business from unauthorized use, access, interruption, or
modification. For the past two (2) years, to the Existing Member’s Knowledge,
there have been no unauthorized intrusions or breaches of the security of, or
unauthorized access to, any of the IT Assets or any of the data or information
(including personal information or payment card data) stored or contained
therein or accessed or processed thereby, in each case having a material impact
on the Business. With respect to the Business, the Sasol Group is, and at all
times has been, in compliance in all material respects with all applicable Laws
relating to the collection, use, processing, distribution, or protection of data
or otherwise relating to data privacy or information security.

 



42

 

 

Section 3.20        Trade Control Laws; Anti-Corruption.

 

(a)               Neither the Business, nor any of its officers, directors,
employees, agents or other third party representatives acting on behalf of the
Business, is currently, or has been in the last five (5) years (i) a Sanctioned
Person; (ii) organized, resident in or operating from a Sanctioned Country;
(iii) engaging in any dealings or transactions with or for the benefit of any
Sanctioned Person or in any Sanctioned Country; or (iv) otherwise in violation
of applicable Sanctions Laws, Ex-Im Laws, or the anti-boycott Laws administered
by the U.S. Department of Commerce and the U.S. Department of Treasury’s
Internal Revenue Service (collectively, “Trade Control Laws”). In the past five
(5) years, the Business has not exported or reexported any ITAR or
EAR-controlled products, services, technology or data except pursuant to valid
licenses, approvals or license exceptions and otherwise in accordance with
applicable Law.

 

(b)               Neither the Business, nor any of its officers, directors,
employees, agents or third party representatives acting on behalf of the
Business, has in the past five (5) years, directly or indirectly (i) offered,
promised or given any financial or other advantage or inducement to any Person
with the intention of influencing (A) any Government Official in the performance
of his or her public functions or (B) any other Person (whether or not such
Person is the recipient of the advantage or inducement) to perform his, her or
its function improperly, or where the acceptance of such advantage or inducement
would violate Anti-Corruption Laws, (ii) requested, agreed to receive or
accepted any financial or other advantage or inducement where such request,
agreement to receive or acceptance would violate Anti-Corruption Laws or be
likely to influence such Person in the performance of his, her or its role,
(iii) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity, (iv)
made or authorized any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic Government
Official or employee or (v) otherwise taken any action that would violate any
Anti-Corruption Laws.

 

(c)               In the past five (5) years, the Existing Member has not
received with respect to the Business from any Governmental Authority or any
other Person any notice, inquiry, or internal or external allegation; made any
voluntary or involuntary disclosure to a Governmental Authority; or conducted
any internal investigation or audit concerning any actual or potential violation
or wrongdoing related to Trade Control Laws or Anti-Corruption Laws. The
Existing Member has maintained and enforced with respect to the Business
policies, procedures and internal controls reasonably designed to ensure the
Business’s compliance with Trade Control Laws and Anti-Corruption Laws.

 

Section 3.21        Sufficiency of the Assets.

 

(a)               Except for assets, services and other obligations of the
Parties that are contemplated by the Transition Services Agreement or any other
Transaction Document and assuming all consents, waivers, approvals, licenses,
Permits, authorizations, registrations, declarations, filings or notifications
required to be made or obtained in connection with the execution, delivery and
performance of the Transaction Documents and the transactions contemplated by
the Transaction Documents are so made or obtained as of the Closing Date, the
Assets, and the rights, goods and services which are the subject of the
Transaction Documents, will constitute all the assets, rights and properties,
tangible or intangible, real or personal (other than with respect to
Intellectual Property the sufficiency of which is addressed exclusively in
Section 3.19), that are used or necessary for use in connection with the conduct
of the Business as conducted prior to the Execution Date, consistent with past
practice.

 



43

 

 

(b)               Except as set forth in Section 3.21(b) of the Disclosure
Schedule, the tangible Assets (i) are in good operating condition and repair in
all material respects (taking such Asset’s age and ordinary wear and tear into
account), free from material structural and mechanical defects, and do not
require any material maintenance or repair services in order to be put into a
condition that would permit their present operations in accordance with standard
industry practice in the areas in which they are operated or used, (ii) have
been and are being maintained in all material respects in accordance with
standard industry practice in the areas in which they are operated or used and
(iii) are adequate and suitable for the purpose for which they are currently
being used in connection with the operation of the Business. Maintenance has not
been deferred on any Asset in contemplation of the transactions contemplated by
this Agreement or the transactions contemplated hereby (including the
Reorganization).

 

(c)               Except as set forth in Section 3.21(c) of the Disclosure
Schedule, but without limiting the generality of Section 3.21(b), the LCCP
Cracker is fully operational, has successfully achieved all applicable
technical, operational and other performance milestones applicable to the
construction thereof in accordance with the standards set forth in the
Contract(s) applicable thereto, including meeting or exceeding any technical,
operational or performance thresholds necessary to deem the construction thereof
complete or substantially complete in accordance with the terms thereof, and is,
and at all times since the completion of construction thereof has been, capable
of meeting or exceeding all technical, operational and other performance
specifications applicable thereto in accordance with the standards set forth in
the Contract(s) applicable thereto.

 

(d)               All books and records of the Business that constitute the
Assets have been maintained in accordance with applicable Law in all material
respects and in the Ordinary Course of Business and are materially complete and
accurate.

 

Section 3.22        Absence of Certain Changes. Except as contemplated by this
Agreement (including the consummation of the Reorganization) or as set forth in
Section 3.22 of the Disclosure Schedule, (a) since the Balance Sheet Date and
through the Execution Date, the Sasol Group has operated the Business in the
Ordinary Course of Business and (b) since the Balance Sheet Date, there has not
been a Material Adverse Effect.

 

Section 3.23        Broker’s Commissions. Except as set forth in Section 3.23 of
the Disclosure Schedule, the Company has not directly or indirectly, entered
into any Contract with any Person that would obligate the New Member or the
Company or any of their respective Affiliates to pay any commission, brokerage
fee, or “finder’s fee” in connection with the transactions contemplated hereby.

 

Section 3.24        No Prior Activities. The Company was formed as a limited
liability company under the Laws of the State of Delaware on the Execution Date.
Since its date of formation, the Company has not conducted or engaged in any
activities or business, other than activities expressly contemplated by this
Agreement and the other Transaction Documents, including the Reorganization and,
except as expressly contemplated by this Agreement and the other Transaction
Documents (including the Reorganization), has no assets (including bank
accounts), Liabilities or obligations of any kind or nature whatsoever and has
not entered into any Contract other than its Organizational Documents. The
Company does not have and has never had any officers or managers.

 



44

 

 

Article IV.

REPRESENTATIONS AND WARRANTIES OF THE EXISTING MEMBER

 

The Existing Member hereby represents and warrants to the New Member as of the
Execution Date and as of the Closing Date (except for representations and
warranties that are made as of a specific date, which are made only as of such
date) as follows:

 

Section 4.01        Organization; Good Standing. The Existing Member is a
limited liability company duly organized, validly existing and in good standing
under the Laws of the State of Delaware.

 

Section 4.02        Authority. The Existing Member has all necessary limited
liability company power and authority to execute and deliver this Agreement and
the other Transaction Documents to which it is or will be a party, to perform
its obligations hereunder and thereunder, and, subject to the receipt of the
affirmative vote of the holders of Shares representing more than fifty percent
(50%) of the voting rights exercised at the Shareholders’ Meeting and entitled
to vote thereon in accordance with Section 65 of the Companies Act and the
Organizational Documents of Sasol Limited to consummate the transactions
contemplated hereby and thereby (the “Shareholder Approval”), to consummate the
transactions contemplated hereby and thereby. The execution, delivery, and
performance by the Existing Member of this Agreement and such other Transaction
Documents, have been duly and validly authorized by all necessary limited
liability company action on the part of the Existing Member and, subject to
receipt of the Shareholder Approval, its Affiliates. This Agreement has been
duly and validly executed and delivered by the Existing Member and (assuming due
authorization, execution, and delivery by the other Parties) constitutes the
legal, valid, and binding obligation of the Existing Member enforceable against
the Existing Member in accordance with its terms and conditions subject to the
Remedies Exception.

 

Section 4.03        No Conflicts; Consents and Approvals.

 

(a)               Except as set forth in Section 4.03(a) of the Disclosure
Schedule, neither the execution and delivery by the Existing Member of this
Agreement or the other Transaction Documents to which it is a party, nor the
consummation by the Existing Member of the transactions contemplated hereby or
thereby will: (i) violate or conflict with any provision of the Organizational
Documents of the Existing Member; (ii) violate, result in a breach of,
constitute a default (or event which, after giving of notice or lapse of time,
or both, would become a default) under, cause the loss of any right, benefit or
authorization to which the Company or the Business is entitled under, or require
consent or notice under any Material Contract, or result in the acceleration of
or create in any Person the right to accelerate, terminate, modify or cancel any
Material Contract; (iii) assuming receipt of all Consents of Governmental
Authorities described in Section 4.03(b) of the Disclosure Schedule, violate,
conflict with, or result in a violation of or conflict with, any Law to which
the Existing Member is subject; or (iv) result in the imposition or creation of
any Lien (other than Permitted Liens) on the Company, the Assets, the Business
or any Lien (other than as may be set forth in the Company’s Organizational
Documents or those arising from restrictions on the sale of securities under
applicable securities Laws) on the Membership Interests, except in the case of
clauses (ii) or (iv), as would not reasonably be expected to have a material and
adverse effect on the Existing Member, the Business or the Assets, taken as a
whole.

 



45

 

 

 

(b)               No Consent of, or Filing with or to, any Person (including a
Governmental Authority) is required to be obtained or made by the Existing
Member in connection with the execution and delivery by the Existing Member of
this Agreement or the other Transaction Documents to which it is a party or the
consummation of the transactions contemplated hereby or thereby, other than (i)
requirements of any Competition Laws, or as set forth on Section 4.03(b) of the
Disclosure Schedule, (ii) Consents or Filings set forth in Section 4.03(b) of
the Disclosure Schedule, (iii) Filings and Consents not required to be made,
given or obtained until after the Closing and set forth in Section 4.03(b) of
the Disclosure Schedule, or (iv) requirements applicable as a result of the
specific legal or regulatory status of the New Member or any of its Affiliates
or as a result of any other facts that specifically relate to the business or
activities in which the New Member or any of its Affiliates are or propose to be
engaged (other than the business of the Company (including the Business) from
and after the Closing).

 

Section 4.04        Litigation; Orders. (a) (i) There are no Actions pending or,
to the Existing Member’s Knowledge, threatened against the Existing Member or
its Affiliates related to the Existing Member, the Business, the Business
Employees or the Assets, or to which the Existing Member, the Business, the
Business Employees or the Assets would be subject and (ii) other than with
respect to Retained Liabilities, at all times during the past three (3) years
there have been no Actions, against the Existing Member or its Affiliates
related to the Company, the Business, the Business Employees or the Assets, or
to which the Company, the Business, the Business Employees or the Assets would
be subject, and (b) (i) there are no material outstanding Orders to which the
Existing Member is a party or by which it, the Business, the Business Employees
or the Assets are bound, or unsatisfied judgments, penalties or awards against
or affecting the Existing Member, the Business, the Business Employees, the
Assets or the Membership Interests and (ii) other than with respect to Retained
Liabilities, at all times during the past three (3) years there have been no
Orders to which the Company was a party or by which it, the Business, the
Business Employees or the Assets were bound, or unsatisfied judgments, penalties
or awards against or affecting the Company, the Business, the Business Employees
or the Assets, in each case, except as would not reasonably be expected to have
a material adverse effect on the Existing Member, the Business or the Assets,
taken as a whole.

 

Section 4.05        Ownership of the Membership Interests.

 

(a)               The Existing Member owns the Membership Interests beneficially
and of record, free and clear of all Liens, other than as may be set forth in
the Company’s Organizational Documents or those arising from restrictions on the
sale of securities under applicable securities Laws. The Membership Interests
held by the Existing Member constitute one hundred percent (100%) of the issued
and outstanding Equity Interests of the Company. The consummation of the
transactions contemplated by this Agreement will convey to the New Member good
and valid title to the New Member Interests, free and clear of all Liens, except
for those created by the New Member, contained in the Company’s Organizational
Documents, or those arising from restrictions on the sale of securities under
applicable securities Laws.

 

(b)               Except for this Agreement, the Existing Member is not a party
to any (i) option, warrant, purchase right or other Contract or commitment
obligating the Existing Member to sell, transfer, or otherwise dispose of Equity
Interests in the Company, or (ii) voting trust, proxy, or other Contract,
agreement or understanding with respect to the voting of Equity Interests in the
Company.

 



46

 

 

Section 4.06        No Bankruptcy.

 

(a)               There are no bankruptcy, insolvency, reorganization or
receivership Actions pending against, being contemplated by or, to the Existing
Member’s Knowledge, threatened against the Existing Member.

 

(b)               Immediately after giving effect to the transactions
contemplated by this Agreement, the Existing Member shall be able to pay its
debts as they become due and own property having a fair saleable value greater
than the amounts required to pay its debts (including a reasonable estimate of
the amount of all contingent Liabilities). Immediately after giving effect to
the transactions contemplated by this Agreement, the Existing Member shall have
adequate capital to carry on its businesses. No transfer of property is being
made by the Existing Member and no obligation is being incurred by the Existing
Member in connection with the transactions contemplated by this Agreement
(including the Reorganization) with the intent to hinder, delay or defraud
either present or future creditors of the Existing Member.

 

Section 4.07        No Broker Fees. The Existing Member has not, directly or
indirectly, entered into any Contract with any Person that would obligate the
New Member, the Company, or any of their respective Affiliates to pay any
commission, brokerage fee, or “finder’s fee” in connection with the transactions
contemplated hereby.

 

Article V.
REPRESENTATIONS AND WARRANTIES OF THE NEW MEMBER

 

The New Member hereby represents and warrants to the Existing Member as of the
Execution Date and as of the Closing Date (except for representations and
warranties that are made as of a specific date, which are made only as of such
date) as follows:

 

Section 5.01        Organization. The New Member is a limited liability company
duly organized, validly existing and in good standing under the Laws of the
State of Delaware.

 

Section 5.02        Authority. The New Member has all necessary limited
liability company power and authority to (a) execute and deliver this Agreement
and the other Transaction Documents to which it is or will be a party, and to
perform its obligations hereunder and thereunder and (b) to consummate the
transactions contemplated by this Agreement and the other Transaction Documents
to which it is or will be a party. The execution, delivery, and performance by
the New Member of this Agreement and such other Transaction Documents, have been
duly and validly authorized by all necessary limited liability company action on
the part of the New Member. This Agreement has been duly and validly executed
and delivered by the New Member and (assuming due authorization, execution, and
delivery by the Company and the Existing Member) constitutes the legal, valid,
and binding obligation of the New Member, enforceable against the New Member, in
accordance with its terms and conditions subject to the Remedies Exception.

 



47

 

 

Section 5.03        No Conflicts; Consents and Approvals.

 

(a)               Except as set forth in Section 5.03(a) of the Disclosure
Schedule, neither the execution and delivery by the New Member of this Agreement
or the other Transaction Documents to which it is a party, nor the consummation
by the New Member of the transactions contemplated hereby or thereby, will: (i)
violate or conflict with any provision of the Organizational Documents of the
New Member; (ii) violate, result in a breach of, or require consent or notice
under any material Contract to which the New Member is a party or by which any
of its assets are bound, or result in the acceleration of or create in any
Person the right to accelerate, terminate, modify, or cancel any such material
Contract; (iii) assuming receipt of all Consents of Governmental Authorities
described in Section 5.03(b) of the Disclosure Schedule, violate, conflict with,
or result in a violation of or conflict with any Law to which the New Member is
subject; or (iv) result in the imposition or creation of any Lien (other than
Permitted Liens) on the assets of the New Member, except in the case of clauses
(ii), (iii) and (iv), as would not reasonably be expected to have, individually
or in the aggregate, a New Member Material Adverse Effect.

 

(b)               No Consent of, or Filing with or to, any Person (including a
Governmental Authority) is required to be obtained or made by the New Member in
connection with the execution and delivery by the New Member of this Agreement
or the other Transaction Documents to which it is a party or the consummation of
the transactions contemplated hereby or thereby, other than (i) requirements of
any Competition Laws or as set forth on Section 5.03(b) of the Disclosure
Schedule, (ii) Consents or Filings set forth in Section 5.03(b) of the
Disclosure Schedule, (iii) Filings and Consents not required to be made, given
or obtained until after the Closing, and (iv) requirements applicable as a
result of the specific legal or regulatory status of the Existing Member or any
of its Affiliates or as a result of any other facts that specifically relate to
the business or activities in which the Existing Member or any of its Affiliates
are or propose to be engaged.

 

Section 5.04        Litigation; Orders. There are no (a) material Actions
pending or, to the New Member’s Knowledge, threatened against the New Member or
its Affiliates relating to the New Member, or to which the New Member would be
subject and (b) there are no material outstanding Orders to which the New Member
is a party or by which it is bound or unsatisfied judgments, penalties or awards
against or affecting the New Member, in each case, except as would not be
expected to prevent, materially impede or materially delay the ability of the
New Member to timely consummate the transactions contemplated by this Agreement.

 

Section 5.05        Acquisition as Investment. The New Member is acquiring the
Membership Interests for its own account as an investment without the present
intent to sell, transfer, or otherwise distribute the same to any other Person
in violation of any securities Laws. The New Member acknowledges that the
Membership Interests are not registered pursuant to the 1933 Act and that none
of the Membership Interests may be transferred, except pursuant to an effective
registration statement or an applicable exemption from registration under the
1933 Act. The New Member is an “accredited investor” as defined under Rule 501
promulgated under the 1933 Act.

 

Section 5.06        Financial Resources; Solvency.

 

(a)               The New Member will, as of the Closing Date, have sufficient
cash on hand, available lines of credit or other sources of immediately
available funds to enable it (i) to pay the New Member Closing Payment Amount
and (ii) to otherwise perform its obligations under the Transaction Documents.

 



48

 

 

(b)               Immediately after giving effect to the transactions
contemplated by this Agreement, the New Member shall be able to pay its debts as
they become due and own property having a fair saleable value greater than the
amounts required to pay its debts (including a reasonable estimate of the amount
of all contingent liabilities). Immediately after giving effect to the
transactions contemplated by this Agreement, the New Member shall have adequate
capital to carry on its businesses. No transfer of property is being made by the
New Member and no obligation is being incurred by the New Member in connection
with the transactions contemplated by this Agreement with the intent to hinder,
delay or defraud either present or future creditors of the New Member or its
Affiliates.

 

(c)               The New Member understands that the New Member’s obligations
to effect and consummate the transactions contemplated by this Agreement are not
subject to the receipt or availability of any funds or financing by the New
Member.

 

Section 5.07        No Broker Fees. The New Member has not, directly or
indirectly, entered into any Contract with any Person that would obligate the
Existing Member, the Company, or any of their respective Affiliates to pay any
commission, brokerage fee, or “finder’s fee” in connection with the transactions
contemplated hereby.

 

Article VI.
COVENANTS

 

Section 6.01        Interim Period Operations.

 

(a)               From the Execution Date until the earlier of the Closing or
the termination of this Agreement in accordance with Article X, except (1) as
may be required for Emergency Operations or (2) for the actions expressly
permitted or required under the terms of this Agreement, including, for the
avoidance of doubt, all reasonably necessary actions taken in connection with,
in contemplation of or in preparation for, the transactions contemplated by the
Business Separation Agreement and this Agreement, or consented to in writing by
the New Member (which consent shall not be unreasonably delayed, withheld or
conditioned), the Existing Member shall, and shall cause the Business, the
Assets and the Company to:

 

(i)                 operate the Assets and the Business in a good and
workmanlike manner, and maintain its books and records, in the Ordinary Course
of Business;

 

(ii)                use commercially reasonable efforts to maintain and to keep
the Assets in good repair and condition, ordinary wear and tear excepted;

 

(iii)               use commercially reasonable efforts to maintain and preserve
intact the Business and the current organization, business and franchise of the
Company, and to preserve the rights, franchises, goodwill, services and
relationships of the Business Employees, customers, lenders, suppliers,
contractors, vendors, suppliers, agents, regulators and others having business
relationships in connection with the Business or the Assets;

 



49

 

 

(iv)             comply in all material respects with all applicable Law;

 

(v)              use commercially reasonable efforts to keep in full force and
effect insurance applicable to the Business and the Assets comparable in amount
and scope of coverage to that currently maintained;

 

(vi)             give written notice to the New Member as soon as is practicable
of any written notice received or given by any member of the Sasol Group with
respect to any alleged material violation or breach by any member of the Sasol
Group or other Person of (A) any Material Contract, (B) any Easement or Business
Permit, or (C) any Law, in each case, to the extent relating to the Company, the
Assets, the Business or any Business Employee;

 

(vii)            give prompt written notice following receipt by any member of
the Sasol Group of any material Action initiated by, or written claim
threatening a material Action, received from, any Person with respect to the
transactions contemplated hereby or the Company, the Assets, the Business or any
Business Employee;

 

(viii)           with respect to Emergency Operations, notify the New Member of
such emergency and the related Emergency Operations as soon as reasonably
practicable (and in any event within one (1) Business Day following the
occurrence thereof);

 

(ix)             give prompt notice to the New Member of (A) any material damage
or any casualty to the Assets or any other assets material to the Business,
(B) any written notice received or made by the Sasol Group in connection with
any Insurance Policy (including with respect to any notice of potential claims
or losses), or (C) any written notice received or made by the Sasol Group of any
claim asserting any material tort or violation of Law or any new or threatened
Action, that (in each case) relates to or affects the Company, the Business or
the Assets;

 

(x)             give prompt notice to the New Member of any notice or other
communication from any Person alleging that the consent of such Person is or may
be required in connection with the transactions contemplated by this Agreement;
and

 

(xi)             give prompt notice to the New Member of any notice or other
communication from any Governmental Authority in connection with the
transactions contemplated by this Agreement.

 

(b)               From the Execution Date until the earlier of the Closing or
the termination of this Agreement in accordance with Article X, except (1) as
may be required for Emergency Operations, (2) the actions expressly permitted or
required under the terms of this Agreement or consented to in writing by the New
Member, (3) actions taken in accordance with or otherwise contemplated by the
Business Separation Agreement, and (4) commercially reasonable actions taken in
the reasonable discretion of the Existing Member in good faith in connection
with the construction, development and testing to the extent required for
repairs or completion any of the Assets (provided that (x) such construction,
development and testing shall be conducted in a good and workmanlike manner
consistent with applicable Law, safety and good business practice and (y) to the
extent any actions relating to such construction, development and testing would
require the consent of the Existing Member pursuant to this Section 6.01(b), the
Existing Member shall otherwise keep the New Member reasonably informed as to
the status of any such construction, development and testing), the Existing
Member shall not, and shall not permit the Business, the Assets or the Company
to:

 



50

 

 

(i)                 (A) issue, sell, grant, set-aside, dispose of, accelerate
the vesting of, modify or otherwise subject to any Lien, as applicable, any
Equity Interest of the Company, (B) redeem, purchase or otherwise acquire any of
Equity Interests of the Company, (C) declare, set aside for payment or pay any
distribution or dividends on any Equity Interests of the Company, or (D) split,
combine, subdivide or reclassify or otherwise amend the terms of any Equity
Interests of the Company, or (E) make any other change with respect to the
Company’s capital structure;

 

(ii)                engage in any transaction or series of related transactions
to sell, exchange, transfer, mortgage, lease, pledge or dispose of all or any
portion of the Assets (other than (A) pursuant to any Material Contracts, (B)
dispositions of obsolete or worthless equipment, or (C) transactions involving
sales of chemicals and petrochemicals in the Ordinary Course of Business), merge
or consolidate the Company with any other Person;

 

(iii)               make, enter into any material commitment for or authorize
any capital expenditure with respect to the Assets or the Business or make any
material commitment for the purchase, construction or improvement of the Assets
or the Business, in each case in excess of three million dollars ($3,000,000);

 

(iv)               voluntarily incur, create or assume any Lien with respect to
any asset which is, or will be after giving effect to the Reorganization, an
Asset other than Permitted Liens;

 

(v)               (A) incur, assume or guarantee any Indebtedness, in each case,
for which the New Member or the Company would have Liability from and after the
Closing, (B) otherwise incur any Lien or agree to furnish a guarantee or other
credit support in an amount in excess of one million dollars ($1,000,000) in any
transaction or series of related transactions, or (C) purchase, redeem, cancel,
prepay or make any other complete or partial discharge in advance of a scheduled
payment or mandatory redemption date of any such obligation in any transaction
or series of related transactions;

 

(vi)              assume, guarantee or endorse, or otherwise become responsible
for, the obligations of any Person, or make any loans or advances or capital
contributions to, or investments in, any Person (other than (A) travel,
relocation expenses and similar expenses or advances to its employees in the
Ordinary Course of Business, or (B) trade credit granted in the Ordinary Course
of Business);

 

(vii)            directly or indirectly (A) acquire or agree to acquire by
merging or consolidating with, or by purchasing all of or a substantial Equity
Interest in or any material assets of, making an investment in or capital
contribution to or by any other manner, any Person or division, business or
Equity Interest of any Person, or (B) enter into any joint venture, strategic
alliance, exclusive dealing, noncompetition or similar contract or arrangement
that would restrict or limit the operations of the Company, the Business or the
Assets;

 



51

 

 

(viii)           take any action with respect to any adoption of, or adopt, a
plan of complete or partial liquidation or a bankruptcy, dissolution, merger,
consolidation, conversion, restructuring, recapitalization, reclassification, or
other reorganization or winding up of any of the Company, except in accordance
with the Reorganization;

 

(ix)             (A) adopt or permit any change in the tax classification for
federal income tax purposes of the Company, (B) make, change or rescind any
material Tax election, (C) settle or compromise any material audit, examination
or proceeding relating to Taxes, (D) change any annual accounting period of the
Company, (E) adopt or change any accounting method of the Company or relating to
the Company, the Assets or the Business, (F) file any amended Tax Return of the
Company or with respect to the Business or the Assets, or (G) surrender any
right to claim a refund of Taxes of the Company or with respect to the Business
or the Assets;

 

(x)               unless required by Law, (A) modify, extend, or enter into any
Collective Bargaining Agreement, or (B) recognize or certify any labor union,
labor organization, employee representative body or group of Business Employees
as the bargaining representative for any Business Employees;

 

(xi)             implement (with respect to the Business Employees) any employee
layoffs, plant closings, reductions in force, furloughs, temporary layoffs,
salary or wage reductions, material work schedule changes or other such actions
that could implicate the WARN Act;

 

(xii)          hire, engage, terminate (without cause), furlough, or temporarily
layoff any Business Employee or reassign the duties of (A) a Dedicated Employee
such that he or she is no longer a Dedicated Employee, (B) an Available Employee
such that he or she is no longer an Available Employee or (C) any other employee
of the Existing Member such that he or she would be a Dedicated Employee,
provided that none of the foregoing shall prevent or restrict the hiring of any
employee to replace a Dedicated Employee whose employment has terminated without
violation of the foregoing so long as any such hiring is made in consultation
with the New Member;

 

(xiii)        except as required by the terms of a Business Benefit Plan in
effect as of the Execution Date and set forth on Section 3.17(a)(i) of the
Disclosure Schedule or as required by Law or, with respect to matters that do
not result in any Liability to the New Member or the Company, (A) except as set
forth on Section 6.01(b)(xiii) of the Disclosure Schedule, grant or announce any
increase in the wages, salaries, compensation or benefits under any Benefit Plan
with respect to any Business Employee, (B) materially amend, adopt, materially
modify or terminate any Benefit Plan with respect to any Business Employee (or
any plan, program, policy or arrangement that would be a Benefit Plan if in
effect on the Execution Date), (C) grant or announce any change in control,
transaction, retention bonus or other similar bonus award to any Business
Employee, (D) hire, materially modify the job responsibility of, or extend
offers of employment or engagement to any individual who would be a Dedicated
Employee or other individual service provider of the Business as of the
Execution Date, except to replace a Dedicated Employee whose employment has
terminated without violation of this Agreement so long as any such action is
taken in consultation with the New Member, or (E) terminate (except for cause),
transfer or materially modify the job responsibilities of any Business Employee
or other individual service provider of the Business in a manner that results in
such employee ceasing to be a Business Employee or other individual service
provider of the Business;

 



52

 

 

(xiv)         enter into any amendment to the Organizational Documents of the
Company;

 

(xv)           Except as set forth on Section 6.01(b)(xv) of the Disclosure
Schedule, (A) enter into any Contract that would be a Material Contract if in
existence as of the Execution Date, (B) modify or amend in any material respect
or terminate any Material Contract, (C) waive any material rights under any
Material Contract or (D) release any Person from, or modify or waive any
provision of, any standstill, confidentiality or similar agreement, in each
case, related to the Business or the Assets;

 

(xvi)         terminate any Real Property Lease or, other than in the Ordinary
Course of Business, amend, modify, extend or renew any Real Property Lease, or
acquire or sell any interest in Real Property;

 

(xvii)        cancel, compromise, waive or release any right or claim to an
amount greater than three million dollars ($3,000,000) in a manner or with an
effect that, individually or in the aggregate, is adverse to the Company, the
Business or the Assets in any material respect;

 

(xviii)      (A) commence any Action (other than with respect to any Action
against the New Member or any of its Affiliates), or (B) pay, discharge, settle
or satisfy any Action to the extent such payment, discharge, settlement or
satisfaction (x) results in the payment or incurrence of Liabilities or
obligations by the Company of an amount in excess of one million dollars
($1,000,000) individually or five million dollars ($5,000,000) in the aggregate
or (y) includes any equitable remedies or other restrictions binding on the
Company, the Business or the Assets beyond such cash settlement;

 

(xix)         take or fail to take any action that would result in the (A)
cancellation, reduction, termination or failure to maintain coverage or satisfy
any obligation under any Insurance Policy (including, for the avoidance of
doubt, failing to provide notice for any casualty or property damage), or (B)
the denial of coverage under any Insurance Policy, in each case, other than in
connection with obtaining any replacement insurance policy providing
substantially similar coverage on substantially the same terms as such Insurance
Policy;

 

(xx)          enter into any commodity derivative instruments;

 

(xxi)         terminate or voluntarily relinquish any material Permit relating
to the Business or the Assets, including any Business Permit; or

 



53

 

 

(xxii)       enter into any Contract providing for or otherwise committing to
take any of the foregoing actions.

 

Section 6.02        Access of the New Member.

 

(a)               During the Interim Period (and prior to any earlier
termination of this Agreement in accordance with Article X), the Existing Member
shall provide, or cause its applicable Affiliates to provide, the New Member and
its Representatives with reasonable access, upon reasonable prior written notice
and during the Existing Member’s normal business hours, to the Assets, the books
and records related to the Business or the Assets, and the Sasol Group’s
Representatives (including accounting firms, counsel and financial advisors),
but only to the extent that such access (i) does not unreasonably interfere with
the Sasol Group’s business or the safe commercial operations of the Sasol Group,
and (ii) is reasonably related to the New Member’s obligations and rights
hereunder or consummation of the transactions contemplated hereby; provided
that: (A) the Existing Member shall have the right to have a Representative of
the Existing Member present for any communication with the Existing Member’s
Representatives (it being understood that such right shall not materially delay
the access of the New Member or its Representatives pursuant to this
Section 6.02); (B) the New Member shall, and shall cause its Representatives to,
observe and comply with all applicable environmental, health, safety, and
security requirements issued by the Existing Member or its Affiliates and
provided to the New Member prior to the New Member or its Representatives
exercising their respective access rights pursuant to this Section 6.02; and (C)
neither the New Member nor any of its Affiliates or Representatives, shall
conduct any subsurface environmental investigation or testing during the Interim
Period with respect to any of the Business or the Assets without the prior
written consent of the Existing Member, which shall not be unreasonably
withheld, conditioned or delayed (it being understood and agreed that during the
Interim Period, the New Member and its Affiliates shall be permitted to conduct
a Phase I Environmental Site Assessment and limited environmental compliance
review of the Assets). The Existing Member shall instruct the Representatives of
the Sasol Group to cooperate with the New Member in its exercise of its access
rights pursuant to this Section 6.02. The New Member shall hold in confidence
all such information on the terms and subject to the conditions contained in the
Confidentiality Agreement. Notwithstanding the foregoing, the New Member shall
not have any right of access to, and no member of the Sasol Group shall have any
obligation to provide any information, the disclosure of which (1) would
reasonably be expected to jeopardize any privilege (including attorney-client
privilege) available to any member of the Sasol Group, (2) would cause any
member of the Sasol Group to breach any fiduciary duty or Contract to which they
are a party, (3) would include pricing or other competitively sensitive
information and, as determined by the Existing Member’s outside counsel in good
faith, would raise concerns under Competition Laws or (4) result in a violation
of Law; provided that the Existing Member shall, and shall cause the other
members of the Sasol Group to, use commercially reasonable efforts to seek
consent or waiver of such privileges or restrictions if held by a Person other
than the Existing Member or its Affiliates or, if held by the Existing Member or
its Affiliates, an alternative course of action to most closely effectuate such
access rights in favor of the New Member. Notwithstanding the foregoing, the
Parties acknowledge and agree that policies, procedures and protocols
recommended by the Centers for Disease Control and Prevention, the World Health
Organization and other Governmental Authorities in response to the ongoing
COVID-19 pandemic may limit or delay the ability of the Existing Member to
comply with the physical access covenants in this Section 6.02 and that
reasonable refusal or delay of physical access to the extent required by such
policies, procedures and protocols shall not constitute a breach or violation of
this Section 6.02.

 



54

 

 

(b)               The New Member agrees to indemnify and hold harmless each
member of the Sasol Group and any of their respective Representatives for any
and all liabilities, Losses, costs, or expenses incurred by any member of the
Sasol Group or their respective Representatives arising out of the physical
access rights under Section 6.02(a), including any Action by any of the New
Member’s or its Affiliates’ Representatives for any injuries or property damage
while accessing any assets or properties of the Sasol Group, except to the
extent caused by the gross negligence or willful misconduct of any member of the
Sasol Group or their respective Representatives.

 

(c)               Notwithstanding anything in this Section 6.02 to the contrary,
no Party shall be responsible for the mere discovery of any condition identified
during an inspection conducted pursuant to this Section 6.02, except to the
extent such condition is exacerbated by such discovering Party.

 

Section 6.03        Regulatory and Other Approvals from Governmental
Authorities. From the Execution Date until the Closing:

 

(a)               The New Member, the Existing Member and the Company shall, and
shall cause their respective Affiliates to, use their reasonable best efforts to
(i) make or cause to be made the Filings required of such Party or any of its
Affiliates under the Laws set forth on Section 6.03 of the Disclosure Schedule
with respect to the transactions contemplated by this Agreement, and to pay any
fees required to be paid to a Governmental Authority for such Filings, as
promptly as reasonably practicable, and with respect to any required filings
pursuant to the HSR Act, no later than two (2) Business Days after the Execution
Date (unless the Parties mutually agree otherwise) (which Filings shall request
“early termination” of the HSR waiting period), (ii) cooperate with the other
Parties in connection with such other Party’s Filings, (iii) cause the
expiration or termination of all applicable waiting periods under the HSR Act or
any other Competition Law, and to obtain the other required Consents under the
Laws set forth on Section 6.03 of the Disclosure Schedule, with respect to the
transactions contemplated by this Agreement as promptly as reasonably
practicable, and in any event prior to the Outside Date, including providing an
appropriate response, as promptly as reasonably practicable, to any requests
received by such Party or any of its Affiliates from any Governmental Authority
for additional information, documents or other materials, (iv) promptly notify
each other, and if in writing, furnish the other Parties with copies (or, in the
case of oral communications, advise the other of) any material communications,
filings or correspondence from or to any Governmental Authority in respect of
such Filings or otherwise relating to the transactions contemplated by this
Agreement or any of the matters described in this Section 6.03, (v) consult and
cooperate with each other with respect to, and provide each other with advance
copies and a reasonable opportunity to comment on, and consider in good faith
the views of the other Party in connection with, all Filings (excluding the
notification and report form under the HSR Act), notifications, analyses,
appearances, presentations, memoranda, briefs, arguments, advocacy submissions,
white papers and opinions proposed to be made or submitted by or on behalf of
any Party to, or proposed understandings, commitments or agreements with,
Governmental Authorities relating to such Filings or otherwise relating to the
transactions contemplated by this Agreement or any of the matters described in
this Section 6.03; provided that (x) the materials required to be provided
pursuant to this section may be redacted (A) to remove references concerning the
valuation of the Company, (B) as necessary to comply with contractual
arrangements, (C) as necessary to comply with applicable Law, and (D) as
necessary to address reasonable privilege or confidentiality concerns, and (y)
each Party may reasonably designate any competitively sensitive material
provided to another under this Section 6.03 as “Outside Counsel Only”, (vi)
coordinate with the other Parties regarding the development and implementation
of any strategy with respect to obtaining required Consents including but not
limited to, the process and strategy for responding to any formal or informal
request for additional information and documents (including any “second request”
for additional information and documentary material under the HSR Act) and the
content of, and analysis contained in, any Filings, notifications or
communications (whether written or oral) with any Governmental Authority and
(vii) resolve any objections as may be asserted by any Governmental Authority or
other Person with respect to the transactions contemplated by the Transaction
Documents and to vigorously contest, resist and defend through litigation on the
merits, any Action, objection, challenge, suit, litigation, investigation, claim
or other proceeding instituted (or threatened to be instituted), in court or
otherwise, by any Governmental Authority or other Person challenging the
transactions contemplated by the Transaction Documents as violative of any Law,
and to have vacated, lifted, reversed or overturned any judgment, injunction,
temporary restraining order or other Order, whether temporary, preliminary or
permanent, that is in effect and that prevents, restricts, interferes with or
delays the consummation of the transactions contemplated by this Agreement,
including by pursuing administrative and judicial appeal. If a Party intends to
participate in any substantive teleconference, videoconference or in-person
meeting with any Governmental Authority or other Person relating to the
transactions contemplated by this Agreement or any of the matters described in
this Section 6.03, it shall give the other Parties reasonable prior notice of,
and an opportunity to participate in, such meeting.

 



55

 

 

(b)               The New Member shall not, without the prior written consent of
the Existing Member, (i) “pull-and-refile,” pursuant to 16 C.F.R. 803.12, any
filing made under the HSR Act or (ii) offer, negotiate or enter into any
commitment or agreement, including any timing agreement, with any Governmental
Authority to delay the consummation of, or not to close before a certain date,
the transactions contemplated by this Agreement.

 

(c)               The New Member shall use its reasonable best efforts to
cooperate promptly and in good faith with Governmental Authorities in connection
with all such Filings and in connection with obtaining required Consents. For
the avoidance of doubt and notwithstanding anything to the contrary contained in
this Agreement, the New Member shall, and shall cause its Affiliates to, take
all actions and to do all things reasonably necessary, proper or advisable, to
the extent permitted by applicable Law, to consummate the transactions
contemplated by this Agreement as promptly as reasonably practicable, and in any
event prior to the Outside Date including, but not limited to, offering,
negotiating, committing to and effecting, by consent decree, hold separate order
or otherwise (i) the termination, creation, amendment, modification or
assignment of commercial relationships, joint ventures, arrangements and
contractual rights and obligations of the New Member or any of its Affiliates
(but excluding, for the avoidance of doubt, any commercial relationships, joint
ventures, arrangements or contractual rights or obligations the Company, the
Assets or the Business), (ii) requirements that the New Member or any of its
Affiliates (but excluding, for the avoidance of doubt, the Company, the Assets
or the Business) grant any right or commercial or other accommodation to, or
enter into any material commercial contractual or other commercial relationship
with, any third party, (iii) limitations on the ability of the New Member or any
of its Affiliates (but excluding, for the avoidance of doubt, Company, the
Assets or the Business) to own, retain, control, conduct or operate the
businesses, assets or properties of the New Member or any of its Affiliates (but
excluding, for the avoidance of doubt, any businesses, assets or properties of
the Company, the Assets or the Business), (iv) changes or restructuring of the
New Member or any of its Affiliates (but excluding, for the avoidance of doubt,
Company, the Assets or the Business) and (v) any other condition, commitment or
restriction of any kind related to New Member or any of its Affiliates (but
excluding, for the avoidance of doubt, the Company, the Assets or the Business);
provided, however, that any such action or restriction described in this
sentence may, at the Company’s discretion, be conditioned upon the Closing;
provided, further, that the New Member and its Affiliates shall not offer,
negotiate, commit to or effect any of the actions or restrictions described in
this sentence that include, involve, relate to, or have any impact on, the
Assets, the Business or the Company without the prior written consent of the
Existing Member. Notwithstanding anything in this Agreement to the contrary, it
is expressly understood and agreed that neither Party shall have any obligation
to: (x) litigate or contest any administrative or judicial action or proceeding
or any decree, judgment, injunction or other order, whether temporary,
preliminary or permanent; and (y) make proposals, execute or carry out
agreements, enter into consent decrees or submit to orders providing for (A) the
sale, divestiture, license or other disposition or holding separate (through the
establishment of a trust or otherwise) of any assets or categories of assets of
either Party or any of their respective Affiliates or the Company or any of its
Affiliates or (B) the imposition of any limitation or regulation on the ability
of the either Party or any of their respective Affiliates to freely conduct
their business or own such assets.

 



56

 

 

(d)               The New Member shall be responsible for the payment of all
filing fees in connection with applications, notifications and filings pursuant
to the HSR Act and other Competition Laws.

 

(e)               The New Member shall not, and shall cause its Affiliates not
to, agree to or consummate any acquisition of, merger with or into,
consolidation with, or purchase of all or a portion of the assets of, or all or
a portion of the equity in, any entity owning or having any rights in any
business or assets of the type and character of, or that compete with, all or
any part of the Assets or the Business, or take any other actions, including
entering into, or agreeing to enter into, any license, joint venture or other
agreement or transaction, which would reasonably be expected to, in each case,
or in the aggregate to prevent, impair or materially delay the consummation of
the transactions contemplated hereby.

 

Section 6.04        Reorganization.

 

(a)               The Existing Member shall cause the Reorganization to be
completed as promptly as reasonably practicable after the Execution Date in
accordance with, and pursuant to, the terms of this Agreement and the Business
Separation Agreement.

 

(b)               No earlier than five (5) days prior to the Closing, the
Existing Member and the New Member shall identify and select Process and
Maintenance Inventory with a book value (determined in good faith by mutual
agreement of the Existing Member and the New Member) equal to the Target Process
and Maintenance Inventory Amount. The Existing Member shall, and shall cause its
Affiliate to, use best efforts to consummate the Reorganization such that, at
the Closing, (i) such Process and Maintenance Inventory so identified and
selected by the Existing Member and the New Member is conveyed, transferred,
assigned and delivered to the Company and (ii) the Process and Maintenance
Inventory Amount Difference is zero dollars ($0).

 



57

 

 

(c)               No earlier than five (5) days prior to the Closing, the
Existing Member and the New Member shall identify and select Product Inventory
comprised of each Product Inventory Type in an amount equal to the Target
Product Inventory Type Amount therefor, it being understood that the measurement
of such identified and selected Product Inventory (and related Product Inventory
Types) shall be conducted in accordance with the inventory measurement
procedures set forth on Schedule C attached hereto. The Existing Member shall,
and shall cause its Affiliate to, use best efforts to consummate the
Reorganization such that, at the Closing, (i) such Product Inventory so
identified and selected by the Existing Member and the New Member is conveyed,
transferred, assigned and delivered to the New Member and (ii) the Product
Inventory Type Amount Difference is zero (0) kT.

 

(d)               For the avoidance of doubt, and without limiting the
generality of Section 6.02, the Existing Member shall provide, or cause its
applicable Affiliates to provide, the New Member and its Representatives with
reasonable access, upon reasonable prior written notice and during the Existing
Member’s normal business hours, to the books and records of the Existing Member
or such of its Affiliates, as applicable, for purposes of determining book value
of the Process and Maintenance Inventory and measurement of the Product
Inventory pursuant to the foregoing Sections 6.04(b) and 6.04(c), and the
Existing Member shall provide the New Member with reasonable supporting
documentation relating to the same.

 

Section 6.05        Shareholders Meeting. Sasol Limited shall take all action
necessary in accordance with applicable Laws and the Organizational Documents of
Sasol Limited to duly give notice of, convene and hold a meeting of its
shareholders for the purpose of obtaining the Shareholder Approval, to be held
as promptly as reasonably practicable following the Execution Date. Subject to
the provisions of the Companies Act and the Organizational Documents of Sasol
Limited and upon the approval by the Board of Directors of Sasol Limited (the
“Sasol Limited Board”) of the consummation of the transactions contemplated by
this Agreement and the other Transaction Documents (including, for the avoidance
of doubt, the Reorganization), Sasol Limited shall recommend that the
shareholders of Sasol Limited approve the transactions contemplated by this
Agreement and the other Transaction Documents (such recommendation, the “Sasol
Limited Board Recommendation”) and the Sasol Limited Board shall solicit from
shareholders of Sasol Limited proxies in connection with the consummation of
such transactions, and any circular, proxy statement or similar document
soliciting such proxies shall include the Sasol Limited Board Recommendation. To
the extent permitted by applicable Law, the Existing Member shall (a) keep the
New Member reasonably informed with respect to the Shareholder Approval and (b)
provide the New Member a reasonable opportunity to review and comment on any
portion of any circulars, proxy statements or similar documents or other
materials proposed to be distributed to the shareholders of Sasol Limited in
connection with the Shareholder Approval to the extent such language references
or describes the New Member or the transactions contemplated by this Agreement.
The provisions of Article XII shall be deemed incorporated in and to apply to
this Section 6.05.

 



58

 

 

Section 6.06        Consents.

 

(a)               Within five (5) Business Days following the Execution Date,
the Existing Member shall prepare and send notices to the holders of the
required Consents set forth on Section 6.06 of the Disclosure Schedule
requesting such Consents or the waiver of such rights in accordance with their
terms to the extent necessary to consummate the transactions contemplated by
this Agreement and the other Transaction Documents (each such notice, a “Consent
Request Notice”). Prior to sending such Consent Request Notices, the Existing
Member shall provide the New Member with a copy of each draft Consent Request
Notice and a reasonable opportunity to consult and comment thereon and shall
consider in good faith any comments made by the New Member with respect thereto,
provided that the New Member shall diligently and promptly review all drafts of
such Consent Request Notices and provide comments, if any, thereto to the
Existing Member no later than two (2) Business Days from receipt thereof from
the Existing Member. The Existing Member shall provide the New Member with a
copy of all notices sent to applicable Consent holders. The Existing Member
shall use its commercially reasonable efforts at its sole cost and expense (but
subject to Section 2.06(a)) to cause such Consents required to be requested
pursuant to this Section 6.06 to be obtained and delivered prior to Closing. The
terms of this Section 6.06 shall not apply with respect to (i) the Contracts set
forth on Section 6.06(a)(i) of the Disclosure Schedule, it being understood that
the Existing Member shall prepare and send notices of Consents or obtain the
waiver of such rights in accordance with their respective terms by such other
date as agreed upon by the Existing Member and the New Member and (ii) the
Shared Contracts, it being understood that the treatment of Shared Contracts is
governed by Section 6.07.

 

(b)               As soon as practicable following the Execution Date, and in
any event prior to the Closing, the Existing Member shall use commercially
reasonable best efforts to obtain, at its sole cost and expense but subject to
Section 2.06(a), the Consent of each party to the Material License Agreements
(other than any such party that is a member of the Sasol Group) to the extent
such Consent is required (i) for the Company to own the Material License
Agreements from and after Closing, (ii) for the New Member or any of its
Affiliates to operate the Assets under the Operating Services Agreement and the
other Transaction Documents from and after the Closing in compliance with the
terms of the Material License Agreements, (iii) for the New Member or its
Affiliates to sell Product to any Person from and after the Closing in
compliance with the terms of the Material License Agreements, or (iv) to permit
transfers of Membership Interests among any of the Existing Member, the New
Member or any of their respective Affiliates after Closing in compliance with
the terms of the Material License Agreements, in each case, as such Material
License Agreements are in effect as of the Execution Date, as may be amended,
restated, amended and restated or otherwise modified solely to the extent
necessary to effect the foregoing clauses (i) through (iv) or as the New Member
may otherwise agree to in writing after the date hereof.

 



59

 

 

Section 6.07        Treatment of Shared Contracts. The Existing Member shall,
and shall cause its Affiliates to, use commercially reasonable efforts to cause
to occur, and the New Member shall reasonably cooperate with the Existing Member
and their Affiliates with such efforts as reasonably requested by the Existing
Member, on or prior to the Closing, with respect to each Contract listed or
described on Section 6.07 of the Disclosure Schedule, the termination,
amendment, separation or other action set forth on Section 6.07 of the
Disclosure Schedule with respect to such Contract; provided that no Party shall
be required to initiate any Action against any Person or make any payment to any
Person in order to accomplish such termination, amendment, separation or other
action. In the event that the termination, amendment, separation or other action
set forth on Section 6.07 of the Disclosure Schedule with respect to any such
Contract is not completed on or prior to the Closing, then the Existing Member
shall, and shall cause its Affiliates to, continue to use commercially
reasonable efforts following the Closing to cause the termination, amendment,
separation or other action set forth on Section 6.07 of the Disclosure
Schedule with respect to such Contract to occur. If the termination, amendment,
separation or other action set forth on Section 6.07 of the Disclosure
Schedule with respect to any Contract is not completed on or prior to the
Closing, in addition to complying with the obligations set forth in this
Section 6.07, the Parties shall in good faith implement mutually acceptable
alternative arrangements for purposes of allocating rights and Liabilities and
obligations under such Contract; provided that such arrangements shall not
result in a breach or violation of such Contract by the Existing Member, the
Company, the New Member or any of their respective Affiliates. If, following the
Closing, the Existing Member or any of its Affiliates remains party to any
Contract set forth on Section 6.07 of the Disclosure Schedule (which schedule
may be amended, from time to time, by mutual agreement of the New Member and the
Existing Member), all or a portion of which relates to the Business or the
Assets (collectively, the “Shared Contracts”), the Parties shall (and, in the
case of the Existing Member, shall cause each of the members of the Sasol Group
to) in good faith implement mutually acceptable arrangements (such alternative
arrangements may include a mutually agreed subcontracting, sublicensing, agency
or subleasing arrangement) and take such other reasonable and permissible
actions to cause, to the extent permitted under applicable Law: (a) the Company
to receive the rights and benefits previously provided to the Business pursuant
to such Shared Contract immediately prior to the Execution Date and consistent
with past practice of the Business in the Ordinary Course of Business; and
(b) the Company to bear the burden of the applicable Liabilities borne by the
Business such Shared Contract immediately prior to the Execution Date
immediately prior to the Execution Date and consistent with past practice of the
Business in the Ordinary Course of Business. Notwithstanding the foregoing, the
Company and the New Member shall have no approval or other rights with respect
to any amendment, termination or other modification of any Shared Contract, in
each case, so long as neither the Company nor the New Member has any Liability
as a result of any such action and the applicable members of the Sasol Group
provide notice of any amendment, termination or other modification as promptly
as reasonably practicable in advance thereof to the Company and the New Member;
provided that, the Existing Member and each other member of the Sasol Group
shall be required by this Section 6.07 to maintain in effect each Shared
Contract such time as such Contract is amended, separated, or replaced, as the
case may be, as specified on Section 6.07 of the Disclosure Schedule.

 

Section 6.08        Sasol Guaranties.

 

(a)               On or prior to the Closing Date or as soon as practicable
thereafter, the Existing Member (with the reasonable cooperation of its
applicable Affiliate(s)) shall, at the sole cost and expense of the Existing
Member, use commercially reasonable efforts to have the Existing Member or any
of its Affiliates identified on Section 6.08(a) of the Disclosure Schedule
removed as guarantor of or obligor for any Sasol Guaranties.

 



60

 

 



 

(b)               On or prior to the Closing Date, to the extent required to
obtain a release from an agreement (including any lease of a real property
interest) or a guarantee (each, a “Guarantee Release”) of any member of the
Sasol Group, the Company will use its commercially reasonable efforts to execute
a guarantee agreement in the form of the existing agreement or guarantee or such
other form as is agreed to by the relevant parties to such agreement or
guarantee; provided that, in the event a form of such guarantee agreement is not
provided for in the existing agreement or guarantee, such form shall be
reasonably acceptable to the New Member.

 

(c)               If the Parties are unable to obtain, or to cause to be
obtained, any such required removal as set forth in Section 6.08(a) or
Section 6.08(b), (i) the Company will indemnify, defend and hold harmless each
of the Existing Member Indemnitees for any Liability to the extent arising from
any Sasol Guaranty for which a Guarantee Release is not obtained by the Closing
Date, and (ii) the Company will not agree to renew or extend the term of any
Contract or other obligation to which any such Sasol Guaranty relates that would
increase, extend or accelerate the Liability of the Existing Member or any of
its Affiliates identified on Section 6.08(a) of the Disclosure Schedule under
any such Sasol Guaranty without the prior written consent of the Existing
Member.

 

Section 6.09        R&W Insurance Policy.

 

(a)               The New Member shall, as of the Execution Date, enter into a
binder agreement (the “Binder Agreement”) with a representation and warranty
insurer (or agent thereto) providing for conditional coverage under a buyer-side
representation and warranty insurance policy (the “R&W Insurance Policy”). The
New Member has provided the Existing Member with a copy of the Binder Agreement
on the Execution Date. Each Party shall use commercially reasonable efforts to
satisfy the conditions set forth in the Binder Agreement to ensure that the R&W
Insurance Policy is fully bound and in full force and effect as soon as all
conditions in the Binder Agreement have been satisfied. The R&W Insurance Policy
shall (i) expressly waive all rights of or via subrogation, contribution or
otherwise in connection with this Agreement and the transactions contemplated
hereby against the Existing Member (or any past or present Affiliates and each
of their respective Representatives), except in the case of actual and
intentional fraud, with knowledge of falsity, by such Person; (ii) the R&W
Insurance Policy, including the foregoing provision, shall not be amended,
supplemented, modified, waived, otherwise in any way changed, in each case, in a
manner that is adverse to the Existing Member, without the prior written consent
of the Existing Member; and (iii) the Existing Member, its Affiliates and each
of their respective Representatives shall be express third party beneficiaries
of the foregoing provisions with the right to enforce them.

 

(b)               The R&W Insurance Policy Costs shall be borne fifty percent
(50%) by the New Member and fifty percent (50%) by the Existing Member, it being
understood that the Existing Member shall bear such amount pursuant to the
reduction in the New Member Closing Payment Amount in accordance with
Section 2.06(a). Notwithstanding anything to the contrary in this Agreement,
neither the Existing Member, nor any of its Affiliates, nor any of their
respective Representatives, shall be entitled to any proceeds from the R&W
Insurance Policy.

 



61

 

 

Section 6.10        Casualty and Condemnation. If, after the Execution Date but
on or prior to the Closing Date, any portion of the Assets is destroyed by fire,
explosion, hurricane, tornado, storm, weather events, earthquake, act of nature,
act of God, civil unrest or similar disorder, terrorist acts, war or any other
hostilities or other casualty, or is expropriated or taken in condemnation or
under right of eminent domain by any Governmental Authority, whether or not
fixed or repaired or in any way remediated (each, a “Casualty Loss”), within
five (5) Business Days after becoming aware of such Casualty Loss, the Existing
Member shall notify the New Member in writing of the same. If a Casualty Loss
occurs and (a) the cost of restoring, repairing or replacing the Assets affected
by such Casualty Loss to a condition substantially comparable to its condition
immediately prior to the event or circumstance causing the Casualty Loss, plus
(b) the amount of any lost profits reasonably expected to accrue in respect of
the Business after the Closing as a result of such Casualty Loss (such amounts
in clauses (a) and (b) with respect to any Asset, as estimated by a qualified
firm reasonably acceptable to and selected by the Existing Member and the New
Member promptly after the event giving rise to the Casualty Loss, the “Estimated
Restoration Cost”), is greater than fifteen million dollars ($15,000,000), the
Existing Member may, by notice to the New Member within thirty (30) days after
the occurrence of such Casualty Loss and prior to the Closing, elect to (i)
reduce the amount of the New Member Base Payment Amount by the Estimated
Restoration Cost or (ii) restore, repair or replace in good faith, and a good
and workmanlike manner consistent with applicable Law, safety and good business
practices, such Assets affected by such Casualty Loss at any time prior to the
Closing to a condition substantially comparable to its prior condition
immediately prior to the Casualty Loss and, in either such case, such Casualty
Loss shall not delay the Closing. Notwithstanding the foregoing, if any such
restoration, repair or replacement of such Assets affected by such Casualty Loss
is not completed within fifteen (15) days prior to the Closing or the Existing
Member does not make any election as set forth in the preceding sentence within
the period specified in the foregoing sentence, then the New Member Base Payment
Amount shall be reduced by the Estimated Restoration Cost. If the Estimated
Restoration Cost is fifteen million dollars ($15,000,000) or less, then there
shall be no reduction in the amount of the New Member Base Payment Amount for
the Estimated Restoration Cost. To the extent (and only to the extent) the New
Member Base Payment Amount is reduced by the Estimated Restoration Cost pursuant
to this Section 6.10 or the Existing Member has not received the proceeds of
insurance or other claims following its restoration, repair or replacement of
the Assets affected by such Casualty Loss prior to the Closing, the New Member
shall, at the Existing Member’s request, use commercially reasonable efforts to
cooperate and assist the Company in assigning to the Existing Member any rights
of the Company to (x) claims against third parties and (y) insurance claims or
recoveries available under insurance policies covering such Assets.

 

Section 6.11        Repair of Assets.

 

(a)               The Existing Member shall, as its sole cost and expense
(including, for the avoidance of doubt, with respect to the conducting of any
testing or hiring of any third party consultants, engineers or other advisors or
service providers that the Existing Member is required to hire or otherwise
determines to hire), use commercially reasonable efforts, as soon as reasonably
practicable following the Execution Date, to (i) restore, repair and replace, in
good faith and a good and workmanlike manner consistent with applicable Law,
safety and good business practices, the LDPE Unit and any related Asset located
at LCCP that was damaged as a result of the January 2020 explosion at LCCP to a
condition substantially comparable to its condition immediately prior to such
event, (ii) complete (x) all outstanding scopes of work for LCCP set forth on
the LCCP Close Out Report and (y) any other repairs, actions, items and scopes
of work, including the costs association therewith, necessary to complete LCCP
as mutually determined in good faith by the New Member and the Existing Member,
in each case, in good faith and a good and workmanlike manner consistent with
applicable Law, safety and good business practices; (iii) cause the LDPE Unit to
pass all of the performance tests and design specifications set forth in the
Contract(s) applicable thereto in accordance with the terms thereof, and (iv)
restore all Assets and operating standards therefor, in good faith and a good
and workmanlike manner consistent with applicable Law, safety and good business
practices, to the conditions substantially comparable to the conditions therefor
as of August 15, 2020, including the applicable Assets achieving their
respective target utilization (collectively, the “Asset Repairs”); provided
that, if the New Member and the Existing Member are unable to mutually agree to
the repairs, actions, items and scopes of work necessary to complete LCCP as
required by preceding clause (ii)(y) within thirty (30) days following the
Execution Date, then the New Member and the Existing Member shall submit such
disagreement to a designated senior officer or manager of the New Member and a
designated senior officer or manager of the Existing Member, and such designated
senior officers or managers shall promptly meet (whether by telecommunication of
in person) in a good faith attempt to resolve such dispute; provided further,
that the failure to complete any of the Asset Repairs required by this
Section 6.11(a) prior to the Closing Date shall not delay the Closing. The
Existing Member shall pay all costs and expenses incurred in connection with
such Asset Repairs. Subject to any restrictions in any Material License
Agreement existing as of the Execution Date and disclosed to the New Member, the
Existing Member and the New Member shall each have the right to attend any
performance tests conducted in connection with the Asset Repairs conducted prior
to Closing.

 



62

 

 

(b)               If any Asset Repairs are not completed in accordance with
Section 6.11(a) and Section 6.11(d) at least twenty (20) Business Days prior to
the Closing Date (such incomplete Asset Repairs, the “Incomplete Asset
Repairs”), the Parties shall work in good faith to prepare a draft report (the
“Asset Repair Report”) setting forth in reasonable detail (i) the nature of such
Incomplete Asset Repairs, (ii) a good faith estimate of the anticipated cost and
completion date of such Incomplete Asset Repairs and an itemized list of
deficiencies and corrective actions for the completion thereof (the “Asset
Repair Work List”) and (iii) with respect to any Incomplete Asset Repairs
attributable to the Asset Repairs described in clauses (i), (iii) or (iv) of
Section 6.11(a), a good faith estimate of the amount of any loss in value
reasonably expected to accrue in respect of LDPE, the LCCP Cracker or LLDPE, as
applicable, from and after the Closing as a result of such Incomplete Asset
Repairs, such value to be calculated by the Parties in good faith in accordance
with the methodologies set forth on Schedule E attached hereto for LDPE, the
LCCP Cracker and LLDPE, as applicable (such value, the “Asset Loss Value”).
Following the Closing, the Existing Member shall, at its sole cost and expense,
use reasonable best efforts to complete all Incomplete Asset Repairs as soon as
practicable (and in any event within six (6) months) following the Closing Date
in accordance with the standards set forth in Section 6.11(a) and the Asset
Repair Work List set forth in such Asset Repair Report. The Existing Member
shall keep the New Member reasonably informed as to the status of the completion
of all Incomplete Asset Repairs (including providing such information as may
reasonably be necessary to maintain the books and records of the Company) and
any events that are reasonably likely to delay completion, or materially affect
the quality of completion, of all Incomplete Asset Repairs. Subject to any
restrictions in any Material License Agreement, the Existing Member and the New
Member shall each have the right to attend any performance tests conducted in
connection with the Asset Repairs conducted from and after Closing.
Notwithstanding anything in this Agreement to the contrary, if any Asset Repairs
are not completed prior to the date that is six (6) months after the Closing
Date, the New Member shall have the right to direct and control all remaining
Asset Repairs and the Existing Member shall be obligated to promptly reimburse
the New Member for any costs and expenses incurred as a result of assuming
completion of such Asset Repairs from time to time after such time following the
New Member’s delivery of an invoice therefor to the Existing Member. For the
avoidance of doubt, any reimbursement made to the New Member pursuant to this
Section 6.11 shall be separate from and in addition to any amounts payable to
the New Member or Equistar Chemicals pursuant to the Operating Services
Agreement from and after Closing.

 



63

 

 

(c)               On the first (1st) calendar day immediately following each
thirty (30) day period following the Closing Date (each such date, an “Asset
Repair Escrow Release Date”), the New Member and the Existing Member shall
direct the Escrow Agent to release to the New Member the amount of the Asset
Loss Value attributable to LDPE, the LCCP Cracker and LLDPE, as applicable, for
the thirty (30) day period immediately preceding such Asset Repair Escrow
Release Date in accordance with the formulas for LDPE, the LCCP Cracker and
LLDPE, as applicable, set forth on Schedule F attached hereto; provided that, on
the Asset Repair Escrow Release Date following the date on which all Incomplete
Asset Repairs are completed for LDPE, the LCCP Cracker or LLDPE (each, a
“Completed Asset”) in accordance with Schedule F attached hereto,
Section 6.11(a) and Section 6.11(d), as applicable, the New Member and the
Existing Member shall direct the Escrow Agent to release (x) to the New Member,
the amount of the Asset Loss Value attributable to such Completed Asset for the
thirty (30) day period immediately preceding such Asset Repair Escrow Release
Date as calculated in accordance with Schedule E attached hereto, it being
understood that there shall be no Asset Loss Value for any period following
completion of all applicable Asset Repairs for all of the LDPE, the LCCP Cracker
or LLDPE; and (y) to the Existing Member, all Asset Loss Value amounts remaining
in the Asset Repair Escrow Account for such Completed Asset after giving effect
to preceding clause (x), if any; provided further that, (1) any release of Asset
Loss Value amounts under the foregoing clause (y) of this Section 6.11(c) shall
apply for each Completed Asset, regardless of whether or not any other
Incomplete Asset Repairs with respect to the LDPE, the LCCP Cracker or LLDPE, as
applicable, remains outstanding at such time of release and (2) if all
Incomplete Asset Repairs are not completed in accordance with Section 6.11(a)
and Section 6.11(d) within one hundred eighty (180) days after the Closing Date
(such date, the “Final Asset Repair Escrow Release Date”), the New Member and
the Existing Member shall, within one (1) calendar day of the Final Asset Repair
Escrow Release Date, direct the Escrow Agent to release to the New Member all
amounts remaining in the Asset Repair Escrow Account as of such time.

 

(d)               Notwithstanding anything in this Agreement to the contrary, in
no event shall the Asset Repairs or the Incomplete Asset Repairs, as applicable,
be deemed to be complete in accordance with this Section 6.11 unless and until
the Existing Member delivers an officer’s certificate certifying that each of
the conditions set forth in Section 6.11(a)(i) through Section 6.11(a)(iv) have
been satisfied.

 

Section 6.12        Misallocated Transfers.

 

(a)               In the event that at any time or from time to time (whether
prior to, at or after the Closing), a Party or its Affiliate becomes aware that
(i) the Company or the New Member or its Affiliates has retained or received or
otherwise possesses any right, interest or asset, of any kind, character or
description, whether real, personal or mixed, tangible, intangible or contingent
(including the receipt of payments made pursuant to Contracts and proceeds from
accounts receivable), or liability that is allocated to the Existing Member or
any of its Affiliate pursuant to the terms of any Transaction Document or (ii)
the Existing Member has retained or received or otherwise possesses any right,
interest or asset, of any kind, character or description, whether real, personal
or mixed, tangible, intangible or contingent (including the receipt of payments
made pursuant to Contracts and proceeds from accounts receivable), or liability
that is allocated to the Company or the New Member or its Affiliates pursuant to
the terms of any Transaction Document, such Party shall notify the other Parties
thereof and the Company, the New Member or the Existing Member, as applicable,
shall promptly transfer, or cause to be transferred, such right, interest, asset
or liability to the Person so entitled thereto or responsible therefor, at no
cost or expense to the Person that is properly entitled to or responsible for
such right, interest, asset or liability pursuant to the terms of the applicable
Transaction Document.

 



64

 

 

(b)               For the avoidance of doubt, if the Company accepts or assumes
any right, interest or asset pursuant to this Section 6.12, then such right,
interest or asset shall be deemed to be an Asset for all purposes hereunder and
the other Transaction Documents (including, for the avoidance of doubt, a
Transferred Asset for all purposes under the Business Separation Agreement and
the other Transaction Documents), and the Company and the New Member shall be
entitled to all rights and benefits therefor as provided herein or in such other
Transaction Documents.

 

Section 6.13        Books and Records. To the extent not located at a facility
that will be owned by the Company at Closing, at or prior to the Closing, the
Existing Member shall, and shall cause its Representatives to, deliver to the
Company all original (and any and all copies of) agreements, documents, books
and records, files and other information, and all computer disks, records, tapes
and any other storage medium on which any such agreements, documents, books and
records, files and other information may be stored, in each such case, to the
extent primarily relating to the Assets, the Business or the Company and in the
possession of or under the control of the Existing Member, another member of the
Sasol Group or their respective Representatives; provided that electronic
back-ups and archival copies of any such materials or data may be retained by
Existing Member or any member of the Sasol Group in accordance with their
standard document retention procedures (it being acknowledged and agreed that
any such retained information shall be kept confidential for so long as such
information is retained, shall not be readily accessible by the Existing
Member’s or such Sasol Group member’s business personnel, and shall not be
accessed or used for any purpose other than the purpose for which it has been
retained); provided, further, that the Existing Member shall have no obligation
hereunder to segregate or separate, or to deliver, data or data warehouses set
forth on Section 6.13 of the Disclosure Schedule except as may be provided under
the Transition Services Agreement.

 

Section 6.14        Delivery of Material Contracts. The Existing Member shall
deliver to the New Member true, complete and correct copies of each Material
Contract set forth on Section 3.14(b) of the Disclosure Schedule in unredacted
form at least ten (10) Business Days prior to the Closing.

 

Section 6.15        Audited Financial Statements. The Existing Member shall
prepare and deliver to the New Member audited combined carve-out historical
financial information of the Business as of June 30, 2020 and the related
audited statement of financial position, statement of comprehensive income,
statement of changes in equity and statement of cash flows for the Business for
the year ended June 30, 2020, each prepared in accordance with IFRS and the
listing requirements of the Johannesburg Stock Exchange, together with the
auditor’s reports thereon, an unqualified opinion of the auditor, and all
related notes and schedules thereto, which shall be provided by the Existing
Member to the New Member as soon as practicable following the date hereof and in
any event no later than the Closing Date (the “Audited Financial Statements”).

 



65

 

 

Section 6.16        Termination of Affiliate Agreements. Notwithstanding any
provision in Section 6.01 to the contrary, the Existing Member and its
Affiliates shall, and shall cause the Company to, terminate all of the contracts
listed on Section 6.16 of the Disclosure Schedule prior to the Closing without
any cost or Liability to the Company or the New Member before, on or after the
Closing.

 

Section 6.17        Change of Operatorship. As promptly as practicable after
Closing, the Existing Member shall file all change of operator forms required
for the operation of the Assets or the Business with the applicable Governmental
Authorities. The Company shall use its commercially reasonable efforts to ensure
that such change of operator forms are approved as promptly as practicable after
Closing.

 

Section 6.18        Public Announcements. The Parties shall consult with each
other prior to issuing any publication or press release of any nature with
respect to this Agreement or the other Transaction Documents or the transactions
contemplated hereby or thereby and shall not make or issue, or cause to be made
or issued, any such publication or press release prior to such consultation and
without the prior written consent of the other Party (which consent will not be
unreasonably withheld or delayed) except to the extent, but only to such extent,
that, in the opinion of the Party issuing such publication or press release,
such announcement or statement is required by Law, any listing agreement with
any securities exchange or any securities exchange regulation, in which case the
Party proposing to issue such publication or press release shall use its
reasonable best efforts to consult in good faith with the other Party before
issuing any such publication or press release and shall reasonably cooperate
with the other Party in good faith with respect to the timing, manner, and
content of disclosure and shall only disclose information in such announcement
or statement to the extent required or compelled by such Law.

 

Section 6.19        Confidentiality. Except as required by Law (or the advice of
counsel to an applicable Party), no Party shall, and each Party shall cause its
respective Representatives not to, disclose the terms and conditions of this
Agreement or any confidential or proprietary information or trade secrets of the
other Party received during the course of the transactions contemplated by this
Agreement (the “Confidential Information”) to any third party, in each case,
without the prior written consent of each of the other Parties, except for
disclosures: (a) to authorized directors, managers, officers, agents, employees
and other Representatives of such Party or its Affiliates and as otherwise may
be proper in the course of performing such Party’s obligations, or enforcing
such Party’s rights, under this Agreement and the other Transaction Documents;
provided that each such Person is informed of the confidential nature of such
Confidential Information, agrees to hold such Confidential Information
confidential and that the disclosing Party remains liable for any breach of this
provision by such Persons; (b) to any bona fide prospective purchaser of the
equity or assets of the Company or its Affiliates, to prospective financing
sources, or a prospective merger partner of such Party, the Company or any of
their respective Affiliates following prior written notice of such disclosure to
the other Party; provided that such purchaser, financing sources, or merger
partner agrees in writing to be bound by the provisions of this Section 6.19 or
other confidentiality agreement that includes confidentiality and use provisions
at least as restrictive as the provisions herein; (c) to attorneys, accountants
and other professionals of such Party or its Affiliates who need to know such
Confidential Information in order to perform services for such Party or
Affiliate; (d) as is required to be disclosed by order of a court of competent
jurisdiction, Governmental Authority, or by subpoena, summons or legal process,
or by Law and (e) pursuant to the terms of the A&R LLC Agreement; provided that
the disclosing Party shall provide prompt notice of any such requirement to
enable the other Party to seek an appropriate protective order or confidential
treatment (except no such opportunity shall be afforded or such notice required
in the case of a routine audit or examination by, or a blanket document request
from, a Governmental Authority that does not reference the Company, a Party or
this Agreement or if notifying the Party that disclosed such Confidential
Information in advance of such disclosure is prohibited by applicable Law) and
shall disclose only that portion of such Confidential Information so required to
be disclosed. For purposes of this Section 6.19, the term “Confidential
Information” shall not include any information which (x) a Person learns from a
source other than the Parties or their subsidiaries, or any of their respective
representatives, employees, agents or other service providers, (y) is disclosed
to the public or is or becomes generally available, other than by a breach of
this Section 6.19 by a Party or its Representatives, or (z) was in a Person’s
possession prior to disclosure hereunder; provided such information is not known
by such Person to be subject to an obligation of confidentiality owed to the
other Party.

 



66

 

 

Section 6.20        Non-Solicitation of Alternative Transactions. From the
Execution Date until the earlier of the Closing and the date on which this
Agreement is terminated in accordance with the terms hereof, no member of the
Sasol Group shall, and each member of the Sasol Group will cause its
Representatives and Affiliates (including the Company) and their respective
Representatives not to, directly or indirectly, encourage or solicit any offers
from, participate in or initiate or continue discussions or negotiations with,
or provide any information to, any Person or group (other than any Party or any
Affiliate of any Party) in connection with any proposal for the direct or
indirect sale, merger, combination, joint venture or other transaction involving
all or any part of the Equity Interests of the Company or the business or assets
of the Company, including the Business and the Assets (each such transaction, an
“Alternative Transaction”), including by or entering into any agreement
concerning the foregoing.

 

Section 6.21        Definitive Ancillary Agreements. The Parties acknowledge and
agree that the terms set forth in the Term Sheets are binding on the Parties.
Promptly following the Execution Date, the Parties shall negotiate in good faith
and finalize (a) each Services Agreement, (b) the Reciprocal Servitude
Agreement, (c) the Shared Permit Agreement, (d) the Hexene Supply Agreement, (e)
the Tolling Agreement, (f) the Transition Services Agreement, and (g) any
ancillary documentation relating to such agreements (collectively, the
“Definitive Ancillary Agreements”), it being understood that each such
Definitive Ancillary Agreement shall include the terms set forth in the Term
Sheet therefor and any other terms agreed to by the Parties in writing following
the Execution Date. The Parties shall use commercially reasonable efforts to
finalize the Definitive Ancillary Agreements no later than five (5) Business
Days prior to the Closing Date and all such Definitive Ancillary Agreements once
so finalized shall be entered into and delivered by the Parties at the Closing
in accordance with Section 2.05 and Section 2.06.

 

Section 6.22        Further Assurances. Subject to the terms and conditions of
this Agreement, at any time and from time to time from and after the Closing, at
any Party’s request and without further consideration, the other Parties shall
use commercially reasonable efforts to execute and deliver to such Party such
other instruments of sale, transfer, conveyance, assignment, and confirmation,
including all Permits issued under Environmental Law, provide such materials and
information and take, or cause to be taken, such other actions as such Party may
reasonably request in order to consummate the transactions contemplated by this
Agreement and the other Transaction Documents.

 



67

 

 

Section 6.23        Real Estate Matters.

 

(a)               The Existing Member shall use commercially reasonable efforts
to convey or cause to be conveyed full ownership of the LCCP Real Property,
together with any indemnification agreements with third parties that relate to
the LCCP Real Property (to the extent such indemnification agreements (i)
provide indemnification for any Assumed Liabilities (as defined in the Business
Separation Agreement), (ii) may be assigned in compliance with applicable Law or
(iii) run with the land) to the Company at the Closing by Act of Conveyance
conveying fee simple and full ownership title to the LCCP Real Property in a
form attached as Exhibit O hereto, without any recourse or warranty of title
whatsoever, except as to the acts arising by, through or under the Existing
Member or any of its Affiliates, subject only to Permitted Liens but excluding
those Liens set forth on Schedule B(1) of that certain First American Title
Insurance Company Commitment (Kean Miller LLP as agent) for Title Insurance
effective as of June 11, 2020, without any further consideration therefor (such
conveyance, the “LCCP Real Property Conveyance”). If the Existing Member
determines in its reasonable discretion that it is unable to fully consummate
the LCCP Real Property Conveyance at the Closing despite its commercially
reasonable efforts, or that additional time is reasonably required to ensure
appropriate and reasonable measures to ensure compliance in all material
respects with Law (including Environmental Law), the Closing shall not be
delayed, but the Existing Member shall (x) use its commercially reasonable
efforts to complete the LCCP Real Property Conveyance as soon as practicable
following the Closing and (y) the Company shall have the right to use the LCCP
Real Property pursuant to the Ground Lease Agreement during the period of time
until the LCCP Real Property Conveyance is fully consummated in accordance with
this Section 6.23 for a price of one dollar ($1.00) per annum during the term of
such Ground Lease Agreement and such other consideration as set forth in this
Agreement and the other Transaction Documents, the sufficiency of which is
hereby acknowledged. Simultaneously with the consummation of the LCCP Real
Property Conveyance, (A) the Existing Member shall execute and deliver to the
Company all Transfer Documents reasonably requested by the New Member to
consummate the LCCP Real Property Conveyance; (B) the Company and the Existing
Member will execute and deliver the Reciprocal Servitude Agreement; and (C) the
Existing Member shall use commercially reasonable efforts to obtain an executed
subordination agreement containing commercially reasonable terms, in recordable
form, from any applicable lender or lienholder possessing a Lien with respect to
the Real Property over which the Company is granted servitude rights pursuant to
the Reciprocal Servitude Agreement. Following the LCCP Real Property Conveyance,
whenever occurring, the LCCP Real Property shall be deemed to be an Asset and
LCCP Real Property for all purposes hereunder and the other Transaction
Documents (including, for the avoidance of doubt, a Transferred Asset for all
purposes under the Business Separation Agreement), and the Company and the New
Member shall be entitled to all rights and benefits therefor as provided herein
or in such other Transaction Document. The Company shall pay all recording costs
associated with the recordation of the LCCP Real Property Conveyance and the
Reciprocal Servitude Agreement.

 



68

 

 

(b)               The Existing Member shall use its commercially reasonable
efforts to assist the Company in obtaining a title insurance policy (which may
be in the form of a pro forma of the Title Commitment) in accordance with the
commitment for an ALTA Owner’s Title Insurance Policy (in a form reasonably
acceptable to the New Member) for the LCCP Real Property, issued by a title
insurance company designated by the Existing Member and reasonably satisfactory
to the New Member (the “Title Company”), together with a copy of all documents
referenced therein (the “Title Commitment”), insuring the Company’s fee simple
title to the LCCP Real Property and its servitude interest created under the
Reciprocal Servitude Agreement as of the date of the LCCP Real Property
Conveyance, with gap coverage from the Existing Member through the date of
recording, subject only to Permitted Liens, in such amount as the New Member and
the Existing Member reasonably determine to be the value of the LCCP Real
Property and servitude interest insured thereunder (which amount shall in no
event be less than thirty five million dollars ($35,000,000)) (the “Title
Policy”). In connection with the LCCP Real Property Conveyance, the Existing
Member shall obtain and provide to the New Member a survey for the LCCP Real
Property, dated no earlier than the date of this Agreement, prepared by a
licensed surveyor designated by the Existing Member and reasonably satisfactory
to the New Member, and conforming to 2016 ALTA/NSPS Minimum Standard Detail
Requirements for Land Title Surveys, including Table A Items Nos. 1, 2, 3, 4,
6(a), 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10, 11, 13, 14, 15, and 16, and such
other standards as the Title Company may require as a condition to the removal
of any survey exceptions from the Title Policy, and certified to the Company and
the Title Company, in a form satisfactory to each of such parties (the
“Survey”), including, in each case, without limitation, removing from title any
liens or encumbrances which are not Permitted Liens. The Existing Member shall
provide the Title Company with any affidavit or other assurances reasonably
requested by the Title Company to issue the Title Policy, provided, that in no
instance will the Existing Member be required to provide to the Title Company
any greater assurance of title than is provided by the Existing Member under
this Agreement to the New Member. The Existing Member, the New Member and the
Company will execute and deliver to the Title Company an affidavit setting forth
the true and actual consideration for the LCCP Real Property Conveyance, as may
be reasonably required by the Title Company. The Company shall pay all fees,
costs, premiums and expenses with respect to the Survey, subdivision of the LCCP
Real Property, the Title Commitment and the Title Policy, it being understood
that if any such fees, costs, premiums and expenses are incurred prior to the
Closing, the New Member shall reimburse the Company for fifty percent (50%) of
the aggregate amount of such payments made by the Company. The legal description
of the LCCP Real Property as established by the Survey and any approved
resubdivision plat (if and as required by local Governmental Authority) will be
utilized in the LCCP Real Property Conveyance. The Existing Member and the New
Member acknowledge that the LCCP Real Property perimeter map identified on
Section 1.01(c) of the Disclosure Schedule constitutes the Parties’ current best
estimate of the boundaries and configurations of the LCCP Real Property and that
the final boundaries and configurations of the LCCP Real Property established by
the Survey may vary in certain minor respects from the LCCP Real Property as
identified on Section 1.01(c) of the Disclosure Schedule due to field
conditions, Governmental Authority land subdivision requirements, and other
factors.

 



69

 

 

(c)               The Parties acknowledge that the LCCP Real Property may be
subject to the Hazardous Waste RCRA Post-Closure HSWA Permit No.
LAR000041087-PC/HSWA-RN-1 issued by the Louisiana Department of Environmental
Quality (the “RCRA Permit”). Existing Member agrees that it shall, upon the
written request of the Company, promptly seek to communicate with the Louisiana
Department of Environmental Quality to confirm the extent to which the LCCP Real
Property is regulated by the RCRA Permit. If and to the extent that the LCCP
Real Property is regulated, upon the written request of the Company, the
Existing Member shall promptly use its commercially reasonable efforts to modify
the RCRA Permit to facilitate the removal of all or such portion of the LCCP
Real Property from the jurisdiction of the RCRA Permit after Closing, regardless
of whether the LCCP Real Property Conveyance occurs. The Company shall have
reasonable participation, notification and consultation rights, including those
rights set forth in Section 3.5(d) of the Business Separation Agreement. The
Company agrees that it will be financially responsible for all costs incurred by
Existing Member to the extent reasonably related to the efforts to so modify the
RCRA Permit.

 

Section 6.24        Release. Each Party, on behalf of itself and its Affiliates,
hereby unconditionally and irrevocably acquits, remises, discharges and forever
releases, effective as of the Closing, each other Party and their respective
Affiliates, equityholders, partners, members, managers, trustees, employees,
officers, directors, representatives and agents, and each Party, on behalf of
itself and its Affiliates, hereby unconditionally an irrevocably acquit remise,
discharge and forever release effective as of the Closing, each other Party and
their respective Affiliates, equityholders, partners, members, managers,
trustees, employees, officers, directors, representatives and agents
(collectively, the “Released Parties”) from any and all Liabilities and Losses
of every kind whatsoever, whether accrued or fixed, absolute or contingent,
matured or unmatured or determined or determinable, including those arising
under any Law, Contract, agreement, arrangement, commitment or undertaking,
whether written or oral, to the extent (a) relating to the Company, the Business
or the Assets and (b) arising on or prior to the Closing, and agrees not to
bring or threaten to bring or otherwise join in any such claim against any of
the Released Parties or any of them, relating to, arising out of or in
connection with any facts or circumstances relating to any Released Party which
existed on or prior to the Closing Date. Notwithstanding the foregoing, the
Liabilities acquitted, remised, discharged and released pursuant to this
Section 6.24 shall not include any rights of such Person under (i) this
Agreement, including any rights to indemnification set forth in Section 11.03,
(ii) any other Transaction Document, including any rights to indemnification set
forth therein, or (iii) any other Contract between or among any of the Parties
or the Released Parties. Each of the Released Parties is an express third party
beneficiary of this Section 6.24.

 

Section 6.25        Amendment of Schedules. The Existing Member may, in good
faith and until the date that is ten (10) days prior to the Closing, supplement
or amend and deliver updates to the Disclosure Schedule (each a “Schedule
Update”) that are necessary to complete or correct any information in such
Disclosure Schedule solely to the extent such information has been rendered
inaccurate due to any change, event, effect or occurrence since the Execution
Date so long as such Schedule Update is made promptly following the Existing
Member becoming aware of such change, event, effect or occurrence. Each such
Schedule Update shall not be deemed to be an amendment to this Agreement of the
Disclosure Schedule for any purposes hereof unless such disclosure included in
such Schedule Update would give the New Member the right to elect to terminate
this Agreement pursuant to Section 10.01(d) and the New Member does not exercise
such right to terminate as a result of such Schedule Update prior to the
Closing, in which case such Schedule Update shall be deemed to have amended the
Disclosure Schedule and to have qualified the representations and warranties
contained in Article III or Article IV, as applicable, in each case, solely to
the extent such Schedule Update would have entitled the New Member to terminate
this Agreement pursuant to Section 10.01(d).

 



70

 

 

 

Article VII.
NEW MEMBER’S CONDITIONS TO CLOSING

 

The obligation of the New Member to consummate the Closing is subject to the
fulfillment of each of the following conditions (except to the extent waived in
writing by the New Member in its sole discretion):

 

Section 7.01        Representations and Warranties. (a) The representations and
warranties of the Existing Member and the Company contained in this Agreement
(other than the Existing Member and Company Fundamental Representations)
disregarding and without giving effect to all qualifications contained therein
relating to “materiality” or “Material Adverse Effect,” shall be true and
correct on and as of the Closing Date (except for such representations and
warranties which by their express provisions are made as of an earlier date, in
which case, as of such earlier date) with the same force and effect as though
such representations and warranties had been made on the Closing Date, except to
the extent that the failure of such representations and warranties to be true
and correct would not, individually or in the aggregate, have a Material Adverse
Effect; and (b) the Existing Member and Company Fundamental Representations
shall be true and correct in all respects (other than de minimis inaccuracies)
on and as of the Closing Date with the same force and effect as though such
representations and warranties had been made on the Closing Date (except for
such representations and warranties which by their express provisions are made
as of an earlier date, in which case, as of such earlier date).

 

Section 7.02        Performance. The Existing Member and the Company shall have
performed and complied, in all material respects, with the agreements, covenants
and obligations required by this Agreement to be performed or complied with by
the Existing Member and the Company at or before the Closing.

 

Section 7.03        Officer’s Certificate. The New Member shall have received
from the Existing Member at the Closing an officer’s certificate, dated as of
the Closing Date, certifying that each of the conditions set forth in
Section 7.01 and Section 7.02 has been satisfied.

 

Section 7.04        Orders and Laws. No Governmental Authority shall have
enacted, issued, promulgated, enforced, or entered any Order or Law that makes
illegal or otherwise prohibits or restrains the consummation of the transactions
contemplated by this Agreement.

 

Section 7.05        Reorganization. The Reorganization shall have been
consummated in accordance with, and pursuant to, the terms of the Business
Separation Agreement.

 

Section 7.06        Agreements in Effect. Each of the Business Separation
Agreement and the Employee Matters Agreement shall be in full force and effect
and, unless otherwise consented to by the New Member in writing in accordance
with the terms thereof, without any amendment or modification thereto or
material waiver thereof.

 

Section 7.07        Consents. The consent or waiver of any Person who is not a
party to this Agreement (including any Governmental Authority) required for the
consummation of the transactions contemplated by the Transaction Documents,
including those set forth on Section 7.07 of the Disclosure Schedule, has been
obtained or waived.

 



71

 

 

Section 7.08        Delivery of Material Contracts. True, complete and correct
copies of each Material Contract set forth on Section 3.14(b) of the Disclosure
Schedule in unredacted form have been delivered to the New Member.

 

Section 7.09        No Liens. All Liens on the Assets (other than Permitted
Liens) and the Membership Interests (other than as may be set forth in the
Company’s Organizational Documents or those arising from restrictions on the
sale of securities under applicable securities Laws) shall have been released
and discharged with no Liability to the New Member, the Company or their
respective Affiliates from and after the Closing and evidence thereof in form
and substance reasonably acceptable to the New Member shall have been provided
by the Existing Member to the New Member.

 

Section 7.10        No MAE. Since the Execution Date, there shall not have
occurred a Material Adverse Effect.

 

Section 7.11        No Bankruptcy. Since the Execution Date, there shall not
have occurred any bankruptcy, insolvency, reorganization or receivership
Actions, whether voluntary or involuntary, against the Existing Member relating
to or otherwise implicating the Business or the Assets.

 

Section 7.12        Shareholder Approval. The Shareholder Approval shall have
been obtained.

 

Section 7.13        Competition Law Approvals. Any waiting periods and any
voluntary agreements with a Governmental Authority not to consummate the
transactions contemplated by this Agreement under the HSR Act or any other
Competition Laws shall have expired or shall have been terminated, and all other
Consents required under the Laws set forth on Section 7.13 of the Disclosure
Schedule shall have been obtained.

 

Section 7.14        Deliveries. The Existing Member or the Company shall have
delivered, or caused to be delivered, each of the items set forth in
Section 2.05.

 

Article VIII.
EXISTING MEMBER’S CONDITIONS TO CLOSING

 

The obligation of the Existing Member and the Company to consummate the Closing
is subject to the fulfillment of each of the following conditions (except to the
extent waived in writing by the Existing Member in its sole discretion):

 

Section 8.01        Representations and Warranties. (a) The representations and
warranties of the New Member contained in this Agreement (other than the New
Member Fundamental Representations), disregarding and without giving effect to
all qualifications contained therein relating to “materiality” or “New Member
Material Adverse Effect,” shall be true and correct on and as of the Closing
Date with the same force and effect as though such representations and
warranties had been made on the Closing Date (except for such representations
and warranties which by their express provisions are made as of an earlier date,
in which case, as of such earlier date), except to the extent that the failure
of such representations and warranties to be true and correct would not,
individually or in the aggregate, have a New Member Material Adverse Effect and
(b) the New Member Fundamental Representations shall be true and correct in all
respects (other than de minimis inaccuracies) on and as of the Closing Date with
the same force and effect as though such representations and warranties had been
made on the Closing Date (except for such representations and warranties which
by their express provisions are made as of an earlier date, in which case, as of
such earlier date).

 



72

 

 

Section 8.02        Performance. The New Member shall have performed and
complied, in all material respects, with the agreements, covenants and
obligations required by this Agreement to be so performed or complied with by it
at or before the Closing.

 

Section 8.03        Officer’s Certificate. The New Member shall have delivered
to the Existing Member and the Company at the Closing an officer’s certificate,
dated as of the Closing Date, certifying that each of the conditions set forth
in Section 8.01 and Section 8.02 has been satisfied.

 

Section 8.04        Orders and Laws. No Governmental Authority shall have
enacted, issued, promulgated, enforced, or entered any Order or Law that makes
illegal or otherwise prohibits or restrains the consummation of the transactions
contemplated by this Agreement.

 

Section 8.05        Consents. The consent or waiver of any Person who is not a
party to this Agreement (including any Governmental Authority) required for the
consummation of the transactions contemplated by the Transaction Documents and
set forth on Section 8.05 of the Disclosure Schedule has been obtained or
waived.

 

Section 8.06        Agreements in Effect. Each of the Business Separation
Agreement and the Employee Matters Agreement shall be in full force and effect
and, unless otherwise consented to by the Existing Member or the Company in
writing in accordance with the terms thereof, without any amendment or
modification thereto or material waiver thereof.

 

Section 8.07        Shareholder Approval. The Shareholder Approval shall have
been obtained.

 

Section 8.08        Competition Law Approvals. Any waiting periods and any
voluntary agreements with a Governmental Authority not to consummate the
transactions contemplated by this Agreement under the HSR Act or any other
Competition Laws shall have expired or shall have been terminated, and all other
Consents required under the Laws set forth on Section 7.13 of the Disclosure
Schedule shall have been obtained.

 

Section 8.09        Deliveries. The New Member shall have delivered, or caused
to be delivered, each of the items set forth in Section 2.06.

 

Article IX.
TAX MATTERS

 

Section 9.01        Tax Matters.

 

(a)               From and after the Closing, the Existing Member will
indemnify, defend, and hold harmless the New Member Indemnitees from and against
any and all Losses suffered or incurred by any of the New Member Indemnitees
arising out of or resulting from: (i) any Income Taxes of the Existing Member or
its Affiliates; (ii) any Taxes of the Company and Asset Taxes allocable to any
taxable period ending on (and including) or ending before the Closing Date or
the portion of any Straddle Period ending on and including the Closing Date
(determined in accordance with Section 9.01(b)); (iii) any Taxes of any other
Person for which the Company may be liable by reason of Contract, assumption,
transferee or successor Liability, operation of Law, Treasury Regulation Section
1.1502-6 or any analogous or similar provision of Law (or any predecessor or
successor thereof), or otherwise; and (iv) any Taxes incurred by the Company in
connection with the Reorganization; (clauses (i) through (iv), collectively,
“Pre-Closing Taxes”).

 



73

 

 

(b)               In the case of Taxes (other than Transfer Taxes) with respect
to any Straddle Period, the portion of any such Taxes that is attributable to
the portion of the period ending on (and including) the Closing Date shall be:

 

(i)               in the case of Taxes that are (A) Income Taxes, (B) imposed in
connection with any sale or other transfer or assignment of property (real or
personal, tangible or intangible), or (C) not described in Section 9.01(b)(ii),
deemed equal to the amount that would be payable if the applicable taxable
period ended on (and included) the Closing Date; provided, that exemptions,
allowances, or deductions that are calculated on an annual basis (including
depreciation and amortization deductions) shall be allocated between the period
ending on (and including) the Closing Date and the period beginning after the
Closing Date in proportion to the number of days in each period; and

 

(ii)              in the case of Taxes that are imposed on a periodic basis,
deemed to be the amount of such Taxes for the entire Straddle Period, multiplied
by a fraction, the numerator of which is the number of calendar days in the
portion of the Straddle Period ending on (and including) the Closing Date and
the denominator of which is the number of calendar days in the entire Straddle
Period.

 

(c)               The Existing Member shall be responsible for the preparation
and timely filing of all Tax Returns required to be filed on or before the
Closing Date by or with respect to the Company or with respect to Asset Taxes.
No later than fifteen (15) days (or, in the case of non-Income Tax Returns, five
(5) days) prior to the due date (taking into account applicable extensions), the
Existing Member shall deliver each such Tax Return, together with all supporting
documentation and work papers, to the New Member for its timely review and
comment. The Existing Member shall cause such Tax Return (as revised to
incorporate the New Member’s reasonable comments) to be duly and timely filed
and will provide a copy to the New Member. The Existing Member shall pay or
cause to be paid all Taxes shown to be due on such Tax Returns. The Company
shall be responsible for the preparation and timely filing of all Tax Returns
required to be filed by or with respect to the Company or with respect to Asset
Taxes, in each case, in accordance with Section 8.1 of the A&R LLC Agreement,
and shall pay all Taxes shown to be due on such Tax Returns.

 

(d)               The amount of any cash refunds of Taxes or credits in lieu of
cash refunds of Taxes, in each case, that are actually realized by the Company
for any taxable period ending on or prior to the Closing Date and for the
portion of any Straddle Period ending on (and including) the Closing Date shall
be for the account of the Existing Member. The amount of any such refunds or
credits of Taxes of the Company for any taxable period or the portion of any
Straddle Period beginning after the Closing Date shall be for the account of the
Company. The amount of any such refunds or credits of Taxes for any Straddle
Period shall be equitably apportioned between the Company and the Existing
Member in accordance with the principles set forth in Section 9.01(b). Each
Party shall forward, and shall cause its Affiliates to forward, to the Party
entitled to receive a refund or credit of Taxes pursuant to this Section 9.01(d)
the amount of such refund or credit within thirty (30) days after such refund is
received, or such credit is applied as a reduction of cash Taxes payable, in
each case net of any costs or expenses (including Taxes) incurred by such Party
or its Affiliates in procuring or realizing such refund or credit.

 



74

 

 

(e)               The New Member and the Existing Member shall each be liable
for and pay fifty percent (50%) of any sales, use, stamp, transfer, conveyance,
registration, excise, documentary, or stamp Tax, recording fees, or other
similar Tax imposed on or in connection with the transactions contemplated by
this Agreement, including any penalties, interest and additions to Tax
(“Transfer Taxes”). The Parties will cooperate with each other in connection
with the filing of any Tax Returns related to Transfer Taxes, including joining
in the execution of any such Tax Return where necessary. Each Party will, upon
the request of any other Party, use its commercially reasonable efforts to
obtain any certificate or other document from any Person as may be reasonably
necessary to mitigate, reduce or eliminate any Transfer Tax.

 

(f)                The New Member and the Existing Member shall, and shall cause
its respective Affiliates to, use commercially reasonable efforts to (i)
cooperate with the other Party in connection with any audit, examination or
other proceeding relating to Taxes and the preparation and filing of any Tax
Return of the Company or with respect to the Assets or the Business, and (ii)
make available to the other Party all information, records or documents with
respect to Tax matters pertinent to the Company, the Assets or the Business.

 

(g)               To the extent permitted by applicable Law, the Parties agree
to report each indemnification payment made in respect of a Loss as an
adjustment to the New Member Closing Payment Amount for federal (and applicable
state and local) income Tax purposes.

 

Section 9.02        Tax Treatment. The Parties agree that for U.S. federal
income tax purposes and for the purposes of certain state and local income tax
Law that incorporates or follows federal income tax principles: the transactions
contemplated by this Agreement shall be treated, pursuant to Revenue Ruling
99-5, 1999-1 C.B. 434, Situation 1, as (a) (i) a purchase by the New Member of a
fifty percent (50%) undivided interest in the Assets from the Existing Member,
and (ii) a sale by the Existing Member of a fifty percent (50%) undivided
interest in the Assets to the New Member, in each case, in exchange for the
purchase price (for U.S. federal income tax purposes) paid by the New Member to
the Existing Member and the assumption of fifty percent (50%) of the Company’s
liabilities by the New Member, and (b) a simultaneous contribution by the New
Member and Existing Member of an undivided interest in the Assets to, and the
assumption of liabilities by, the Company in a transaction described under
Section 721(a) of the Code; and neither the Existing Member nor the New Member
shall take any position for income Tax purposes (including on any Tax Return)
that is inconsistent with such treatment absent a final determination within the
meaning of Section 1313(a) of the Code to the contrary.

 

Section 9.03        Allocation. After the Closing Date, the New Member and the
Existing Member shall jointly prepare a schedule of the purchase price (as
adjusted to reflect any assumed liabilities and other amounts treated as
consideration) for the Membership Interests for U.S. federal (and applicable
state and local) income tax purposes and an allocation of that purchase price
among the Assets for U.S. federal (and applicable state and local) income tax
purposes (the “Allocation”). The Parties shall negotiate in good faith to
resolve any dispute with respect to the Allocation. In the event that the
Parties are unable to resolve any such dispute, the Parties shall submit such
dispute to the Independent Accountant for resolution in accordance with the
procedures set forth in Section 2.03(e). Unless otherwise required by a final
determination within the meaning of Section 1313(a) of the Code, the Parties
shall, and shall cause their Affiliates to, report consistently with the final
Allocation (if agreed or as resolved by the Independent Accountant).

 



75

 

 

Article X.
TERMINATION

 

Section 10.01    Right of Termination. Prior to Closing, this Agreement may be
terminated at any time:

 

(a)               by mutual written consent of the Existing Member, the Company
and the New Member, in which case no Party shall have any Liability or
obligation hereunder as a result of such termination;

 

(b)               by the Existing Member or the New Member, if any Governmental
Authority shall have enacted, issued, promulgated, enforced, or entered any
Order or Law (in either case, that is final and non-appealable and that has not
been vacated, withdrawn, or overturned) that makes illegal or otherwise
prohibits or restrains the consummation of the transactions contemplated by this
Agreement (in either case, that is final and non-appealable and that has not
been vacated, withdrawn, or overturned) and that would give rise to the failure
of satisfaction of any of the conditions in Section 7.04 or Section 8.04;
provided that the right to terminate this Agreement under this Section 10.01(b)
shall not be available to a Party if the enactment, issuance, promulgation,
enforcement, or entering of such Order or Law was primarily due to the failure
of such Party to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;

 

(c)               by the Existing Member or the Company, if:

 

(i)                (A) neither the Existing Member nor the Company is then in
material breach of any provision of this Agreement and (B) there has been a
material breach, inaccuracy in, or failure to perform any representation,
warranty, covenant, or agreement made by the New Member pursuant to this
Agreement that would, in each case, give rise to the failure of satisfaction of
any of the conditions in Section 8.01 or Section 8.02 on or prior to the Outside
Date (other than through failure of the Existing Member or the Company to comply
with their obligations under this Agreement), and such breach, inaccuracy or
failure to perform is not cured within thirty (30) days after receipt of notice
thereof from the Existing Member (or any shorter period of time that remains
between the date the Existing Member provides written notice of such violation
or breach and the Outside Date); or

 



76

 

 

(ii)              the Closing has not occurred on or prior to the Outside Date,
unless such failure shall be due to the failure of the Existing Member or the
Company to perform or comply, in all material respects, with any of the
covenants, agreements or conditions hereof to be performed or complied with by
it prior to the Closing.

 

(d)               by the New Member, if:

 

(i)                (A) the New Member is not then in material breach of any
provision of this Agreement and (B) there has been a material breach, inaccuracy
in, or failure to perform any representation, warranty, covenant, or agreement
made by the Existing Member or the Company pursuant to this Agreement that
would, in each case, give rise to the failure of satisfaction of any of the
conditions in Section 7.01 or Section 7.02 on or prior to the Outside Date
(other than through failure of the New Member to comply with its obligations
under this Agreement), and such breach, inaccuracy or failure to perform is not
cured within thirty (30) days after receipt of notice thereof from the New
Member; or

 

(ii)              the Closing has not occurred on or prior to the Outside Date,
unless such failure shall be due to the failure of the New Member to perform or
comply, in all material respects, with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing.

 

Section 10.02    Effect of Termination.

 

(a)               If any Party terminates this Agreement pursuant to
Section 10.01, all obligations and Liabilities of the Parties under this
Agreement shall terminate and become void; provided that (i) nothing herein
shall relieve any Party from Liability for any material and willful breach of
any representation, warranty, covenant, or agreement in this Agreement prior to
the date of termination or impair the right of any Party to compel specific
performance by any other Party of such Party’s obligations under and subject to
this Agreement, and (ii) the terms of Section 6.19, Section 6.24 this
Section 10.02, Article XII and the Confidentiality Agreement shall remain in
full force and effect and survive any termination of this Agreement.

 

(b)               Prior to the Closing, (i) the Existing Member’s and the
Company’s sole and exclusive remedy for any breach of this Agreement by the New
Member (whether at Law, in equity, in Contract, in tort or otherwise), including
for any failure to effect the Closing, shall be, to the extent available,
specific performance in accordance with Section 12.13; and (ii) the New Member’s
sole and exclusive remedy for any breach of this Agreement by the Existing
Member or the Company (whether at Law, in equity, in Contract, in tort or
otherwise), including for any failure to effect the Closing, shall be (A) to the
extent available, payment of the Alternative Transaction Fee by the Existing
Member pursuant to Section 10.02(c), and (B) to the extent available, specific
performance in accordance with Section 12.13.

 



77

 

 

(c)               In the event that (a) this Agreement is terminated (i)
pursuant to Section 10.01(c)(ii) or Section 10.01(d)(ii), (ii) pursuant to
Section 10.01(d)(i) as a result of a breach of Section 6.05 by the Existing
Member or any other member of the Sasol Group or (iii) pursuant to
Section 10.01(b) where the Order or Law referenced therein is related to the
failure to obtain Shareholder Approval, (b) either the condition set forth in
Section 7.04 (where the Order or Law referenced therein is related to the
failure to obtain Shareholder Approval) or the condition set forth in
Section 7.12, in each case, has not been satisfied or waived as of the date of
such termination but all other conditions to Closing set forth in Article VII
and Article VIII (other than (x) the condition set forth in Section 8.07 and any
other conditions the failure of which to be satisfied is related to the failure
to obtain Shareholder Approval and (y) those conditions that by their nature are
to be satisfied at Closing, but which conditions would have been capable of
being satisfied if the Closing Date were the date of such termination) and (c)
if at any time during the six (6) months following the date of such termination
the Existing Member or any of its Affiliates enters into any proposal or other
agreement for an Alternative Transaction (an “Alternative Transaction
Arrangement”), then the Existing Member shall promptly following the earlier to
occur of the date (A) of the consummation of such Alternative Transaction
Arrangement or (B) the twelve (12) month anniversary of the date of the entry
into such Alternative Transaction Arrangement, pay to the New Member an amount
equal to forty million dollars ($40,000,000) (such amount, the “Alternative
Transaction Fee”), by wire transfer of immediately available funds to the
account(s) designated by the New Member.

 

(d)               If the Existing Member fails to pay the Alternative
Transaction Fee when due and payable under Section 10.02(c) and, in order to
obtain such payment(s), the New Member commences any proceeding that results in
a judgment against the Existing Member or any of its Affiliates for the
Alternative Transaction Fee, then Existing Member shall pay to the New Member,
together with the Alternative Transaction Fee, interest on the Alternative
Transaction Fee from the date of termination of this Agreement at a per annum
rate of ten percent (10%).

 

(e)               The Parties hereby acknowledge and agree that where the New
Member is entitled to the Alternative Transaction Fee under Section 10.02(c),
except in the case of fraud or for any intentional breach of this Agreement by
the Existing Member or any other member of the Sasol Group, in the event the
Alternative Transaction Fee is paid pursuant to Section 10.02(c), then such
payment to the New Member of the Alternative Transaction Fee, together with any
amounts payable by the Existing Member pursuant to Section 10.02(d), shall be
the sole and exclusive remedy of the New Member with respect to this Agreement
and the transactions contemplated herein.

 

(f)                Each of the Parties acknowledges and agrees that the
agreements contained in this Section 10.02 are an integral part of the
transactions contemplated by this Agreement and that, without these agreements,
the Parties would not enter into this Agreement. The New Member and the Existing
Member acknowledge and agree that (i) the New Member and the Existing Member
have expressly negotiated the provisions of this Section 10.02, (ii) in light of
the circumstances existing at the time of the execution of this Agreement
(including the inability of the Parties to quantify the damages that may be
suffered by the Existing Member and its Affiliates), the provisions of this
Section 10.02 are reasonable, (iii) the Alternative Transaction Fee represents a
good faith, fair estimate of the damages that the New Member and its Affiliates
would suffer, and (iv) the Alternative Transaction Fee shall represent
liquidated damages (and not a penalty) without requiring the Existing Member or
any other Person to prove actual damages.

 



78

 

 

Article XI. 

INDEMNIFICATION

 

Section 11.01    Survival.

 

(a)               Subject to Section 11.01(b), (i) the representations and
warranties of the Existing Member and the Company contained in Article III and
Article IV and in the certificate delivered pursuant to Section 7.03 and the
representations and warranties of the New Member contained in Article V and in
the certificate delivered pursuant to Section 8.03 and (ii) the covenants and
agreements of the Existing Member and the New Member contained in this Agreement
shall survive the Closing and shall, in each case, continue in force and effect
until twelve (12) months after the Closing Date, except that: (A) the Existing
Member and Company Fundamental Representations shall survive indefinitely; (B)
the New Member Fundamental Representations shall survive indefinitely; (C) the
representations and warranties of the Existing Member and the Company contained
in Section 3.13 and the covenants and agreements contained in Article IX shall
each survive the Closing until sixty (60) days following the expiration of the
applicable statute of limitations; and (D) any other covenants or agreements
which by their terms contemplate performance after the Closing Date, shall
survive until the date that is sixty (60) days after the earlier of (i) the date
that such covenant or agreement expires by its terms or (ii) the expiration of
any applicable statute of limitations. Representations, warranties, covenants
and agreements shall be of no further force and effect after the date of their
expiration, provided that there shall be no termination of any bona fide claim
asserted pursuant to this Agreement with respect to such a representation,
warranty, covenant or agreement if such claim was asserted prior to the
applicable expiration date.

 

(b)               The indemnities in Section 11.02 and Section 11.03 shall
terminate as of the termination date of each respective representation,
warranty, covenant or agreement that is subject to indemnification.
Notwithstanding the foregoing, there shall be no termination of any bona fide
claim asserted pursuant to the indemnities in this Article XI if a bona fide
claim is asserted prior to the date of termination for the applicable indemnity.

 

Section 11.02      Indemnification by the Existing Member. Subject to the other
terms and limitations in this Article XI, from and after the Closing, the
Existing Member will indemnify, defend, and hold harmless the New Member and its
Affiliates, and the partners, members, managers, directors, officers,
equityholders, employees, agents, heirs, successors, and assigns of the
foregoing (collectively, the “New Member Indemnitees”) from and against any and
all Losses suffered or incurred by any of the New Member Indemnitees arising out
of or resulting from: (a) a breach of any of the representations or warranties
contained in Article III or Article IV; and (b) the failure of the Existing
Member or the Company to perform any of the covenants or obligations under this
Agreement or the Employee Matters Agreement, in each case, to the extent
required to be performed by the Existing Member or the Company prior to or on or
after the Closing hereunder or thereunder, as applicable.

 

Section 11.03      Indemnification by the New Member. Subject to the other terms
and limitations in this Article XI, from and after the Closing, the New Member
will indemnify, defend, and hold harmless each member of the Sasol Group and the
partners, members, managers, directors, officers, equityholders, employees,
agents, heirs, successors, and assigns of the foregoing (collectively, the
“Existing Member Indemnitees”) from and against any and all Losses suffered or
incurred by any of the Existing Member Indemnitees arising out of or resulting
from: (a) a breach of any of the New Member’s representations or warranties
contained in Article V; and (b) the failure of the New Member to perform any of
the covenants or obligations under this Agreement or the Employee Matters
Agreement, in each case, to the extent required to be performed by the New
Member prior to or on or after the Closing hereunder or thereunder, as
applicable.

 



79

 

 

Section 11.04      Claim Procedures.

 

(a)               Each Person entitled to be indemnified under this Article XI
(each, an “Indemnitee”) agrees that after it becomes aware of facts that would
reasonably be likely to give rise to a claim by it for indemnification pursuant
to this Article XI, such Indemnitee must assert its claim for indemnification
under this Article XI (each, a “Claim”) prior to the applicable Cutoff Date by
providing a written notice (a “Claim Notice”) to the Person allegedly required
to provide indemnification protection under this Article XI (each, an
“Indemnitor”) specifying, in reasonable detail, the nature and basis for such
Claim. Notwithstanding the foregoing, an Indemnitee’s failure to send or delay
in sending a Claim Notice will not relieve the Indemnitor from Liability
hereunder with respect to such Claim, except in the event and only to the extent
that the Indemnitor is materially prejudiced by such failure or delay.

 

(b)               With respect to any claim on an account of indemnifiable
Losses that does not involve a third-party Claim, the Indemnitor shall have
thirty (30) days from its receipt of the Claim Notice to dispute the Claim and
provide a written explanation for its position and supporting documentation. In
the event that the Indemnitor disputes a Claim Notice for a Claim, the Parties,
including appropriate management representatives, shall promptly seek to
negotiate a resolution in good faith. If the Parties are unable to resolve the
dispute within one hundred twenty (120) days after the Indemnitor first receives
the Claim Notice for a Claim, then the Indemnitee may seek any remedy available
to it under this Agreement.

 

(c)               At the reasonable request of the Indemnitor, the Indemnitee
shall grant the Indemnitor and its Representatives reasonable access to the
books, records, employees (including for conferences, discovery and proceedings
as may be reasonably requested) and properties of the Indemnitee and its
Affiliates to the extent reasonably related to the Claim set forth in a Claim
Notice.

 



80

 

 

Section 11.05    Third-Party Claims.

 

(a)               In the event of the assertion of any third-party Claim by an
Indemnitee, the Indemnitor will have the right, subject to the provisions set
forth in this Section 11.05 to assume the defense of same at such Indemnitor’s
expense, including the appointment and selection of counsel on behalf of the
Indemnitee so long as such counsel is reasonably acceptable to the Indemnitee.
Subject to Section 11.05(d), the Indemnitor will have the right to settle or
compromise or take any corrective or remediation action with respect to any such
Claim by all appropriate proceedings, and the Indemnitor shall use commercially
reasonable efforts to diligently prosecute such proceedings to a final
conclusion or settle such proceedings at the discretion of the Indemnitor. If
the Indemnitor assumes the defense of any such third-party Claim, the Indemnitee
will be entitled, at its own cost and expense, to participate with the
Indemnitor in the defense of any such Claim and to engage separate counsel of
its choice for such purpose; provided that, notwithstanding the foregoing, the
Indemnitor shall pay the reasonable costs and expenses of such defense
(including reasonable attorneys’ fees and expenses) of the Indemnitee if (i) the
Indemnitor consents in writing to paying such costs and expenses, (ii) the use
of counsel chosen by the Indemnitor to represent the Indemnitee would, based on
the good faith advice of such Indemnitee’s outside counsel, present such counsel
with a conflict of interest, (iii) the named parties to such third-party Claim
include both the Indemnitee and the Indemnitor and (A) the Indemnitee shall have
reasonably concluded that there are or may be defenses available to such
Indemnitee that are different from or additional to those available to the
Indemnitor, or (B) the Indemnitee’s outside counsel shall have reasonably
concluded it would be inappropriate under applicable standards of professional
conduct to have common counsel for the Indemnitee and the Indemnitor due to
actual or potential differing interests between the Indemnitor and such
Indemnitee, or (iv) the Indemnitor fails to assume such defense or engage
counsel reasonably satisfactory to the Indemnitee, in each case, in a timely
manner; provided, further, that, for the avoidance of doubt, such Claim and the
prosecution and negotiation thereof shall be controlled by the Indemnitor
subject to the other terms of this Section 11.05. Notwithstanding the foregoing,
the Indemnitee will have the right to defend any such third-party Claim until
such time as the Indemnitor agrees to assume the defense of such Claim, and any
costs or expenses incurred by the Indemnitee in connection therewith will be
Losses hereunder and subject to indemnification in accordance with and subject
to the terms of this Article XI. If the Indemnitor has assumed the defense of a
third-party Claim pursuant to this Section 11.05, it will (x) keep the
Indemnitee advised of the status of such third-party Claim and the defense
thereof on a reasonably current basis, (y) reasonably consult with the
Indemnitee with respect to the defense and settlement thereof, and (z) consider
in good faith the recommendations made by the Indemnitee with respect thereto.

 

(b)               Notwithstanding the foregoing, the Indemnitor will not be
entitled to control the defense of any third-party Claim if such control or
defense (i) would lead to a conflict or potential conflict between the
Indemnitee and the Indemnitor or (ii) such third party action is (A) for
equitable or injunctive relief or any claim that would impose criminal liability
or criminal damages, (B) in the reasonable opinion of the Indemnitee, the
third-party Claim could have a material adverse effect on the business, assets,
Liabilities, condition (financial or otherwise) or results of operations of the
Indemnitee or (C) the claim alleges Losses in excess (other than a de minimis
amount) of the Indemnitor’s maximum indemnification obligations under this
Agreement.

 

(c)               If the Indemnitor (i) does not expressly elect to assume the
defense of such third-party Claim within the time period and otherwise in
accordance with Section 11.05(a), (ii) is not otherwise entitled to assume the
defense of such third party action pursuant to Section 11.05(b), or (iii) after
assuming such defense, fails to use commercially reasonable efforts to
diligently prosecute such Claim, the Indemnitee may assume control of such
defense and the reasonable costs and expenses of such defense (including fees
and expenses of counsel) shall be Losses hereunder, subject to indemnification
in accordance with and subject to the terms of this Article XI. If the
Indemnitee assumes the control of such defense, then the Indemnitor shall be
entitled, at its sole option and expense, to participate in any prosecution of
such Claim or any settlement negotiations with respect to such Claim.

 



81

 

 

(d)               Notwithstanding anything to the contrary in this Agreement,
the Indemnitor will not be permitted to (i) settle, compromise, take any
corrective or remedial action, or enter into an agreed judgment or consent
decree, in each case, that subjects the Indemnitee to any criminal liability,
requires an admission of guilt or wrongdoing on the part of the Indemnitee or
imposes any continuing obligation on, or requires any payment from the
Indemnitee, or (ii) settle or compromise any third-party Claim that does not
fully and unconditionally release the Indemnitee, in each case, without the
Indemnitee’s prior written consent, which consent will not be unreasonably
withheld, conditioned or delayed. Notwithstanding anything to the contrary in
this Agreement, whether or not the Indemnitor will have assumed the defense of a
third-party Claim, the Indemnitee will not admit any liability with respect to,
or settle, compromise or discharge, any third-party Claim without the prior
written consent of the Indemnitor.

 

Section 11.06    Limitations and Other Indemnity Claim Matters. Notwithstanding
anything to the contrary in this Article XI or elsewhere in this Agreement, the
following terms shall apply to any Claim for indemnification arising out of this
Agreement or related to the transactions contemplated hereby:

 

(a)                No Claim for indemnification under this Agreement may be
asserted by any Indemnitee following the survival periods set forth in
Section 11.01 (each such survival period, the “Cutoff Date”). Except with
respect to any Claim Notice received by an Indemnitor prior to the applicable
Cutoff Date, the representations and warranties set forth of the Existing
Member, the Company and the New Member and the covenants and agreements of the
Existing Member, the Company and the New Member, in each case, in this Agreement
shall not survive, and shall terminate on, the applicable Cutoff Date.

 

(b)               Notwithstanding anything to the contrary contained herein, no
New Member Indemnitees shall be entitled to indemnification pursuant to
Section 11.02(a), unless and until (i) the Losses to which the New Member
Indemnitees are entitled to indemnification from the Existing Member with
respect to such particular Claim or series of related Claims exceed five hundred
thousand dollars ($500,000) (the “Indemnity Threshold”) and (ii) the New Member
Indemnitees have suffered Losses arising from Claims under Section 11.02 in
excess of seven million five hundred thousand dollars ($7,500,000) in the
aggregate (the “Indemnity Deductible”) (it being understood that any Claim
(including any related Claims) for amounts less than the Indemnity Threshold
shall be ignored in determining whether the Indemnity Deductible has been
exceeded), and, subject to the terms of this Article XI, once such Losses exceed
the Indemnity Deductible, the New Member Indemnitees shall only be entitled to
seek recovery for all such Losses in excess of the Indemnity Deductible;
provided that the Indemnity Threshold and the Indemnity Deductible shall not
apply to any breach of an Existing Member and Company Fundamental Representation
(the “Existing Member and Company Fundamental and Special Representations”).
Furthermore, the Existing Member shall not have any Liability in the aggregate
under Section 11.02(a) (other than with respect to any breach of any Existing
Member and Company Fundamental and Special Representation) in excess of an
amount equal to seven million five hundred thousand dollars ($7,500,000), and
the New Member Indemnitees shall have no recourse against the Existing Member
with respect to any such Losses pursuant to Section 11.02(a) (other than with
respect to any breach of any Existing Member and Company Fundamental and Special
Representation) in excess of such amount. Notwithstanding anything contained
herein to the contrary, in no event shall the Liability of the Existing Member
pursuant to this Agreement exceed the New Member Closing Payment Amount. For the
avoidance of doubt, the foregoing limitations do not apply to Losses indemnified
pursuant to Section 9.01(a) or in the event of any Claim based upon actual
fraud, with knowledge of falsity, by the applicable Person.

 



82

 

 

(c)               Other than with respect to any Claim for Losses made by any
New Member Indemnitee pursuant (x) Section 11.02(a) for a breach of (1) any
Existing Member and Company Fundamental and Special Representation or (2) any
representation and warranty of the Existing Member and the Company contained in
Section 3.05 unless any exclusions under the R&W Insurance Policy relating to
the Audited Financial Statements are removed prior to the Closing, (y)
Section 11.02(b), or (z) based upon actual fraud, with knowledge of falsity (the
foregoing clauses (x), (y) and (z), collectively, the “New Member Fundamental
Claims”), all Claims for Losses made by any New Member Indemnitee pursuant to
Section 11.02 will be satisfied (i) first, from the Indemnity Escrow Amount
available in the Indemnity Escrow Account as of such time and (ii) second, from
the insurance coverage provided by the R&W Insurance Policy until the limits of
liability are exhausted by payment thereunder. All Claims for Losses made by any
New Member Indemnitee pursuant to Section 11.02 with respect to any New Member
Fundamental Claim may, at such New Member Indemnitee’s election, be satisfied,
in no order or priority, (i) from the Indemnity Escrow Amount available in the
Indemnity Escrow Account as of such time, (ii) from the insurance coverage
provided by the R&W Insurance Policy, or (iii) directly against the Existing
Member. For the avoidance of doubt, except with respect to any New Member
Fundamental Claim, any and all risks with respect or in relation to the R&W
Insurance Policy, including without limitation the risk that the R&W Insurance
Policy will not provide coverage or otherwise not respond to a given claim or to
any claim for any reason, shall be borne entirely by the New Member Indemnitee,
and the liability of the existing Member shall not in any way be increased by,
or otherwise be affected in relation thereto. In the event of an indemnification
Claim by a New Member Indemnitee for which funds in the Indemnity Escrow Account
are available pursuant to this Section 11.06(c) as of such time, the Existing
Member and the New Member shall jointly deliver an instruction letter to the
Escrow Agent instructing the Escrow Agent to distribute, as promptly as
reasonably practicable, to the applicable New Member Indemnitee the amount owed
to such New Member Indemnitee in respect of such indemnification Claim. To the
extent any Indemnitor (including the Existing Member) is required to pay any
indemnification payments directly, such Indemnitor shall pay the Indemnitee
directly by wire transfer of immediately available funds the indemnification
payment due under this Article XI to the account(s) designated by the Indemnitee
within five (5) Business Days after it is established (by final non appealable
court order or agreement of the Indemnitor and the Indemnitee) that the
Indemnitee is entitled to such payment under this Article XI (and, if the
Indemnitor is the Existing Member, after taking into account any recovery under
the Indemnity Escrow Account and the R&W Insurance Policy, if applicable). For
the avoidance of doubt, the foregoing provisions do not apply to Losses
indemnified pursuant to Section 9.01(a).

 

(d)               On the first (1st) Business Day following the date that is
twelve (12) months after the Closing Date, the New Member and the Existing
Member shall direct the Escrow Agent to release to the Existing Member an amount
equal to (x) the Indemnity Escrow Amount then-remaining in the Indemnity Escrow
Account, plus any interest accrued thereon, minus (y) the aggregate amount of
all Losses specified in any then-unresolved good faith claims for
indemnification made in accordance with this Agreement prior to such date.

 



83

 

 

(e)                For purposes of the indemnification obligations under this
Article XI, including for purposes of both determining whether there has been a
inaccuracy, misrepresentation or breach and for determining the amount of Losses
resulting therefrom, the representations and warranties set forth in
Article III, Article IV and Article V of this Agreement that are qualified as to
“material,” “materiality,” “material respects,” “Material Adverse Effect” or
words of similar import or effect shall be deemed to have been made without any
such qualification.

 

(f)                SOLELY WITH RESPECT TO CLAIMS MADE BY A NEW MEMBER INDEMNITEE
WITH RESPECT TO THE COMPANY’S OR THE EXISTING MEMBER’S BREACH OF THE COVENANTS
SET FORTH IN ARTICLE VI (OTHER THAN THE COVENANTS SET FORTH IN SECTIONS 6.07,
6.12, 6.13, 6.19, 6.20 and 6.23), OTHER THAN IN THE CASE OF FRAUD OR GROSS
NEGLIGENCE, THE TERM “LOSS” SHALL NOT INCLUDE ANY SPECIAL, PUNITIVE, EXEMPLARY,
CONSEQUENTIAL OR INDIRECT DAMAGES (INCLUDING ANY DAMAGES, OTHER THAN DIRECT
DAMAGES, ON ACCOUNT OF DIMINUTION IN VALUE, LOST PROFITS, OR OPPORTUNITIES, OR
LOST OR DELAYED BUSINESS BASED ON VALUATION METHODOLOGIES ASCRIBING A DECREASE
IN VALUE TO THE COMPANY, THE BUSINESS OR THE ASSETS ON THE BASIS OF A MULTIPLE
OF A REDUCTION IN A MULTIPLE-BASED OR YIELD-BASED MEASURE OF FINANCIAL
PERFORMANCE). THIS SECTION 11.06(F) DOES NOT WAIVE, AND EACH PARTY EXPRESSLY
RETAINS, THE RIGHT TO SEEK SPECIFIC PERFORMANCE OF THIS AGREEMENT OR TO RECOVER
DIRECT DAMAGES ARISING OUT OF OR RESULTING FROM THIS AGREEMENT OR ANY BREACH OR
FAILURE TO PERFORM UNDER THIS AGREEMENT OTHER THAN THOSE DAMAGES EXPRESSLY
WAIVED UNDER THIS SECTION 11.06(F).

 

(g)               Notwithstanding anything to the contrary contained herein: (i)
if an Indemnitee actually receives an amount under insurance coverage from any
other Person with respect to Losses (other than proceeds recoverable under the
R&W Insurance Policy) sustained at any time subsequent to any indemnification
payment pursuant to this Article XI then such Indemnitee shall promptly
reimburse the Indemnitor for any payment made to the Indemnitee by such
Indemnitor up to such amount so realized or received by the Indemnitee, net, in
each case, of any reasonable costs and expenses incurred to recover such
proceeds (including any related retrospective premium adjustments resulting from
assertion of such claims and any Taxes with respect to such proceeds); and
(ii) each Indemnitee shall use commercially reasonable efforts to mitigate any
indemnifiable Losses hereunder. The calculation of Losses shall (x) not include
Losses arising from a change in any applicable Law or accounting principle
following the Closing Date and (y) shall be reduced by any corresponding
insurance proceeds from insurance policies carried by such Indemnitee or its
Affiliates that are realized by such Indemnitee from non-Party insurers with
respect to such Claims. Notwithstanding the foregoing, in no event shall any
funds disbursed from the Indemnity Escrow Account reduce the amount of Losses
suffered by an Indemnitee.

 

(h)               In no event shall the Existing Member have any liability for
indemnification under this Article XI for any Losses to the extent such Losses
are caused or initiated by any action or omission by any New Member Indemnitee
or the Company or its Affiliates at the request or direction of any New Member
Indemnitee, including to the extent any Losses resulted from the bad faith,
gross negligence or willful misconduct of such New Member Indemnitee.

 



84

 

 

(i)                 For the avoidance of doubt, no Indemnitee shall be entitled
to recover the amount of any Losses more than once. In the event a New Member
Indemnitee or an Existing Member Indemnitee, as the case may be, recovers Losses
in respect of a claim for indemnification, no other New Member Indemnitee or
Existing Member Indemnitee, as applicable, may recover the same Losses in
respect of a claim for indemnification under this Agreement. Without limiting
the generality of the prior sentence, if a set of facts, conditions or events
constitutes a breach of more than one representation, warranty, covenant or
agreement that is subject to the indemnification obligations under Section 11.02
or Section 11.03, only one recovery of Losses shall be allowed, and in no event
shall there be any indemnification or duplication of payments or recovery under
different provisions of this Agreement arising out of the same facts, conditions
or events. Notwithstanding anything to the contrary in this Agreement, for
purposes of this Agreement, each representation and warranty in Article III and
Article IV is given independent effect so that if a particular representation
and warranty proves to be incorrect or is breached, the fact that another
representation and warranty concerning the same or similar subject matter is
correct or is not breached, whether such other representation and warranty is
more general or more specific, narrower or broader or otherwise, will not affect
the incorrectness or breach of such particular representation and warranty.

 

Section 11.07      Exclusive Remedy. Each Party acknowledges and agrees that,
from and after the Closing, the remedies available under this Article XI and
under Section 6.07, Section 6.08, Section 6.10, Section 6.11, Section 6.12,
Section 6.22, Section 9.01 and Section 10.02 shall be the sole and exclusive
remedies of the Parties for any and all claims relating (directly or indirectly)
to the subject matter of this Agreement or the transactions contemplated hereby,
regardless of the legal theory under which such liability or obligation may be
sought to be imposed, whether sounding in contract or tort, or whether at law or
in equity or otherwise, and the New Member Indemnitees will have no other remedy
or recourse with respect to any of the foregoing; provided that this exclusivity
shall not limit or apply to any rights or remedies available at law or in equity
arising from actual fraud, with knowledge of falsity, of the applicable Person
or any other rights and remedies available to the Parties under any other
Transaction Document.

 

Section 11.08      Waiver of Other Representations.

 

(a)               THE NEW MEMBER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT
EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN Article III AND
Article IV (AS MODIFIED BY THE DISCLOSURE SCHEDULE), NONE OF THE EXISTING MEMBER
OR THE COMPANY OR ANY AFFILIATE NOR ANY OTHER PERSON MAKES, OR HAS MADE, ANY
OTHER EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY IN RESPECT OF THE BUSINESS,
THE ASSETS OR THE COMPANY, ITS BUSINESS OR ANY OF ITS ASSETS, LIABILITIES OR
OPERATIONS, INCLUDING WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE, OR WITH RESPECT TO ANY FINANCIAL PROJECTIONS OR FORECASTS
RELATING TO THE COMPANY, AND ANY SUCH OTHER REPRESENTATION AND WARRANTIES ARE
HEREBY DISCLAIMED.

 



85

 

 

 

(b)           EACH PARTY ACKNOWLEDGES THAT IT HAS CONDUCTED TO ITS SATISFACTION
ITS OWN INDEPENDENT INVESTIGATION OF THE CONDITION, OPERATIONS AND BUSINESS OF
THE CONDITION, OPERATIONS AND BUSINESS OF THE OTHER PARTY AND IT SUBSIDIARIES
AND, WITH RESPECT TO THE NEW MEMBER, THE BUSINESS, THE ASSETS, THE COMPANY AND
ITS AFFILIATES AND, IN MAKING ITS DETERMINATION TO PROCEED WITH THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS, EACH PARTY HAS RELIED ON THE RESULTS
OF ITS OWN INDEPENDENT INVESTIGATION.

 

(c)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, INCLUDING THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN Article III AND Article IV (AS
MODIFIED BY THE DISCLOSURE SCHEDULE), THE EXISTING MEMBER’S INTERESTS IN THE
COMPANY AND ITS ASSETS ARE BEING TRANSFERRED THROUGH THE SALE OF THE MEMBERSHIP
INTERESTS “AS IS, WHERE IS, WITH ALL FAULTS,” AND THE EXISTING MEMBER EXPRESSLY
DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR
IMPLIED, AS TO THE CONDITION, VALUE OR QUALITY OF THE BUSINESS, THE COMPANY AND
THE ASSETS OR THE PROSPECTS (FINANCIAL OR OTHERWISE), RISKS AND OTHER INCIDENTS
OF THE BUSINESS, THE COMPANY AND THE ASSETS.

 

(d)          EACH PARTY ACKNOWLEDGES AND AGREES THAT, TO THE EXTENT REQUIRED BY
APPLICABLE LAW, THE DISCLAIMERS CONTAINED IN THIS SECTION 11.08 ARE
“CONSPICUOUS” FOR THE PURPOSES OF SUCH APPLICABLE LAW.

 

Article XII.
MISCELLANEOUS

 

Section 12.01    Notices.

 

(a)           Unless this Agreement specifically requires otherwise, any notice,
demand, or request provided for in this Agreement, or served, given, or made in
connection with it, shall be in writing and shall be deemed properly served,
given, or made if delivered in person or sent by electronic delivery (including
delivery of a document in Portable Document Format), by registered or certified
mail, postage prepaid, or by a nationally recognized overnight courier service
that provides a receipt of delivery, in each case, to the Parties or, for
purposes of Section 2.07, the New Member Guarantor, or, for purposes of
Section 6.05, Sasol Limited, at the addresses specified below (or to any other
address or contact information that the receiving Party, the New Member
Guarantor or Sasol Limited may designate from time to time in accordance with
this Section 12.01):

 

If to the Existing Member, to:

 

Sasol Chemicals (USA) LLC

12120 Wickchester Lane
Houston, Texas 77079
Attn: Jennifer Gallagher
Email: jennifer.gallagher@us.sasol.com

 



86

 

 

With copies (which shall not constitute notice) to:

 

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, TX 77002

Attn: Jeffrey Greenberg; Ryan Maierson

Email: Jeffrey.Greenberg@lw.com; Ryan.Maierson@lw.com

 

and

 

Kean Miller LLP

400 Convention Street, Suite 700

Baton Rouge, Louisiana 70802

Attention: Isaac McPherson Gregorie, Jr.

Email: mack.gregorie@keanmiller.com

 

If to Sasol Limited, to:

 

Sasol Limited

Sasol Place

50 Katherine Street

Sandton

South Africa

2196

Attn: Jennifer Gallagher
Email: jennifer.gallagher@us.sasol.com

 

With copies (which shall not constitute notice) to:

 

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, TX 77002

Attn: Jeffrey Greenberg; Ryan Maierson

Email: Jeffrey.Greenberg@lw.com; Ryan.Maierson@lw.com

and

 

Kean Miller LLP

400 Convention Street, Suite 700

Baton Rouge, Louisiana 70802

Attention: Isaac McPherson Gregorie, Jr.

Email: mack.gregorie@keanmiller.com

 



87

 

 

If to the New Member, to:

 

LyondellBasell LC Offtake LLC

c/o Lyondell Chemical Company
1221 McKinney Street, Suite 700
Houston, TX 77010
Attn: Michael McMurray; Jeffrey Kaplan

Email: Michael.McMurray@lyondellbasell.com; Jeffrey.Kaplan@lyondellbasell.com

 

With a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP
609 Main Street
Houston, TX 77002
Attn: William J. Benitez, P.C.; Sean T. Wheeler, P.C.; Ahmed Sidik
Email: william.benitez@kirkland.com; sean.wheeler@kirkland.com;
ahmed.sidik@kirkland.com

 

If to the New Member Guarantor, to:

 

Lyondell Chemical Company
1221 McKinney Street, Suite 700
Houston, TX 77010
Attn: Michael McMurray; Jeffrey Kaplan
Email: Michael.McMurray@lyondellbasell.com; Jeffrey.Kaplan@lyondellbasell.com

 

With a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP
609 Main Street
Houston, TX 77002
Attn: William J. Benitez, P.C.; Sean T. Wheeler, P.C.; Ahmed Sidik
Email: william.benitez@kirkland.com; sean.wheeler@kirkland.com;
ahmed.sidik@kirkland.com

 

If to the Company, to the address specified in the Business Separation
Agreement.

 

(b)           Notice given by personal delivery, mail, or overnight courier
pursuant to this Section 12.01 shall be effective upon physical receipt. Notice
given by electronic transmission pursuant to this Section 12.01 shall be
effective as of the date of confirmed delivery (except that automatic
confirmations shall not be deemed to be confirmed delivery and provided that
each Party shall promptly confirm receipt thereof) if delivered before 8:00 P.M.
local time on any Business Day at the place of receipt or the next succeeding
Business Day if confirmed delivery (except that automatic confirmations shall
not be deemed to be confirmed delivery) is after 8:00 P.M. local time on any
Business Day or during any non-Business Day at the place of receipt.

 



88

 

 

Section 12.02    Entire Agreement. Except for the Confidentiality Agreement,
this Agreement and the other Transaction Documents supersede all prior
discussions and agreements between the Parties and their respective Affiliates
with respect to the subject matter hereof and thereof and this Agreement and the
other Transaction Documents contain the sole and entire agreement between the
Parties and their respective Affiliates with respect to the subject matter
hereof and thereof.

 

Section 12.03    Expenses. Except as otherwise expressly provided in this
Agreement (including, for the avoidance of doubt, Section 10.02), whether or not
the transactions contemplated hereby are consummated, each Party shall pay all
costs and expenses it has incurred or will incur in anticipation of, relating to
or in connection with the negotiation and execution of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby.

 

Section 12.04    Disclosure Schedule. Each Party may, at its option, include in
the Disclosure Schedule items that are not material, and any such inclusion, or
any references to dollar amounts, shall not be deemed to be an acknowledgment or
representation that such items are material, to establish any standard of
materiality or to define further the meaning of such terms for purposes of this
Agreement. The disclosure of any fact or item in any section of the Disclosure
Schedule shall, should the existence of such fact or item be relevant to any
other section of the Disclosure Schedule, be deemed to be disclosed with respect
to that other section, so long as such other section is referenced by applicable
cross-reference.

 

Section 12.05    Waiver. Any term or condition of this Agreement may be waived
at any time by the Party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition. No waiver by either
Party of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion.

 

Section 12.06    Amendment. This Agreement may be amended, supplemented, or
modified only by a written instrument duly executed by or on behalf of the New
Member and the Existing Member.

 

Section 12.07    No Third-Party Beneficiary. Except as expressly provided in
Section 6.19, Section 6.24, Section 11.02, Section 11.03 and Section 12.14, the
terms and provisions of this Agreement are intended solely for the benefit of
the Parties and their respective successors and permitted assigns, and it is not
the intention of the Parties to confer third-party beneficiary rights upon any
other Person.

 

Section 12.08    Priority of Agreements. If there is a conflict between any
provision of this Agreement and a provision in any other Transaction Document,
the provision of this Agreement shall control unless specifically provided
otherwise in this Agreement or such other Transaction Document.

 



89

 

 

Section 12.09    Assignment; Binding Effect. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign this Agreement or any of its rights,
interests, or obligations hereunder without the express prior written consent of
the other Parties, and any attempted assignment, without such consent, shall be
null and void ab initio; provided that the New Member may assign this Agreement
and any or all of its rights and obligations hereunder to any of its Affiliates
without the prior written consent of the Existing Member; provided, further,
that no such assignment shall release the New Member from any Liability under
this Agreement.

 

Section 12.10    Invalid Provisions. If any provision of this Agreement is held
to be illegal, invalid, or unenforceable under any present or future Law, and if
the rights or obligations of any Party under this Agreement will not be
materially and adversely affected thereby, such provision shall be fully
severable, this Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised a part hereof, the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom, and in lieu of such illegal, invalid, or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid, and enforceable provision as similar in terms to such illegal,
invalid, or unenforceable provision as may be possible.

 

Section 12.11    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

Section 12.12    Governing Law; Jurisdiction; Jury Trial Waiver.

 

(a)           THIS AGREEMENT, THE TRANSACTION DOCUMENTS, AND ANY OTHER DOCUMENT
OR INSTRUMENT DELIVERED PURSUANT HERETO, AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO
THIS AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT
(INCLUDING ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO
ANY REPRESENTATION OR WARRANTY MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR
AS AN INDUCEMENT TO ENTER INTO THIS AGREEMENT), SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE (INCLUDING ITS
LAWS REGARDING STATUTES OF LIMITATIONS), WITHOUT REGARD TO THE LAWS OF THE STATE
OF DELAWARE OR ANY OTHER JURISDICTION THAT WOULD CALL FOR THE APPLICATION OF THE
SUBSTANTIVE LAWS OF ANY JURISDICTION OTHER THAN DELAWARE.

 



90

 

 

(b)          THE PARTIES AGREE THAT THE APPROPRIATE, EXCLUSIVE AND CONVENIENT
FORUM (THE “FORUM”) FOR ANY DISPUTES BETWEEN ANY OF THE PARTIES HERETO ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN
DELAWARE OR, IF SUCH FEDERAL COURTS DO NOT HAVE JURISDICTION, THE STATE COURTS
LOCATED IN DELAWARE. EACH OF THE PARTIES HERETO IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE FORUM SOLELY IN RESPECT OF ANY DISPUTES RISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. THE PARTIES
FURTHER AGREE THAT THE PARTIES SHALL NOT BRING SUIT WITH RESPECT TO ANY DISPUTES
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN ANY COURT OR JURISDICTION OTHER THAN THE FORUM; PROVIDED, HOWEVER,
THAT THE FOREGOING SHALL NOT LIMIT THE RIGHTS OF THE PARTIES TO OBTAIN EXECUTION
OF A JUDGMENT IN ANY OTHER JURISDICTION. THE PARTIES FURTHER AGREE, TO THE
EXTENT PERMITTED BY LAW, THAT A FINAL AND NON-APPEALABLE JUDGMENT AGAINST A
PARTY IN ANY ACTION OR PROCEEDING CONTEMPLATED ABOVE SHALL BE CONCLUSIVE AND MAY
BE ENFORCED IN ANY OTHER JURISDICTION WITHIN OR OUTSIDE THE UNITED STATES BY
SUIT ON THE JUDGMENT, A CERTIFIED OR EXEMPLIFIED COPY OF WHICH SHALL BE
CONCLUSIVE EVIDENCE OF THE FACT AND AMOUNT OF SUCH JUDGMENT.

 

(c)           TO THE EXTENT THAT ANY PARTY HERETO HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH
SUCH PARTY HEREBY IRREVOCABLY (I) WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS WITH RESPECT TO THIS AGREEMENT AND (II) SUBMITS TO THE PERSONAL
JURISDICTION OF THE FORUM.

 

(d)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES
AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I)
NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE
EVENT OF A LEGAL ACTION, (II) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS Section 12.12(d).

 



91

 

 

Section 12.13    Specific Performance. Except as otherwise expressly provided
herein, any and all remedies provided herein will be deemed cumulative with and
not exclusive of any other remedy conferred hereby, or by law or equity upon
such Party, and the exercise by a Party of any one remedy will not preclude the
exercise of any other remedy. The Parties agree that irreparable damage for
which monetary damages, even if available, would not be an adequate remedy,
would occur in the event that the Parties do not perform their respective
obligations under the provisions of this Agreement (including failing to take
such actions as are required of them hereunder to consummate the transactions
contemplated by this Agreement) in accordance with their specific terms or
otherwise breach such provisions. The Parties shall be entitled to an injunction
or injunctions, specific performance and other equitable relief to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement (including, for the avoidance of doubt, any covenants or
obligations required by this Agreement to be performed or complied with
following the Closing Date), in each case without posting a bond or undertaking,
this being in addition to any other remedy to which they are entitled at law or
in equity. Each of the Parties agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief when available
pursuant to the terms of this Agreement on the basis that the other Parties have
an adequate remedy at law or an award of specific performance is not an
appropriate remedy for any reason at law or equity. Notwithstanding the
foregoing, no breach of any representation, warranty or covenant contained
herein or in any certificate delivered pursuant to this Agreement shall give
rise to any right on the part of the Existing Member, the New Member or the
Company, after the consummation of the transactions contemplated hereby, to
rescind this Agreement or any of the transactions contemplated hereby.

 

Section 12.14    Non-Recourse. Except in the case of fraud, this Agreement may
only be enforced against, and any claim or cause of Action based upon, arising
under, out of, or in connection with, or related in any manner to this Agreement
or the transactions contemplated hereby may only be brought against, the
entities that are expressly named as Parties in the preamble of this Agreement
(the “Contracting Parties”) and then only with respect to the specific
obligations set forth herein with respect to such Contracting Party. Except in
the case of fraud, no Person that is not a Contracting Party, including any
past, present or future Representative or Affiliate of any Contracting Party or
any Affiliate of any of the foregoing (each, a “Nonparty Affiliate”), shall have
any Liability (whether in contract, tort, at law or in equity, or granted by
statute or otherwise) for any claims, causes or action or other obligations or
Liabilities arising under, out of, or in connection with, or related in any
manner to this Agreement or the transactions contemplated hereby, or based on,
in respect of, or by reason of this Agreement or its negotiation, execution,
performance or breach. To the maximum extent permitted by applicable Law, except
in the case of fraud, (a) each Contracting Party hereby waives and releases all
such Liabilities, claims, causes of action and other obligations and Liabilities
against any such Nonparty Affiliates, (b) each Contracting Party hereby waives
and releases any and all rights, claims, demands, or causes of action that may
otherwise be available to avoid or disregard the entity form of a Contracting
Party or otherwise impose Liability of a Contracting Party on any Nonparty
Affiliate, whether granted by statute or based on theories of equity, agency,
control, instrumentality, alter ego, domination, sham, single business
enterprise, piercing the veil, unfairness, undercapitalization, or otherwise,
and (c) each Contracting Party disclaims any reliance upon any Nonparty
Affiliates with respect to the performance of this Agreement or any
representation or warranty made in, in connection with, or as an inducement to
this Agreement.

 



92

 

 

Section 12.15    Legal Representation. The New Member, on behalf of itself and
its Affiliates (including after the Closing, the Company) acknowledges and
agrees that Latham & Watkins LLP and Kean Miller LLP (collectively, “Existing
Member’s Counsel”) have acted as counsel for the Existing Member, the Company
and their respective Affiliates for several years and that the Existing Member
and its Affiliates reasonably anticipate that Existing Member’s Counsel will
continue to represent them in future matters. Accordingly, the New Member, on
behalf of itself and its Affiliates (including after the Closing, the Company)
expressly consents to: (a) Existing Member’s Counsel’s representation of the
Existing Member and its respective Affiliates in any post-Closing matter in
which the interests of the New Member and the Company, on the one hand, and the
Existing Member or its respective Affiliates, on the other hand, are adverse,
including any matter relating to the transactions contemplated by this Agreement
or any disagreement or dispute relating thereto, and whether or not such matter
is one in which Existing Member’s Counsel may have previously advised the
Existing Member, the Company or their respective Affiliates; and (b) the
disclosure by Existing Member’s Counsel to the Existing Member or its respective
Affiliates of any information learned by Existing Member’s Counsel in the course
of its representation of the Existing Member, the Company or their respective
Affiliates prior to the Closing Date, whether or not such information is subject
to attorney-client privilege or Existing Member’s Counsel’s duty of
confidentiality. Furthermore, the New Member, on behalf of itself and its
Affiliates (including after the Closing, the Company) irrevocably waives any
right it may have to discover or obtain information or documentation relating to
the representation of the Existing Member or its respective Affiliates by
Existing Member’s Counsel in the transactions contemplated by this Agreement,
solely to the extent that such information or documentation was privileged as to
the Existing Member or its respective Affiliates. The New Member, on behalf of
itself and its Affiliates (including after the Closing, the Company) further
covenants and agrees that each shall not assert any conflict of interest claim
against Existing Member’s Counsel in respect of legal services provided to the
Company by Existing Member’s Counsel in connection with this Agreement or the
transactions contemplated hereby. If and to the extent that, at any time
subsequent to the Closing, the New Member or any of its Affiliates (including
after the Closing, the Company) shall have the right to waive any
attorney-client privilege with respect to any communication between the Company
and any Person representing them that occurred at any time prior to the Closing,
the New Member, on behalf of itself and its Affiliates (including after the
Closing, the Company) shall be entitled to waive such privilege only with the
prior written consent of the Existing Member.

 

Section 12.16    Integrated Agreements. This Agreement and the other Transaction
Documents shall be accepted or rejected as an integrated group and cannot be
individually accepted or rejected absent the acceptance or rejection of all
Transaction Documents. This Agreement and each other Transaction Document is
integrated with, and a necessary component of, each other Transaction Document.
Each Party hereby acknowledges and agrees that no Party may assert, nor directly
or indirectly induce any other Person to assert, that the Transaction Documents
do not represent an integrated transaction.

 

[Signature Pages Follow.]

 



93

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by a
duly authorized person of each Party and, solely for purposes of Section 2.07,
the New Member Guarantor, and, solely for purposes of Section 6.05, Sasol
Limited, as of the date first above written.

 

  EXISTING MEMBER:       Sasol Chemicals (USA) LLC       By: /s/ Jennifer K.
Gallagher   Name: Jennifer K. Gallagher   Title: Corporate Secretary      
COMPANY:       Louisiana Integrated PolyEthylene JV LLC       By: /s/ Jennifer
K. Gallagher   Name:  Jennifer K. Gallagher   Title: Corporate Secretary      
SASOL LIMITED,       SOLELY FOR PURPOSES OF SECTION 6.05:   Sasol Limited      
By: /s/ Brad Griffith   Name: Brad Griffith   Title: Executive Vice President:
Chemicals

 

Signature Page

Membership Interest Purchase Agreement

 



94

 

 

  NEW MEMBER:       LyondellBasell LC Offtake LLC       By: /s/ Bhavesh V. Patel
  Name:  Bhavesh V. (Bob) Patel   Title: Chief Executive Officer           NEW
MEMBER GUARANTOR,   SOLELY FOR PURPOSES OF SECTION 2.07:       Lyondell Chemical
Company       By: /s/ Bhavesh V. Patel   Name: Bhavesh V. (Bob) Patel   Title:
Chief Executive Officer

 

Signature Page

Membership Interest Purchase Agreement

 



95

 